[a107preit5yeartermloa_image1.gif]

Exhibit 10.7


Execution Version


Loan Number: 1011173 – 0





--------------------------------------------------------------------------------



FIVE-YEAR TERM LOAN AGREEMENT


Dated as of January 8, 2014


by and among


PREIT ASSOCIATES, L.P.
and
PREIT‑RUBIN, INC.,
each, as a Borrower,


PENNSYLVANIA REAL ESTATE INVESTMENT TRUST,
as Parent and as a Borrower,


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 11.6.(b),
as Lenders


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


______________________________________________




WELLS FARGO SECURITIES, LLC
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners,


and


U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent



--------------------------------------------------------------------------------








    

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Article I. Definitions
1


 
Section 1.1. Definitions.
1


 
Section 1.2. General; References to Times.
28


Article II. Credit Facilities
29


 
Section 2.1. Loans.
29


 
Section 2.2. [Intentionally Omitted].
30


 
Section 2.3. [Intentionally Omitted].
30


 
Section 2.4. Rates and Payment of Interest on Loans.
30


 
Section 2.5. Number of Interest Periods.
31


 
Section 2.6. Repayment of Loans.
31


 
Section 2.7. Late Charges.
31


 
Section 2.8. Optional Prepayments.
31


 
Section 2.9. Continuation.
32


 
Section 2.10. Conversion.
32


 
Section 2.11. Notes.
32


 
Section 2.12. [Intentionally Omitted].
33


 
Section 2.13. [Intentionally Omitted].
33


 
Section 2.14. Voluntary Reduction of the Commitments.
33


 
Section 2.15. Joint and Several Liability of the Borrower.
33


 
Section 2.16. Actions of the Borrower.
34


 
Section 2.17. [Intentionally Omitted].
35


 
Section 2.18. Funds Transfer Disbursements.
35


 
Section 2.19. Additional Loans.
35


Article III. Payments, Fees and Other General Provisions
36


 
Section 3.1. Payments.
36


 
Section 3.2. Pro Rata Treatment.
36


 
Section 3.3. Sharing of Payments, Etc.
37


 
Section 3.4. Several Obligations.
37


 
Section 3.5. Fees.
37


 
Section 3.6. Computations.
38


 
Section 3.7. Usury.
38


 
Section 3.8. Statements of Account.
38


 
Section 3.9. Defaulting Lenders.
38


 
Section 3.10. Taxes.
40


Article IV. Yield Protection, Etc.
41


 
Section 4.1. Additional Costs; Capital Adequacy.
41


 
Section 4.2. Suspension of LIBOR Loans.
42


 
Section 4.3. Illegality.
43


 
Section 4.4. Compensation.
43


 
Section 4.5. Treatment of Affected Loans.
44


 
Section 4.6. Affected Lenders.
44


 
Section 4.7. Assumptions Concerning Funding of LIBOR Loans.
45


 
Section 4.8. Change of Lending Office.
45




LEGAL02/34531512v9        
-i-                            

--------------------------------------------------------------------------------




Article V. Conditions Precedent
45


 
Section 5.1. Initial Conditions Precedent.
45


 
Section 5.2. Conditions Precedent to All Credit Events.
47


 
Article VI. Representations and Warranties
48


 
Section 6.1. Representations and Warranties.
48


 
Section 6.2. Survival of Representations and Warranties, Etc.
54


Article VII. Affirmative Covenants
54


 
Section 7.1. Financial Reporting and Other Information.
54


 
Section 7.2. Preservation of Existence and Similar Matters.
59


 
Section 7.3. Compliance with Applicable Law.
59


 
Section 7.4. Maintenance of Property.
60


 
Section 7.5. Conduct of Business.
60


 
Section 7.6. Insurance.
60


 
Section 7.7. Payment of Taxes and Claims.
60


 
Section 7.8. Books and Records; Visits and Inspections.
60


 
Section 7.9. Use of Proceeds.
61


 
Section 7.10. Environmental Matters.
61


 
Section 7.11. Further Assurances.
61


 
Section 7.12. Material Contracts.
62


 
Section 7.13. REIT Status.
62


 
Section 7.14. Exchange Listing.
62


 
Section 7.15. Guarantors; Release of Guarantors.
62


 
Section 7.16. Release of PREIT-RUBIN, Inc. as Borrower.
64


Article VIII. Negative Covenants
64


 
Section 8.1. Financial Covenants.
64


 
Section 8.2. Restricted Payments.
66


 
Section 8.3. Liens; Negative Pledge.
67


 
Section 8.4. Restrictions on Intercompany Transfers.
67


 
Section 8.5. Mergers, Acquisitions and Sales of Assets.
68


 
Section 8.6. Fiscal Year.
69


 
Section 8.7. Modifications of Organizational Documents and Material Contracts.
69


 
Section 8.8. Transactions with Affiliates.
69


 
Section 8.9. Environmental Matters.
69


 
Section 8.10. ERISA Exemptions.
70


 
Section 8.11. Derivatives Contracts.
70


Article IX. Default
70


 
Section 9.1. Events of Default.
70


 
Section 9.2. Remedies Upon Event of Default.
74


 
Section 9.3. Remedies Upon Default.
75


 
Section 9.4. Marshaling; Payments Set Aside.
75


 
Section 9.5. Allocation of Proceeds.
75


 
Section 9.6. [Intentionally Omitted].
76


 
Section 9.7. Performance by Administrative Agent.
76


 
Section 9.8. Rescission of Acceleration by Requisite Lenders.
76


 
Section 9.9. Rights Cumulative.
76




-ii-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




Article X. The Administrative Agent
77


 
Section 10.1. Appointment and Authorization.
77


 
Section 10.2. Administrative Agent’s Reliance, Etc.
78


 
Section 10.3. Notice of Defaults.
79


 
Section 10.4. Administrative Agent and Titled Agents as Lender or Specified
Derivatives Provider.
79


 
Section 10.5. Approvals of Lenders.
79


 
Section 10.6. Lender Credit Decision, Etc.
80


 
Section 10.7. Indemnification of Administrative Agent.
80


 
Section 10.8. Successor Administrative Agent.
81


 
Section 10.9. Titled Agents.
82


Article XI. Miscellaneous
82


 
Section 11.1. Notices.
82


 
Section 11.2. Expenses.
84


 
Section 11.3. Stamp, Intangible and Recording Taxes.
84


 
Section 11.4. Setoff.
85


 
Section 11.5. Litigation; Jurisdiction; Other Matters; Waivers.
85


 
Section 11.6. Successors and Assigns.
86


 
Section 11.7. Amendments and Waivers.
90


 
Section 11.8. Nonliability of Administrative Agent and Lenders.
92


 
Section 11.9. Confidentiality.
92


 
Section 11.10. Indemnification.
92


 
Section 11.11. Termination; Survival.
94


 
Section 11.12. Severability of Provisions.
94


 
Section 11.13. GOVERNING LAW.
94


 
Section 11.14. Counterparts.
95


 
Section 11.15. Independence of Covenants.
95


 
Section 11.16. Obligations with Respect to Loan Parties.
95


 
Section 11.17. Limitation of Liability.
95


 
Section 11.18. Entire Agreement.
95


 
Section 11.19. Construction.
96


 
Section 11.20. Time of the Essence.
96





SCHEDULE I    Commitments
SCHEDULE 1.1.(A)
Existing Ground Leases

SCHEDULE 1.1.(B)
Unencumbered Properties

SCHEDULE 6.1.(b)
Ownership Structure

SCHEDULE 6.1.(f)
Title to Properties

SCHEDULE 6.1.(g)
Indebtedness

SCHEDULE 6.1.(h)
Material Contracts

SCHEDULE 6.1.(i)
Litigation

SCHEDULE 6.1.(w)
Non-Guarantor Subsidiaries



EXHIBIT A
Form of Assignment and Assumption Agreement

EXHIBIT B
Form of Guaranty

EXHIBIT C
Form of Notice of Continuation

EXHIBIT D
Form of Notice of Conversion

EXHIBIT E
Form of Notice of Borrowing


-iii-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




EXHIBIT F
Form of Disbursement Instruction Agreement

EXHIBIT G
Form of Note

EXHIBIT H
Form of Opinion

EXHIBIT I
Form of Compliance Certificate

EXHIBIT J
Form of Pricing Certificate








-iv-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




THIS FIVE-YEAR TERM LOAN AGREEMENT (this “Agreement”) dated as of January 8,
2014, by and among PREIT ASSOCIATES, L.P., a Delaware limited partnership
(“PREIT”), PREIT-RUBIN, INC., a Pennsylvania corporation (“PREIT-RUBIN”),
PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a Pennsylvania business trust (the
“Parent”; together with PREIT and PREIT-RUBIN, each individually, a “Borrower”
and collectively, the “Borrower”), each of the financial institutions initially
a signatory hereto together with their assignees pursuant to Section 11.6.(b)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, with WELLS
FARGO SECURITIES, LLC and U.S. BANK NATIONAL ASSOCIATION, as Joint Lead
Arrangers (the “Arrangers”) and as Joint Bookrunners, and U.S. BANK NATIONAL
ASSOCIATION, as Syndication Agent (the “Syndication Agent”).


WHEREAS, the Lenders are willing to make available to the Borrower term loans in
an aggregate amount of $150,000,000, on the terms and conditions contained
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


ARTICLE I. DEFINITIONS
Section 1.1 Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Additional Costs” has the meaning given that term in Section 4.1.(b).


“Adjusted EBITDA” means, with respect to any Person and for any given period,
(a) the EBITDA of such Person and its Wholly Owned Subsidiaries determined on a
consolidated basis for such period, plus (b) rent payments made during such
period by such Person and its Wholly Owned Subsidiaries in respect of ground
leases minus (c) the Reserve for Replacements for all Properties owned by such
Person and its Wholly Owned Subsidiaries. Adjusted EBITDA shall be (i) increased
by the greater of a Person’s Ownership Share or Recourse Share of rent payments
made during such period by any Consolidation Exempt Entity of such Person in
respect of ground leases and (ii) decreased by the greater of a Person’s
Investment Share or Recourse Share of the Reserve for Replacements for all
Properties owned by the Consolidation Exempt Entities of such Person.


“Adjusted Gross Asset Value” means Gross Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries or Unconsolidated Affiliates.
“Adjusted NOI” means, with respect to any Property and for a given period and
without duplication, the amount equal to: (a) rents and other revenues received
in the ordinary course from such Property (including proceeds of rent loss
insurance but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid or accrued related to the ownership, operation or
maintenance of such Property, including but not limited to taxes, assessments
and other similar charges, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Borrower)

LEGAL02/34531512v9        
-1-                            

--------------------------------------------------------------------------------




minus (c) the Reserve for Replacements for such Property as of the end of such
period minus (d) the greater of (i) the actual property management fee paid
during such period and (ii) an imputed management fee in the amount of three
percent (3.0%) of the base rent revenues for such Property for such period.


“Administrative Agent” means Wells Fargo, as contractual representative for the
Lenders under the terms of this Agreement, or any successor Administrative Agent
appointed pursuant to Section 10.8.


“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“Affected Lender” has the meaning given that term in Section 4.6.


“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of any
Borrower.


“Agreement” has the meaning set forth in the introductory paragraph hereof.


“Agreement Date” means the date as of which this Agreement is dated.


“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders of all
courts, tribunals and arbitrators.


“Applicable Margin” means:


(a) Prior to the Investment Grade Rating Date, the Applicable Margin shall be
determined pursuant to this clause (a) from time to time based on the percentage
rate set forth in the table below corresponding to the level (each, a “Level”)
in which the ratio of Total Liabilities to Gross Asset Value as determined from
time to time in accordance with Section 8.1.(b) in effect at such time falls:




Level
Ratio of Total Liabilities to Gross Asset Value
Applicable Margin
1
Less than 0.450 to 1.00
1.35%
2
Equal to or greater than 0.450 to 1.00 but less than 0.500 to 1.00
1.45%
3
Equal to or greater than 0.500 to 1.00 but less than 0.550 to 1.00
1.60%
4
Equal to or greater than 0.550
1.90%



The Applicable Margin shall be determined by the Administrative Agent from time
to time, based on the ratio of Total Liabilities to Gross Asset Value as set
forth in the Compliance Certificate most recently delivered by the Parent
pursuant to Section 7.1.(a)(iii). Any adjustment to the Applicable Margin shall
be effective as of the first day of the calendar month immediately following the
month during which the Parent delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 7.1.(a)(iii). If the
Parent fails to deliver a Compliance Certificate pursuant to
Section 7.1.(a)(iii), the Applicable Margin shall equal the percentage
corresponding to Level 4 until the first day of the calendar month immediately
following the month that the required Compliance Certificate is delivered.
Notwithstanding the foregoing, for the period from the Effective Date through
but excluding the date on

-2-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




which the Administrative Agent first determines the Applicable Margin as set
forth above, the Applicable Margin shall be determined based on Level 2.
Thereafter, until the Investment Grade Rating Date, such Applicable Margin shall
be adjusted from time to time as set forth in this clause (a).


(b)    On, and at all times after, the Investment Grade Rating Date, the
Applicable Margin shall be determined pursuant to this clause (b) based on the
percentage rate set forth in the table below corresponding to the Level in which
the Parent’s Credit Rating falls. During any period that the Parent has received
Credit Ratings from each of S&P, Fitch and Moody’s that are not equivalent and
the difference between the highest and lowest of such Credit Ratings is (i) one
Level, then the Applicable Margin shall be determined based on the highest of
such Credit Ratings or (ii) two or more Levels, then the Applicable Margin shall
be determined based on the average of the two highest Credit Ratings (unless the
average is not a recognized Level, in which case the Applicable Margin shall be
determined based on the second highest Credit Rating). During any period that
the Parent has received only two Credit Ratings from any of S&P, Fitch and
Moody’s that are not equivalent and the difference between such Credit Ratings
is (x) one Level, then the Applicable Margin shall be determined based on the
higher of such Credit Ratings or (y) two or more Levels, then the Applicable
Margin shall be determined based on the average of both such Credit Ratings
(unless the average is not a recognized Level, in which case the Applicable
Margin shall be determined based on the Credit Rating one Level below the Level
corresponding to the higher Credit Rating). During any period that the Parent
has only received a Credit Rating from Moody’s or S&P, then the Applicable
Margin shall be based upon such Credit Rating. During any period after the
Investment Grade Rating Date that the Parent has (A) not received a Credit
Rating from any Rating Agency or (B) only received a Credit Rating from a Rating
Agency that is neither S&P nor Moody’s, then the Applicable Margin shall be
determined based on Level 4 in the table below. Any change in the Parent’s
Credit Rating which would cause it to move to a different Level shall be
effective as of the first day of the first calendar month immediately following
such change.


Level
Credit Rating (S&P/Fitch/Moody’s)
Applicable Margin
1
BBB+/Baa1 or better
1.05%
2
BBB/Baa2
1.20%
3
BBB-/Baa3
1.50%
4
Lower than BBB-/Baa3 or not rated
1.95%



(c)    The provisions of this definition shall be subject to Section 2.4.(c).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.


“Arranger” has the meaning given that term in the first paragraph of this
Agreement.


“Assignment and Assumption Agreement” means an Assignment and Assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.6.), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.


“Bankruptcy Event” means with respect to a Person, any of the events of the type
described or referred to in Section 9.1.(e) or (f).


“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

-3-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








“Base Rate Loan” means a Loan, or any portion thereof, bearing interest at a
rate based on the Base Rate.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Benefit Plan or a Multiemployer
Plan and which is maintained or otherwise contributed to by any member of the
ERISA Group.


“Benefit Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding six years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.


“Borrower” means, subject to Section 7.16. hereof, each of PREIT, PREIT-RUBIN
and the Parent, individually and collectively, and shall include their
respective successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.4.(c).


“Business Day” means (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (ii) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
transacted in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.


“Capitalization Rate” means (a) 6.50% for a Property having an average sales per
square foot of more than $500 for the period of 12 consecutive months most
recently ending and (b) 7.50% for any other Property.


“Capitalized Lease Obligation” means obligations under a lease that are required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation determined in accordance with GAAP.


“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short‑term commercial paper rating of at least A‑2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A‑2 or the equivalent thereof by S&P or at least P‑2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

-4-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








“CIP Adjustment” means, at any time of determination, the sum of (i) 75% of
Construction in Progress attributable to Properties (or portions thereof) that
were Placed in Service in the fiscal quarter of the Parent most recently ended
plus, (ii) 50% of Construction in Progress attributable to Properties (or
portions thereof) that were Placed in Service in the fiscal quarter of the
Parent prior to the immediately preceding fiscal quarter of the Parent most
recently ended plus, (iii) 25% of Construction in Progress attributable to
Properties (or portions thereof) that were Placed in Service two fiscal quarters
of the Parent prior to the immediately preceding fiscal quarter of the Parent
most recently ended. For purposes of this definition (x) if portions of a
Property are considered to have been Placed in Service although other portions
of such Property have not, the portions Placed in Service and the portions not
considered Placed in Service shall each be accounted for as a separate Property
and (y) the amount of Construction in Progress attributable to a Property (or
any portion thereof) that was Placed in Service shall be determined immediately
prior to the date such a Property (or any portion thereof) was Placed in
Service.


“Commitment” means, as to each Lender, such Lender’s obligation to make Loans
prior to the Commitment Termination Date pursuant to Section 2.1. in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender’s “Initial Commitment Amount” or as set forth in any applicable
Assignment and Assumption Agreement, or agreement executed by a Lender becoming
a party hereto in accordance with Section 2.19., as the same may be reduced from
time to time pursuant to Section 2.1.(a) or 2.14. or increased or reduced as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 11.6. or increased as appropriate to reflect any
increase effected in accordance with Section 2.19.


“Commitment Percentage” means, as to each Lender, (a) prior to the Commitment
Termination Date, the ratio, expressed as a percentage, of (i) the amount of
such Lender’s Commitment to (ii) the aggregate amount of the Commitments of all
Lenders and (b) on and at all times after the Commitment Termination Date, the
ratio, expressed as a percentage, of (i) the aggregate unpaid principal amount
of such Lender’s Loans to (ii) the aggregate unpaid principal amount of all
Loans.


“Commitment Termination Date” means the earlier of (a) January 8, 2015 and (b)
the date on which the Commitments have been terminated or reduced to zero.


“Compliance Certificate” has the meaning given that term in
Section 7.1.(a)(iii).


“Consolidated Affiliate” means (a) any Variable Interest Entity, or (b) with
respect to a Person (the “Minority Investor”), any other Person (other than a
Subsidiary or an Unconsolidated Affiliate of the Minority Investor) in whom the
Minority Investor directly or indirectly holds an ownership interest which is
less than a majority of the ownership interests in such Person, but by reason of
the structure or contracts binding on such Person, the financial results of such
Person are consolidated in accordance with GAAP with those of the Minority
Investor.


“Consolidation Exempt Entities” means, with respect to any Person, such Person’s
Consolidated Affiliates, Unconsolidated Affiliates and Non-Wholly Owned
Subsidiaries.


“Construction in Progress” means, at any time of determination, an amount equal
to the aggregate costs incurred to date with respect to Projects Under
Development. For the avoidance of doubt, the aggregate costs associated with any
Property (or portion thereof) that is considered to have been Placed in Service
(including in accordance with the second sentence of the definition of CIP
Adjustment) shall be excluded from Construction in Progress.

-5-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








“Contingent Obligation” as applied to any Person, means (a) any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other payment obligation of another Person if
the primary purpose or intent of the Person incurring such liability, or the
primary effect thereof, is to provide assurance to the obligee of such liability
that such liability will be paid or discharged, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto or (b) any obligation of such Person with respect to any total return
swap entered into by such Person. Contingent Obligations shall include (i) any
Guaranty of the Indebtedness of another (other than of such Person for
liabilities arising from Nonrecourse Exceptions), (ii) the obligation to make
take‑or‑pay or similar payments if required regardless of nonperformance by any
other party or parties to an agreement, and (iii) any liability of such Person
for the Indebtedness of another through any agreement to purchase, repurchase or
otherwise acquire such obligation or any property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
maintain the solvency, financial condition or any balance sheet item or level of
income of another. The amount of any Contingent Obligation shall be equal to the
amount of the obligation so guaranteed or otherwise supported or, if not a fixed
and determined amount, the maximum amount so guaranteed or otherwise supported.


“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.


“Credit Event” means any of the following: (a) the making of any Loan, (b) the
Continuation of a LIBOR Loan and (c) the Conversion of a Base Rate Loan into a
LIBOR Loan.


“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.


“Default” means any of the events specified in Section 9.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.


“Defaulting Lender” means, subject to Section 3.9.(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding set forth in Article V. (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within 2 Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding set forth in

-6-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




Article V. (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(d)) upon delivery of written notice of such
determination to the Borrower and each Lender.


“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions.


“Derivatives Support Document” means, (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or

-7-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




estimates provided by any recognized dealer in Derivatives Contracts (which may
include the Administrative Agent, any Lender, any Specified Derivatives Provider
or any Affiliate of any thereof).


“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit F to be executed and delivered by the Borrower pursuant to
Section  5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.


“Disposition” means any sale, lease, transfer or other disposition (or series of
related sales, leases, transfers or dispositions) by any Borrower, any other
Loan Party or any other Subsidiary, including any disposition by means of a
merger, consolidation or similar transaction, by way of liquidation, winding-up
or dissolution, or by way of the issuance of Equity Interests of a Subsidiary
(each referred to for the purposes of this definition as a “disposition”), of:
(a) any Equity Interests of a Subsidiary (other than directors’ qualifying
shares or shares required by Applicable Law to be held by a Person other than a
Borrower or any other Subsidiary); (b) all or substantially all the assets of
any division or line of business of any Borrower, any other Loan Party or any
other Subsidiary; or (c) any other assets of any Borrower, any other Loan Party
or any other Subsidiary outside of the ordinary course of business of such
Borrower, such other Loan Party or such other Subsidiary; provided, however, a
disposition by a Subsidiary to a Borrower or any other Loan Party or by a
Borrower or any other Subsidiary to a Wholly Owned Subsidiary (including a
Person that will become a Wholly Owned Subsidiary immediately following such
disposition) shall not constitute a “Disposition”.


“Dollars” or “$” means the lawful currency of the United States of America.


“EBITDA” means, with respect to any Person for any period and without
duplication, net earnings (loss) of such Person and its Wholly Owned
Subsidiaries for such period plus the sum of the following amounts (but only to
the extent included in determining net earnings (loss) for such period):
(a) depreciation and amortization expense and other non-cash charges of such
Person and its Wholly Owned Subsidiaries for such period, including without
limitation, non-cash compensation expense recorded under Financial Accounting
Standards Board Statement No. 123 (Revised 2004), Accounting for Stock Based
Compensation of such Person for such period, plus (b) severance and
restructuring charges of such Person and its Wholly Owned Subsidiaries for such
period, plus (c) interest expense of such Person and its Wholly Owned
Subsidiaries for such period, plus (d) all provisions for any federal, state or
other income tax of such Person and its Wholly Owned Subsidiaries in respect of
such period, plus (e) acquisition related costs of such Person and its Wholly
Owned Subsidiaries expensed pursuant to Topic 805 for such period, that would
otherwise have been capitalized under GAAP immediately prior to the
effectiveness of Topic 805 minus (plus) (f) extraordinary gains (losses) of such
Person and its Wholly Owned Subsidiaries for such period. In addition, EBITDA
shall include the greater of such Person’s Ownership Share or Recourse Share of
the EBITDA of the Consolidation Exempt Entities of such Person for such period.


“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in accordance with the provisions of Section 11.7.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person); provided,
that notwithstanding the foregoing, “Eligible Assignee” shall not include (A) a
Borrower or any of its respective Affiliates or Subsidiaries, or (B) an
Affiliate of a Lender or an Approved Fund that (1) if organized under the laws
of the United States of America, any state thereof or the District of Columbia,
does not have total assets in excess of $5,000,000,000, or if organized under
the laws of any other country or a political subdivision thereof, is

-8-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




not organized in such a country that is a member of the Organization for
Economic Co-operation and Development, does not have total assets in excess of
$10,000,000,000, or does not act through a branch or agency located in the
United States or (2) does not have a rating of BBB or higher by S&P, Baa2 or
higher by Moody’s or the equivalent or higher of either such rating by another
rating agency acceptable to the Administrative Agent with respect to such
Affiliate of a Lender or Approved Fund’s (or if such Affiliate or Approved Fund
is a Subsidiary, such Affiliate’s or Approved Fund’s parent’s) senior unsecured
long term indebtedness.


“Environmental Laws” means any Applicable Law relating to protection of human
health or the environment, relating to Hazardous Materials, relating to
liability for or costs of other actual or threatened danger to human health or
the environment. The term “Environmental Law” includes, but is not limited to,
the following statutes, as amended, any successor thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act to the extent
the same relates to Hazardous Materials; the Federal Water Pollution Control
Act; the Federal Insecticide, Fungicide and Rodenticide Act; the Endangered
Species Act; the National Environmental Policy Act; and the River and Harbors
Appropriation Act. The term “Environmental Law” also includes, but is not
limited to, any Applicable Law: conditioning transfer of a property upon a
negative declaration or other approval of a governmental authority of the
environmental condition of such property; requiring notification or disclosure
of any release, deposit, discharge, emission, leaking, leaching, spilling,
seeping, migrating, injecting, pumping, pouring, emptying, escaping, dumping,
disposing or other movement of Hazardous Materials or other environmental
condition of a property to any Governmental Authority or other Person, whether
or not in connection with transfer of title to or interest in such property;
imposing conditions or requirements in connection with related permits or other
authorization for lawful activity; relating to nuisance, trespass or other
causes of action relating to Hazardous Materials related to any property; and
relating to wrongful death, personal injury, or property or other damage
relating to Hazardous Materials in connection with any physical condition or use
of any property.


“Equity Interest” means, with respect to any Person (a) any share of preferred
stock, common stock, units or other capital stock of (or other ownership or
profit interests in) such Person, (b) any warrant, option or other right for the
purchase or other acquisition from such Person of any share of preferred stock,
common stock, units or other capital stock of (or other ownership or profit
interests in) such Person whether or not certificated, (c) any security
convertible into or exchangeable for any preferred stock, common stock, units or
other share of capital stock of (or other ownership or profit interests in) such
Person or warrant, right or option for the purchase or other acquisition from
such Person of such shares or units (or such other interests), and (d) any other
ownership or profit interest in such Person (including, without limitation,
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such share, unit, warrant, option, right or other interest is
authorized or otherwise existing on any date of determination.


“Equity Issuance” means any issuance or sale by a Person of any Equity Interest.


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Benefit Plan (other than
an event for which the 30-day notice

-9-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




period is waived); (b) the withdrawal of a member of the ERISA Group from a
Benefit Plan subject to Section 4063 of ERISA during a plan year in which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Benefit
Plan or Multiemployer Plan; (e) the institution of proceedings to terminate a
Benefit Plan or Multiemployer Plan by the PBGC; (f) the failure by any member of
the ERISA Group to make when due required contributions to a Multiemployer Plan
or Benefit Plan unless such failure is cured within 30 days or the filing
pursuant to Section 412(c) of the Internal Revenue Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard; (g) the
termination of, or the appointment of a trustee to administer, any Benefit Plan
or Multiemployer Plan under Section 4042 of ERISA or the imposition of liability
under Section 4069 or 4212(c) of ERISA; (h) the receipt by any member of the
ERISA Group of any notice or the receipt by any Multiemployer Plan from any
member of the ERISA Group of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent (within the meaning of Section 4245 of ERISA), in reorganization
(within the meaning of Section 4241 of ERISA), or in “critical” status (within
the meaning of Section 432 of the Internal Revenue Code or Section 305 of
ERISA); (i)  the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
member of the ERISA Group or the imposition of a Lien in favor of the PBGC under
Title IV of ERISA upon any member of the ERISA Group; or (j) a determination
that a Benefit Plan is in “at risk” status (within the meaning of Section 430 of
the Internal Revenue Code or Section 303 of ERISA).


“ERISA Group” means each Borrower, the other Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control that, together with the Borrower, are treated
as a single employer under Section 414 of the Internal Revenue Code.


“Event of Default” means any of the events specified in Section 9.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Excluded Subsidiary” means any (a) Subsidiary (i) which holds title to assets
which are or are to become collateral for any Secured Indebtedness of such
Subsidiary, is an owner of the Equity Interests of a Subsidiary holding title to
such assets (but has no assets other than such Equity Interests and other assets
of nominal value incidental thereto), or is required to be a single purpose
entity in connection with any Secured Indebtedness and (ii) which is prohibited
from Guarantying the Indebtedness of any other Person pursuant to (A) any
document, instrument or agreement evidencing such Secured Indebtedness, (B) a
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness or (C) any fiduciary obligation owing to
the holders of an Equity Interest in such Subsidiary and imposed under
Applicable Law or (b) Non-Wholly Owned Subsidiary that is prohibited from
Guarantying the Indebtedness of any Person other than a Wholly Owned Subsidiary
of such Non-Wholly Owned Subsidiary pursuant to (i) such Non-Wholly Owned
Subsidiary’s organizational documents as a condition to the negotiated business
arrangement with the holder of an Equity Interest in such Non-Wholly Owned
Subsidiary or (ii) any fiduciary obligation owing to the holders of an Equity
Interest in such Non-Wholly Owned Subsidiary and imposed under Applicable Law.


“Existing Credit Agreement” means that certain Credit Agreement dated as of
April 17, 2013 by and among PREIT, PREIT-RUBIN, the Parent, the financial
institutions party thereto as “Lenders”, Wells Fargo, as Administrative Agent,
and the other parties thereto.

-10-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








“Fair Market Value” means, with respect to any asset, the price which could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction. Fair Market Value shall be determined by
the Board of Directors of the Parent acting in good faith conclusively evidenced
by a board resolution thereof delivered to the Administrative Agent or, with
respect to any asset valued at up to $5,000,000, such determination may be made
by the chief financial officer of the Parent evidenced by an officer’s
certificate delivered to the Administrative Agent.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(c) of the Internal Revenue
Code.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.


“Fee Letter” means, collectively, the Wells Fargo Fee Letter and the U.S. Bank
Fee Letter.


“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder or under any
Loan Document or under the Fee Letter.


“Fitch” means Fitch Ratings, Inc.


“Fixed Charges” means, with respect to a Person and for a given period, (a) such
Person’s Interest Expense for such period, plus (b) regularly scheduled
principal payments on Indebtedness of such Person and its Wholly Owned
Subsidiaries made during such period, other than any balloon, bullet or similar
principal payment payable on any Indebtedness of such Person which repays such
Indebtedness in full, plus (c) Preferred Dividends accrued by such Person and
its Wholly Owned Subsidiaries during such period, plus (d) rent payments made
during such period by such Person and its Subsidiaries in respect of ground
leases. Fixed Charges shall include the greater of such Person’s Investment
Share or Recourse Share of the amount of any of the items described in the
immediately preceding clause (b) through (d) of such Person’s Consolidation
Exempt Entities.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period minus (or plus) (b) gains (or losses) from debt restructuring and sales
of operating property during such period plus (c) depreciation with respect to
such Person’s real estate assets and amortization (other than amortization of
deferred financing costs) of such Person for such period, all after adjustment
for unconsolidated partnerships and joint ventures. Adjustments for
unconsolidated entities will be calculated to reflect funds from operations on
the same basis. For purposes of this Agreement, Funds From Operations shall be
calculated consistent with the White Paper on Funds from Operations dated April
2002 issued by National Association of Real

-11-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




Estate Investment Trusts, Inc., but without giving effect to any supplements,
amendments or other modifications promulgated after the Agreement Date.
Notwithstanding the foregoing, Funds From Operations shall exclude (i) non-cash
impairment charges, (ii) acquisition related costs expensed pursuant to Topic
805 that would have otherwise been capitalized under GAAP immediately prior to
the effectiveness of Topic 805, and (iii) severance and restructuring charges.
For the purpose of the foregoing, sales of operating properties shall not
include parcels of land, leased pads or developed building parcels sold within
one year from the respective opening date thereof.


“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as may be approved by a significant
segment of the accounting profession in the United States of America, which are
applicable to the circumstances as of the date of determination.


“Gallery” refers collectively to the Borrower’s Properties known as “Gallery I”
and “Gallery II” and its Properties located at 801 and 907 E. Market Street,
Philadelphia, Pennsylvania.


“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.


“Gross Asset Value” means, at a given time, the sum (without duplication) of
(a) Operating Real Estate Value at such time, plus (b) all cash and Cash
Equivalents (excluding cash and Cash Equivalents the disposition of which is
restricted (other than restrictions on cash held in an exchange account by a
“qualified intermediary” in connection with the sale of a property pursuant to
and qualifying for tax treatment under Section 1031 of the Internal Revenue
Code)), and all accounts receivable net of reserves, of the Parent and its
Wholly Owned Subsidiaries at such time, plus (c) the current book value of all
land held for future development owned in whole or in part by the Parent and its
Wholly Owned Subsidiaries, plus (d) predevelopment costs associated with land
referred to in the immediately preceding clause (c) and, subject to the
immediately following sentence, refundable deposits associated with land that is
not owned by the Parent and its Wholly Owned Subsidiaries, to the extent such
predevelopment costs and refundable deposits are included in the Parent’s
publicly filed financial statements, plus (e) the amount of Construction in
Progress of the Parent and its Wholly Owned Subsidiaries, plus (f) the CIP
Adjustment of the Parent and its Wholly Owned Subsidiaries plus (g) the purchase
price paid by the Parent or any Wholly Owned Subsidiary (less any amounts paid
to the Parent or such Subsidiary as a purchase price adjustment, held in escrow,
retained as a contingency reserve, or in connection with other similar
arrangements) for any Property acquired by the Parent or such Subsidiary during
the immediately preceding four fiscal quarters of the Parent, plus (h) with
respect to each Consolidation Exempt Entity of the Parent, the greater of the
Parent’s Ownership Share or Recourse Share of (v) all cash and Cash Equivalents
of such Consolidation Exempt Entity (excluding cash and Cash Equivalents the
disposition of which is restricted (other than restrictions on cash held in an
exchange account by a “qualified intermediary” in connection with the sale of a
property pursuant to and qualifying for tax treatment under Section 1031 of the
Internal Revenue Code)), (w) current book value of all land held for future
development owned in whole or part by such Consolidation Exempt Entity and
predevelopment costs

-12-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




associated with such land, (x) Construction in Progress of such Consolidation
Exempt Entity as of the end of the Parent’s fiscal quarter most recently ended,
(y) such Consolidation Exempt Entity’s Operating Real Estate Value, and (z) such
Consolidation Exempt Entity’s CIP Adjustment, plus (i) the contractual purchase
price of Properties of the Parent and its Subsidiaries subject to purchase
obligations, repurchase obligations, forward commitments and unfunded
obligations to the extent such obligations and commitments are included in
determinations of Total Liabilities. If obligations under a contract to purchase
or otherwise acquire unimproved or fully developed real property are included
when determining Total Liabilities and the seller under such contract does not
have the right to specifically enforce such contract, then only an amount equal
to the aggregate amount of due diligence deposits, earnest money payments and
other similar payments made under the contract which, at such time, would be
subject to forfeiture upon termination of the contract, shall be included in
Gross Asset Value. If obligations under a contract to purchase or otherwise
acquire real property being renovated or developed by a third party are included
when determining Total Liabilities and such real property is not owned or leased
by the Borrower or any of its Subsidiaries, then only the amount equal to the
maximum amount reasonably estimated to be payable by such Person to such third
party under a contract between such Person and such third party during the
remaining term of such contract, shall be included in Gross Asset Value. To the
extent that the current book value of land held for development plus
predevelopment costs included pursuant to clause (d) above exceeds 5.0% of Gross
Asset Value (determined without giving effect to this sentence), such excess
shall be excluded in determining Gross Asset Value.


“Ground Lease” means the existing ground leases in which the Borrower or a
Subsidiary is lessee described on Schedule 1.1.(A) and any ground lease
hereafter entered into by the Borrower or a Subsidiary which contains (a) the
following terms and conditions: (i) except for leases where the lessor and
lessee are both Subsidiaries of the Parent, a remaining term (exclusive of any
unexercised extension options) of 30 years or more from the Agreement Date;
(ii) the right of the lessee to mortgage and encumber its interest in the leased
property either without the consent of the lessor or with the consent of the
lessor not to be unreasonably withheld; (iii) the obligation of the lessor to
give the holder of any mortgage Lien on such leased property written notice of
any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosures, and fails to do so; (iv) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; (v) the obligation of the lessor to grant a new lease to the mortgagee
(or its designee) as tenant on the same terms as the existing ground lease if
the existing ground lease is terminated for any reason subject to cure of any
monetary defaults under the lease; and (vi) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease; or (b) terms and
conditions otherwise acceptable to the Administrative Agent.


“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.


“Guarantor Requirement Change Date” has the meaning given that term in
Section 7.15.(a)(i).


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of

-13-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




funds to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit, or (v) the supplying of funds to or investing in a Person on account of
all or any part of such Person’s obligation under a Guaranty of any obligation
or indemnifying or holding harmless, in any way, such Person against any part or
all of such obligation. As the context requires, “Guaranty” shall also mean the
guaranty executed and delivered pursuant to Section 5.1. or Section 7.15.(a)(ii)
and substantially in the form of Exhibit B.


“Hazardous Materials” includes but is not limited to any and all substances
(whether solid, liquid or gas) defined, listed, or otherwise classified as
pollutants, hazardous wastes, hazardous substances, hazardous materials,
extremely hazardous wastes, or words of similar meaning or regulatory effect
under any present or future Environmental Laws or that may have a negative
impact on human health or the environment, including but not limited to
Microbial Matter, petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead, radon,
radioactive materials, flammables and explosives, but excluding substances of
kinds and in amounts ordinarily and customarily used or stored in similar
properties for the purposes of cleaning or other maintenance or operations or
held for sale in a retail shopping mall and otherwise in compliance with all
Environmental Laws.


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (other than trade debt incurred in the ordinary course of
business); (b) obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property; (c) all master lease obligations;
(d) Capitalized Lease Obligations of such Person; (e) all reimbursement
obligations of such Person under and in respect of any letters of credit or
acceptances that have been presented for payment net of any cash collateral
provided therefor; (f) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Mandatorily
Redeemable Stock issued by such Person or any other Person; (g) all Indebtedness
of other Persons which (i) such Person has Guaranteed (other than Guarantees
which are solely Guarantees of performance and not of payment and other
Guarantees of such Person for liabilities arising from Nonrecourse Exceptions)
or is otherwise recourse to such Person or (ii) is secured by a Lien on any
property of such Person; provided, that such Indebtedness shall be limited to
the value of such property so encumbered; and (h) the Recourse Share of all
Indebtedness of any partnership of which such Person is a general partner. For
purposes of this definition preferred equity (other than Mandatorily Redeemable
Stock) of a Person shall not be considered to be Indebtedness.
“Intellectual Property” has the meaning given that term in Section 6.1.(s).


“Interest Expense” means, with respect to a Person and for any period, (a) all
paid, accrued or capitalized interest expense (including, without limitation,
interest expense attributable to Capitalized Lease Obligations but excluding
capitalized interest funded from an interest reserve in a construction loan) of
such Person and in any event shall include all letter of credit fees and all
interest expense with respect to any Indebtedness in respect of which such
Person is wholly or partially liable whether pursuant to any repayment, interest
carry, performance Guarantee or otherwise, plus (b) to the extent not already
included in the foregoing clause (a) the greater of such Person’s Investment
Share or Recourse Share of all paid, accrued or capitalized interest expense (as
limited above) for such period of Consolidation Exempt Entities of such Person.

-14-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








“Interest Period” means with respect to any LIBOR Loan, the period commencing on
the date of the borrowing, Conversion or Continuation of such LIBOR Loan and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each Interest Period shall be one, three or
six months as the Borrower may, in a Notice of Borrowing, a Notice of
Continuation or a Notice of Conversion, select. In no event shall an Interest
Period of a Loan extend beyond the Termination Date. Whenever the last day of
any Interest Period would otherwise occur on a day other than a Business Day,
the last day of such Interest Period shall be extended to occur on the next
succeeding Business Day; provided, however, that if such extension would cause
the last day of such Interest Period to occur in the next following calendar
month, the last day of such Interest Period shall occur on the next preceding
Business Day.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person. Any commitment to make an Investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment. The foregoing shall not include advances and allowances to tenants
of a Person in the ordinary course of business.


“Investment Grade Rating” means a Credit Rating of BBB-/BBB-/Baa3 or higher from
S&P, Fitch or Moody’s, respectively (or the equivalent or higher of any such
rating by another Rating Agency).


“Investment Grade Rating Date” means, at any time after the Parent has received
an Investment Grade Rating from Moody’s or S&P, the date specified by the Parent
in a written notice to the Administrative Agent as the date on which the Parent
irrevocably elects to have the Applicable Margin based on the Parent’s Credit
Rating.


“Investment Share” means, with respect to any Consolidation Exempt Entity of the
Parent or any of its Subsidiaries, the ratio (expressed as a percentage) of
(a) the aggregate amount of the Investment by the Parent or such Subsidiary in
such Consolidation Exempt Entity to (b) the aggregate amount of all Investments
by all Persons in such Consolidation Exempt Entity, subject to review of
calculation of such ratio by the Administrative Agent.


“Lender” means each financial institution from time to time party hereto as a
“Lender” together with its respective successors and permitted assigns.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption Agreement, or such other office of such
Lender as such Lender may notify the Administrative Agent in writing from time
to time.


“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

-15-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Day
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period. Any change in the maximum rate or reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.


“LIBOR Loan” means a Loan (other than a Base Rate Loan), or any portion thereof,
bearing interest at a rate based on LIBOR.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.


“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income or
profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered or otherwise identified for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to the payment of the general, unsecured
creditors of such Person; (c) the filing of any financing statement under the
Uniform Commercial Code or its equivalent in any jurisdiction, excluding any
financing statement filed to give notice of the existence of an operating lease;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.


“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1. or
Section 2.19.


“Loan Document” means this Agreement, each Note, the Guaranty, and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (other than the
Fee Letter and any Specified Derivatives Contract).


“Loan Party” means each Borrower and each Guarantor.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,

-16-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest or any Person controlling such issuer), (b)
is convertible into or exchangeable or exercisable for Indebtedness or
Mandatorily Redeemable Stock, or (c) is redeemable at the option of the holder
thereof, in whole or part (other than an Equity Interest which is redeemable
solely in exchange for common stock or other equivalent common Equity
Interests), in each case on or prior to the date on which all Loans are
scheduled to be due and payable in full.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, results of operations or business
prospects of PREIT and its Subsidiaries taken as a whole, or the Parent and its
Subsidiaries taken as a whole, (b) the legal ability of the Borrower or any
other Loan Party that is a Material Subsidiary to perform its obligations under
any Loan Document to which it is a party, (c) the validity or enforceability of
any of the Loan Documents, (d) the rights and remedies of the Lenders and the
Administrative Agent under any of such Loan Documents and (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith.


“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which a Borrower, any other Loan Party or any other Subsidiary is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
to such contract or other arrangement could reasonably be expected to have a
Material Adverse Effect.


“Material Indebtedness” has the meaning given that term in Section 9.1.(d)(i).


“Material Subsidiary” means a Subsidiary (other than any Borrower) to which more
than $25,000,000 of Gross Asset Value is directly or indirectly attributable.


“Microbial Matter” means fungi or bacterial matter which reproduces through the
release of spores or the splitting of cells, including, but not limited to,
mold, mildew, and viruses, whether or not such Microbial Matter is living.


“Moody’s” means Moody’s Investors Service, Inc.


“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made or to be made by a Person owning an interest in real
estate granting a Lien on such interest in real estate as security for the
payment of Indebtedness.


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

-17-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash or the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by or on
behalf of such Person in connection with such Equity Issuance and paid or
payable to a Person other than an Affiliate of such Person.


“NOI” means, with respect to any Property and for a given period and without
duplication, the amount equal to: (a) rents and other revenues received or
accrued in the ordinary course from such Property (including proceeds of rent
loss insurance but excluding pre-paid rents and revenues and security deposits
except to the extent applied in satisfaction of tenants’ obligations for rent
and without giving effect to acceleration of straight line rents, allowances,
and lease intangibles as required by GAAP) minus (b) all expenses paid or
accrued related to the ownership, operation or maintenance of such Property,
including but not limited to taxes, assessments and other similar charges,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Borrower).


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 11.7.(b) and (b) has been approved by the
Requisite Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Nonrecourse Exceptions” means, with respect to Nonrecourse Indebtedness,
reasonable and customary exceptions for fraud, willful misrepresentation,
misapplication of funds (including misappropriation of security deposits and
failure to apply rents to operating expenses or debt service), indemnities
relating to environmental matters and waste of property constituting security
for such Nonrecourse Indebtedness, post-default interest, attorney’s fees and
other costs of collection to the extent not covered by the value of the property
constituting security for such Nonrecourse Indebtedness and other similar
exceptions to nonrecourse liability. Nonrecourse Exceptions shall also include
the contingent liability of a Person in respect of Nonrecourse Indebtedness of
another Person providing for liability arising upon the occurrence of a
Bankruptcy Event with respect to such other Person or the occurrence of other
contingent events such as a violation of a due on sale clause or a due on
finance clause or a violation of special purpose entity covenants (whether such
liability arises under a Guaranty of such Nonrecourse Indebtedness enforceable
only upon the occurrence of such Bankruptcy Event or such other contingent
event, as an obligation to pay to the holder of such Nonrecourse Indebtedness
damages resulting from the occurrence of such Bankruptcy Event or other
contingent event, or otherwise); provided, however, upon the occurrence of any
Bankruptcy Event or other contingent event with respect to such other Person, or
once such liability shall otherwise cease to be contingent, then such liability
shall no longer be considered to be Nonrecourse Indebtedness.


“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for obligations
in respect to Nonrecourse Exceptions) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness or (b) if
such Person is a Single Asset Entity, any Indebtedness for borrowed money of
such Person. Liability of a Person under (i) a Guaranty of Nonrecourse
Exceptions or (ii) completion guarantees for Projects Under Development, to the
extent relating to the Nonrecourse Indebtedness of

-18-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




another Person, shall not, in and of itself, prevent such liability from being
characterized as Nonrecourse Indebtedness.


“Non-Wholly Owned Subsidiary” means any Subsidiary of a Person that is not a
Wholly Owned Subsidiary.


“Note” has the meaning given that term in Section 2.11.


“Notice of Borrowing” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent evidencing the Borrower’s request for a borrowing of Loans.


“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, the Loans and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees, any other
fees payable under any Loan Document and indemnification obligations, whether
direct or indirect, absolute or contingent, due or not due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any
promissory note. “Obligations” shall not include Specified Derivatives
Obligations.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants paying rent (including each tenant in
occupancy during a free rent period negotiated under the terms of its lease and
space provided to and accepted by a tenant for performance by the tenant of
fit-up work) pursuant to binding leases as to which no monetary default has
occurred and is continuing to (b) the aggregate net rentable square footage of
such Property. When determining the Occupancy Rate of a Property, a tenant will
be deemed to be in occupancy provided such tenant (A) is paying rent to the
extent required under the lease, (B) has taken physical possession of its leased
space, and (C) if not already open for business, the Borrower reasonably
anticipates that such tenant will be open for business within 90 days of the
date such tenant first took possession of such space.


“Off-Balance Sheet Obligations” means liabilities and obligations of any
Borrower, any other Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10‑Q or Form 10‑K
(or their equivalents) which the Parent is required to file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor).

-19-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








“Operating Real Estate Value” means, as of a given date, the Adjusted NOI for
each Property of the Parent, its Subsidiaries, its Consolidated Affiliates and
its Unconsolidated Affiliates for the four fiscal-quarter period most recently
ended divided by the applicable Capitalization Rate for each such Property. For
purposes of determining Operating Real Estate Value (a) Adjusted NOI from
Properties acquired by the Parent, any Subsidiary, any Consolidated Affiliate or
any Unconsolidated Affiliate during the immediately preceding four fiscal
quarters of the Parent or disposed of by any such Person during the immediately
preceding fiscal quarter of the Parent, shall be excluded and (b) with respect
to a Property owned by a Consolidation Exempt Entity, only the greater of the
Parent’s Ownership Share or Recourse Share of the Adjusted NOI, as applicable,
of such Property shall be used when determining Operating Real Estate Value. If
the Borrower or a Subsidiary owns Equity Interests in a Consolidated Affiliate
or an Unconsolidated Affiliate which owns a Property the Adjusted NOI of which
has not been excluded from determinations of Operating Real Estate Value by
virtue of the immediately preceding clause (a), and such Consolidated Affiliate
or Unconsolidated Affiliate then becomes a Subsidiary as a result of the
acquisition by the Borrower or another Subsidiary of additional Equity Interests
or otherwise, the Adjusted NOI for Properties owned by such Consolidated
Affiliate or Unconsolidated Affiliate which has become a Subsidiary shall
continue to be included in determinations of Operating Real Estate Value and not
be excluded by virtue of the immediately preceding clause (a).


“Ownership Share” means, with respect to any Consolidation Exempt Entity of a
Person, the greater of (a) such Person’s relative nominal direct and indirect
ownership interest (expressed as a percentage) in such Consolidation Exempt
Entity or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Consolidation Exempt Entity determined in
accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, joint venture agreement or other applicable organizational document
of such Consolidation Exempt Entity, subject to review of the calculation of
such Ownership Share by the Administrative Agent.


“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.


“Participant” has the meaning given that term in Section 11.6.(d).


“Participant Register” has the meaning given that term in Section 11.6.(d).


“Partnership Agreement” means that certain First Amended and Restated Agreement
of Limited Partnership Agreement of PREIT Associates, L.P. dated as of September
30, 1997, by and among Pennsylvania Real Estate Investment Trust, as the general
partner and the limited partners whose names are set forth therein, as amended
and in effect on the Effective Date.


“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.


“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in the case of both clauses (i) and (ii), are not at the time required to
be paid or discharged under Section 7.7.; (b) Liens consisting of

-20-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar Applicable Laws; (c) Liens consisting of
encumbrances in the nature of zoning restrictions, easements, and rights or
restrictions of record on the use of real property, which do not materially
detract from the value of such property or impair the intended use thereof in
the business of such Person; (d) the rights of tenants under leases or subleases
not interfering with the ordinary conduct of business of such Person; (e) Liens
in favor of the Administrative Agent for its benefit and the benefit of the
Lenders and each Specified Derivatives Provider; and (f) Liens securing
judgments so long as the judgment it secures does not give rise to an Event of
Default under Section 9.1.(h).


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.


“Placed in Service” means for each Project Under Development (or portion
thereof), the time, determined in accordance with GAAP, at which the ground-up
construction, redevelopment and/or expansion of such Property is considered
substantially completed and such Property is held available for occupancy
subject only to completion of tenant improvements but in any event shall be
deemed to have occurred no later than one year from cessation of major
construction activity (as distinguished from activities such as routine
maintenance, punch list items and cleanup).


“Post-Default Rate” means a rate per annum equal to 4.0% plus the rate
applicable to Base Rate Loans under Section 2.4.(a).


“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Stock issued by the
Parent or a Subsidiary. Preferred Dividends shall not include dividends or
distributions (a) paid or payable solely in Equity Interests (other than Equity
Interests redeemable at the option of the holder) payable to holders of such
class of Equity Interests; (b) paid or payable to the Parent, another Borrower
or another Subsidiary; or (c) constituting balloon, bullet or similar
redemptions resulting in the redemption of Preferred Stock.


“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.


“PREIT” has the meaning set forth in the introductory paragraph hereof and shall
include PREIT’s successors and permitted assigns.


“PREIT-RUBIN” has the meaning set forth in the introductory paragraph hereof and
shall include PREIT-RUBIN’s successors and permitted assigns.


“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the Administrative Agent shall have specified by written
notice to the Borrower and the Lenders as the Principal Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed.


“Project Under Development” means a Property owned by the Parent, any
Subsidiary, any Consolidated Affiliate or any Unconsolidated Affiliate on which
ground-up construction, redevelopment,

-21-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




and/or expansion has commenced. A Property undergoing ordinary course capital
improvements which would qualify as recurring capital expenditures or incurring
costs due to ordinary course turnover of non-anchor tenant space, shall not be
considered to be a Project Under Development. A Property or portions of that
Property shall no longer be considered a Project Under Development after the
earlier of (i) the time it is Placed in Service, and (ii) the Borrower’s
election (which election shall be irrevocable without the Administrative Agent’s
consent) to no longer treat such Property (or portion thereof) as a Project
Under Development.


“Property” means a parcel (or group of related parcels) of real property
developed (or which is to be developed) principally for retail, office,
industrial or residential multi-family use.


“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.


“Rating Agency” means S&P, Moody’s, Fitch or another rating agency approved by
the Requisite Lenders.


“Recourse Share” means, with respect to any Person, the portion (calculated as a
percentage) of the total Indebtedness of another Person guaranteed by such
Person, or which is otherwise recourse to such Person (other than Indebtedness
consisting of Guarantees which are solely Guarantees of performance and not of
payment and other Guarantees of such Person for liabilities arising from
Nonrecourse Exceptions), subject to review of the calculation of such portion by
the Administrative Agent.


“Register” has the meaning given that term in Section 11.6.(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date (or with respect to any Lender that becomes a party to
this Agreement after the Agreement Date, any change effective after the date on
which such Lender becomes a party hereto) in Applicable Law (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender with any request or directive regarding capital
adequacy. Notwithstanding anything herein to the contrary, (a) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


“REIT Taxable Income” means, with respect to a Person for any taxable year, the
taxable income of such Person determined in accordance with Section 857(b)(2) of
the Internal Revenue Code before deduction for dividends paid.


“Requisite Lenders” means (a) as of any date prior to the Commitment Termination
Date, Lenders having more than 50.0% of the aggregate amount of the Commitments,
or (b) on or after the

-22-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




Commitment Termination Date, Lenders holding at least more than 50.0% of the
principal amount of the aggregate outstanding Loans; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and the Commitment Percentages and
Loans, as applicable, of the Lenders shall be redetermined, for voting purposes
only, to exclude the Commitments and Loans, as applicable, of such Defaulting
Lender, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Lenders” shall in no
event mean less than two Lenders.


“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a)(i) the aggregate square footage of all
completed space of such Property times (ii) $0.15 times (b) the number of days
in such period divided by (c) 365. The Properties included in the calculation of
Reserve for Replacements shall not include those Properties or portions thereof
with respect to which or to the extent that a third party (x) owns the
improvements thereon, (y) is a party to a ground lease with the a Borrower or a
Subsidiary with respect to the land therein and (z) is contractually obligated
to make all repairs and capital improvements and replacements thereof.


“Responsible Officer” means with respect to a Borrower or any other Subsidiary,
the chief executive officer, president and/or chief financial officer of such
Borrower, or the corresponding officer of each such Subsidiary, or if any of the
foregoing is a partnership, such officer of its general partner.


“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable to holders
of Equity Interests solely in the form of Equity Interests of the Parent or any
such Subsidiary, as the case may be; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares or similar units of any class of stock
or other equity interest of the Parent or any of its Subsidiaries now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares or similar units of any class of stock or other equity interest of the
Parent or any of its Subsidiaries now or hereafter outstanding.


“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.


“Secured Indebtedness” means Indebtedness that is secured in any manner by a
Lien.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Seven-Year Term Loan Agreement” means that certain Seven-Year Term Loan
Agreement dated as of the date hereof, by and among PREIT, PREIT-RUBIN, the
Parent, the financial institutions party thereto as “Lenders”, Wells Fargo, as
Administrative Agent, and the other parties thereto.


“Significant Subsidiary” means any Subsidiary (other than any Borrower) to which
more than 2.5% of Adjusted Gross Asset Value is attributable on an individual
basis.


“Single Asset Entity” means a Person (other than an individual) that (a)  only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property. In addition, if the assets of a Person
consist solely of (i) Equity Interests in one other Single Asset Entity and
(ii) cash and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entity, such Person shall also be deemed to
be a Single Asset Entity for purposes of this Agreement.

-23-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); and (b) such Person is
able to pay its debts or other obligations in the ordinary course as they mature
and (c) such Person has capital not unreasonably small to carry on its business
and all business in which it proposes to be engaged.


“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, in each case, with respect to the Loans,
between the Borrower and a Specified Derivatives Provider.


“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower under or in respect of any
Specified Derivatives Contract, whether direct or indirect, absolute or
contingent, due or not due, liquidated or unliquidated, and whether or not
evidenced by any written confirmation.


“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender,
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.


“Subsidiary” means, for any Person, any corporation, partnership or other entity
(other than a condominium association) of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.


“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 30.0% of total consolidated assets (exclusive of depreciation) at such
time of the Parent and its Subsidiaries determined on a consolidated basis.


“Tangible Net Worth” means, for any Person and as of a given date, such Person’s
total consolidated stockholder’s equity (including equity attributable to any
non-controlling ownership interests of PREIT consistent with the Statement of
Financial Accounting Standards No. 160) plus (a) (to the extent reflected in
determining stockholders’ equity of such Person) the sum of (i) accumulated
depreciation and amortization, plus (ii) any unrealized losses recorded pursuant
to Topic 815, minus (b) (to the extent reflected in determining stockholders’
equity of such Person): (i) the amount of any write-up in the book value of any
assets reflected in any balance sheet resulting from revaluation thereof or any
write‑up in excess of the cost of such assets acquired, (ii) the aggregate of
all amounts appearing on the assets side of any such balance sheet for patents,
patent applications, copyrights, trademarks, trade names, goodwill and other
like assets (other than liquor licenses the value of which shall be included)
which would be classified as intangible assets under GAAP, all determined on a
consolidated basis and (iii) any unrealized gains recorded pursuant to Topic
815.


“Taxes” has the meaning given that term in Section 3.10.


“Temporary Lease” means any Tenant Lease entered into for seasonal or temporary
uses, carts, kiosks, directory and other advertising or marketing agreements
with a term of 1 year or less that cannot be automatically extended at the
option of the tenant party thereto.

-24-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








“Tenant Lease” means any lease or license agreement entered into by the Parent
or any Subsidiary with respect to all or any portion of any Property owned or
leased by the Parent or such Subsidiary, including any Temporary Lease or Tower
Lease.


“Termination Date” means January 7, 2019.


“Titled Agent” has the meaning given that term in Section 10.9.


“Topic 805” means Topic 805 as described in the Financial Accounting Standards
Board (FASB) Accounting Standards of Codification™.


“Topic 810” means Topic 810 as described in the Financial Accounting Standards
Board (FASB) Accounting Standards of Codification™.


“Topic 815” means Topic 815 as described in the Financial Accounting Standards
Board (FASB) Accounting Standards of Codification™.


“Total Budgeted Cost Until Stabilization” means, with respect to a Project Under
Development, and at any time, the aggregate amount of all costs budgeted to be
paid, incurred or otherwise expended or accrued by the Parent, another Borrower,
any other Subsidiary, a Consolidated Affiliate or an Unconsolidated Affiliate
with respect to such Property to achieve an Occupancy Rate of 100%, including
without limitation, all amounts budgeted with respect to all of the following:
(a) acquisition of land and any related site improvements, demolition costs,
architecture, engineering, construction/project management and development fees,
legal fees and entitlement fees; (b) a reasonable and appropriate reserve for
construction interest; (c) tenant improvements; (d) leasing commissions and
other leasing costs, (e) infrastructure costs and (f) other hard and soft costs
associated with the development or redevelopment of such Property. With respect
to any Property that is a redevelopment involving the addition of gross leasable
area, the Total Budgeted Cost Until Stabilization shall include all budgeted
costs for expansions of the Property associated with the additional gross
leasable area and all budgeted costs for renovations and other expenditures.
With respect to any Property to be developed from the ground up in more than one
phase, the Total Budgeted Cost Until Stabilization shall exclude budgeted costs
(other than costs relating to acquisition of land and related site improvements,
demolition costs, architecture, engineering, construction/project management and
development fees, legal fees and entitlement fees) to the extent relating to any
phase for which (i) construction has not yet commenced and (ii) a binding
construction contract or lease agreement has not been entered into by the
Parent, another Borrower, any other Subsidiary, any Consolidated Affiliate or
any Unconsolidated Affiliate, as the case may be. The calculation of Total
Budgeted Cost Until Stabilization herein shall be net of (x) any amount of
budgeted costs attributable to portions of any Property that have been Placed in
Service and (y) the aggregate sale proceeds of a sale of a pad site within a
Project under Development that are payable pursuant to a binding sale contract
with a third party approved by the Administrative Agent.


“Total Liabilities” means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on
the consolidated balance sheet of such Person as of such date, and in any event
shall include (without duplication): (a) all Indebtedness of such Person
(whether or not Nonrecourse Indebtedness and whether or not secured by a Lien),
including without limitation, Capitalized Lease Obligations and the full stated
amount of undrawn letters of credit issued for the account of such Person, but
excluding (i) letters of credit secured with cash collateral, (ii) letters of
credit issued solely in lieu of a non-payment performance obligation and (iii)
letters of credit securing a refundable obligation under a binding contract;
(b) all accounts payable (including tenant deposits accounted for as payables
but excluding tenant deposits held as restricted cash and not included in the
calculation of Gross Asset Value pursuant to clause (b) of the definition of
such term) and accrued

-25-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




expenses of such Person; (c) all purchase and repurchase obligations and forward
commitments of such Person to the extent such obligations or commitments are
evidenced by a binding purchase agreement (forward commitments shall include
without limitation forward equity commitments and commitments to purchase
properties); (d) all unfunded obligations of such Person; (e) all lease
obligations of such Person (including ground leases) to the extent required
under GAAP to be classified as a liability on the balance sheet of such Person;
(f) all Contingent Obligations and Off-Balance Sheet Obligations of such Person;
(g) all liabilities of any Consolidation Exempt Entity of such Person, which
liabilities such Person has Guaranteed or is otherwise obligated on a recourse
basis; and (h) the greater of such Person’s Investment Share or Recourse Share
of the Indebtedness of any Consolidation Exempt Entity of such Person, including
Nonrecourse Indebtedness of such Person. For purposes of clauses (c) and (d) of
this definition, the amount of Total Liabilities of a Person at any given time
in respect of a contract to purchase or otherwise acquire unimproved or fully
developed real property shall be equal to (i) the total purchase price payable
by such Person under the contract if, at such time, the seller of such real
property would be entitled to specifically enforce the contract against such
Person, otherwise and (ii) the aggregate amount of due diligence deposits,
earnest money payments and other similar payments made by such Person under the
contract which, at such time, would be subject to forfeiture upon termination of
the contract. For purposes of clause (c) of this definition, the amount of Total
Liabilities of a Person at any given time in respect of a contract to purchase
or otherwise acquire real property being renovated or developed by a third party
shall be equal to the maximum amount reasonably estimated to be payable by such
Person to such third party under a contract between such Person and such third
party during the remaining term of such contract. For purposes of this
definition, if the assets of a Subsidiary of a Person consist solely of Equity
Interests in one Consolidation Exempt Entity of such Person and such Person is
not otherwise obligated in respect of the Indebtedness of such Consolidation
Exempt Entity, then only such Person’s Investment Share of the Indebtedness of
such Consolidation Exempt Entity shall be included as Total Liabilities of such
Person. For purposes of determining the Total Liabilities of the Parent and the
Subsidiaries, (i) the amount of any Indebtedness assumed by the Parent or any
Subsidiary at the time of an acquisition which the Parent is required under GAAP
to reflect at fair value on a balance sheet, shall be equal to outstanding
principal balance of such Indebtedness and not the fair value of such
Indebtedness as would be reflected on the Parent’s balance sheet and
(ii) liabilities recorded in connection with derivative accounting pursuant to
Topic 815 and liabilities relating to intangible items recorded pursuant to
Topic 805 shall be excluded.


“Tower Lease” means any Tenant Lease entered into for a wireless communication,
broadcast or other transmission tower.


“Trust Agreement” means that certain Pennsylvania Real Estate Investment Trust
Agreement, as amended and restated as of December 16, 1997, among the trustees a
party thereto, as amended and in effect on the Effective Date.


“Type” with respect to any Loan, or any portion thereof, refers to whether such
Loan or portion is a LIBOR Loan or a Base Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person directly or indirectly holds an Investment, which Investment
is accounted for in the financial statements of such Person on an equity basis
of accounting and whose financial results would not be consolidated in
accordance with GAAP with the financial results of such Person on the
consolidated financial statements of such Person.

-26-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








“Unencumbered Debt Yield” means, at the time of determination, the ratio
(expressed as a percentage) of (a) Unencumbered NOI divided by (b) the sum of
(without duplication) (i) the aggregate outstanding principal amount of all
Unsecured Indebtedness of the Parent and its Wholly Owned Subsidiaries plus (ii)
the greater of the Parent’s Investment Share or Recourse Share of the aggregate
outstanding principal amount of all Unsecured Indebtedness of its Consolidation
Exempt Entities, in the case of each of the foregoing clauses (i) and (ii), as
of the last day of the applicable period of determination of Unencumbered NOI.
Solely when determining Unencumbered NOI for purposes of this definition for any
given period: (x) with respect to any Unencumbered Property acquired during such
period, Adjusted NOI attributable to such Unencumbered Property shall be
included in the calculation of Unencumbered NOI on a pro forma basis reasonably
acceptable to the Administrative Agent and (y) with respect to any Unencumbered
Property disposed of during such period, Adjusted NOI attributable to such
Unencumbered Property shall be excluded from the calculation of Unencumbered
NOI.


“Unencumbered NOI” means Adjusted NOI for the period of four consecutive fiscal
quarters most recently ended attributable to all Unencumbered Properties.


“Unencumbered Property” means (a) each Property described on Schedule 1.1.(B)
and (b) any Property not listed on Schedule 1.1.(B) which satisfies all of the
following requirements: (i) such Property is fully developed for use
substantially as a retail property or other use acceptable to the Administrative
Agent; (ii) the Borrower or a Wholly Owned Subsidiary has either a fee simple
interest or a leasehold estate under a Ground Lease, in such Property, which
interest is held entirely by the Borrower or such Wholly Owned Subsidiary, as
applicable; (iii) such Property is located in a State of the United States of
America or in the District of Columbia; (iv) regardless of whether such Property
is owned or leased under a Ground Lease by the Borrower or a Subsidiary, the
Borrower has the right directly, or indirectly through a Subsidiary, to take the
following actions: (A) without the need to obtain the consent of any Person (or
in the case of a Property leased under a Ground Lease, with the consent of the
lessor not to be unreasonably withheld), to create Liens on the interest of the
Borrower or applicable Subsidiary in such Property as security for Indebtedness
of the Borrower or such Subsidiary, as applicable, and (B) if such Property is
owned in fee simple, to sell, transfer or otherwise dispose of such interest in
such Property without the need to obtain the consent of any Person, or if such
Property is leased under a Ground Lease, to sell, transfer or otherwise dispose
of such interest in such Property pursuant to terms and conditions of such
Ground Lease providing for reasonable transferability as required under the
definition of “Ground Lease” or pursuant to terms and conditions otherwise
approved by the Administrative Agent; (v) neither such Property, nor if such
Property is owned by a Subsidiary, any of the Borrower’s direct or indirect
ownership interest in such Subsidiary, is subject to (A) any Lien other than
Permitted Liens (but not Permitted Liens of the type described in clause (f) of
the definition of such term unless the aggregate amount of all such Permitted
Liens then encumbering any of the Unencumbered Properties does not exceed
$25,000,000) or (B) any Negative Pledge other than Negative Pledges permitted
under Sections 8.3.(b)(ii), (iii), (iv) and (v); (vi) such Property is not a
Project Under Development (other than a Project Under Development where not more
than 25.0% (or 33.0% in the case of the Gallery) of the applicable gross
leasable area of the Property is undergoing redevelopment and/or expansion); and
(vii) such Property is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters which,
individually or collectively, are not material to the profitable operation of
such Property. Notwithstanding anything to the contrary in this definition, if a
Property listed on Schedule 1.1.(B) at any time after the Effective Date fails
to satisfy any requirements in clause (c) of this definition (other than those,
if any, it failed to satisfy on the Effective Date), such Property shall no
longer be an Unencumbered Property until such time as it satisfies at least all
of the requirements in such clause (c) that it satisfied on the Effective Date.


“Unsecured Indebtedness” means Indebtedness that is not Secured Indebtedness.

-27-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








“Unsecured Interest Expense” means Interest Expense attributable to Unsecured
Indebtedness.


“U.S. Bank Fee Letter” means that certain fee letter dated as of November 21,
2013, by and among the Parent, PREIT, PREIT-RUBIN and U.S. Bank National
Association.


“Variable Interest Entities” means those Persons who (a) are neither Guarantors
or Subsidiaries of the Parent and (b) who are consolidated with the Parent in
the financial statements of the Parent solely by reason of the application of
Topic 810.


“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.


“Wells Fargo Fee Letter” means that certain fee letter dated as of November 21,
2013, by and among the Parent, PREIT, PREIT-RUBIN, Wells Fargo and Wells Fargo
Securities, LLC.


“Wholly Owned Subsidiary” means any Subsidiary of a Person all of the equity
securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) of which are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person. In the case of the Parent, the term “Wholly Owned Subsidiary” shall also
include PREIT. With respect to clause (b) of the term “Excluded Subsidiary”, the
term “Wholly Owned Subsidiary” shall include any Subsidiary of a Person, (a) of
which such Person owns or controls, directly or indirectly through one or more
other Subsidiaries, substantially all of the Equity Interests and (b) over which
such Person possesses sufficient control to warrant treating such Subsidiary as
if it were a Wholly Owned Subsidiary.


“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.


Section 1.2. General; References to Times.
Unless otherwise indicated (other than in the definition of the term “GAAP”),
all accounting terms, ratios and measurements shall be interpreted or determined
in accordance with GAAP as in effect as of the Agreement Date. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any other financial
accounting standard promulgated by the Financial Accounting Standards Board
having a similar result or effect) to value any Indebtedness or other
liabilities of the Parent, any other Borrower or any other Subsidiary at “fair
value”, as defined therein. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include, unless
otherwise indicated, all documents, instruments or agreements issued or executed
in replacement thereof, to the extent permitted hereby and (c) shall mean,
unless otherwise indicated, such document, instrument or agreement, or
replacement thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent permitted hereby and in effect at any given
time. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Parent. Titles and captions of

-28-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




Articles, Sections, subsections and clauses in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Central time. Certifications as to the matters contained in any certificate
delivered by an officer of a Borrower to any or all of the Administrative Agent
and the Lenders under the terms of this Agreement or any other Loan Document are
made in such officer’s capacity as an officer of such Borrower and not in such
officer’s individual capacity.


ARTICLE II. CREDIT FACILITIES
Section 2.1. Loans.
(a)    Making of Loans. Subject to the terms and conditions set forth in this
Agreement, each Lender severally and not jointly agrees to make Loans to the
Borrower during the period from and including the Effective Date to but
excluding the Commitment Termination Date, in an aggregate principal amount of
up to, but not exceeding, such Lender’s Commitment. The Loans shall be made to
the Borrower in no more than six separate borrowings, and each borrowing of
Loans under this subsection shall be in an aggregate minimum amount of
$10,000,000 and integral multiples of $500,000 in excess thereof.
Notwithstanding the immediately preceding sentence, a borrowing of Loans may be
in the aggregate amount of the Commitments. Upon a Lender’s funding of a Loan,
such Lender’s Commitment shall be permanently reduced by the principal amount of
such Loan. On January 8, 2015, unless previously terminated or reduced to zero
in accordance with the immediately preceding sentence and/or Section 2.14., the
Commitment of each Lender shall terminate. Any Loan or portion of a Loan made
under this Section and repaid or prepaid may not be reborrowed.
(b)    Requests for Loans. Not later than 11:00 a.m. Central time at least 1
Business Day prior to a borrowing of Base Rate Loans and not later than 11:00
a.m. Central time at least 3 Business Days prior to a borrowing of LIBOR Loans,
the Borrower shall deliver to the Administrative Agent a Notice of Borrowing.
Each Notice of Borrowing shall specify the aggregate principal amount of the
Loans to be borrowed, the date such Loans are to be borrowed (which must be a
Business Day), the use of the proceeds of such Loans, the Type of the requested
Loans, and if such Loans are to be LIBOR Loans, the initial Interest Period for
such Loans. Each Notice of Borrowing shall be irrevocable once given and binding
on the Borrower. Prior to delivering a Notice of Borrowing, the Borrower may
(without specifying whether a Loan will be a Base Rate Loan or a LIBOR Loan)
request that the Administrative Agent provide the Borrower with the most recent
LIBOR available to the Administrative Agent. The Administrative Agent shall
provide such quoted rate to the Borrower on the date of such request or as soon
as possible thereafter.


(c)    Funding of Loans. Promptly after receipt of a Notice of Borrowing under
the immediately preceding subsection (b), the Administrative Agent shall notify
each Lender of the proposed borrowing. Each Lender shall deposit an amount equal
to the Loan to be made by such Lender to the Borrower with the Administrative
Agent at the Principal Office, in immediately available funds not later than
11:00 a.m. Central time on the date of such proposed borrowing. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower to an account specified in the
Disbursement Instruction Agreement, not later than 2:00 p.m. Central time on the
date of the requested borrowing of Loans, the proceeds of such amounts received
by the Administrative Agent.


(d)    Assumptions Regarding Funding by Lenders. With respect to Loans to be
made after the Effective Date, unless the Administrative Agent shall have been
notified by any Lender that such Lender will not make available to the
Administrative Agent a Loan to be made by such Lender in connection with any
borrowing, the Administrative Agent may assume that such Lender will make the
proceeds of such

-29-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




Loan available to the Administrative Agent in accordance with this Section, and
the Administrative Agent may (but shall not be obligated to), in reliance upon
such assumption, make available to the Borrower the amount of such Loan to be
provided by such Lender. In such event, if such Lender does not make available
to the Administrative Agent the proceeds of such Loan, then such Lender and the
Borrower severally agree to pay to the Administrative Agent on demand the amount
of such Loan with interest thereon, for each day from and including the date
such Loan is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the Federal Funds Rate and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay the amount of such interest to the Administrative
Agent for the same or overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays to the Administrative Agent the amount of
such Loan, the amount so paid shall constitute such Lender’s Loan included in
the borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make
available the proceeds of a Loan to be made by such Lender.


Section 2.2. [Intentionally Omitted].
Section 2.3. [Intentionally Omitted].    
Section 2.4. Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender, for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:


(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin; and


(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor (from the first day to, but excluding, the last
day of such Interest Period), plus the Applicable Margin.


Notwithstanding the foregoing, during the continuance of an Event of Default
specified in Section 9.1.(a), Section 9.1.(e) or Section 9.1.(f), or if as a
result of the occurrence of any other Event of Default the Obligations have been
accelerated pursuant to Section 9.2., the Borrower shall pay to the
Administrative Agent for the account of each Lender interest at the Post-Default
Rate on the outstanding principal amount of each Loan made by such Lender and on
any other amount payable by the Borrower hereunder or under the Note held by
such Lender to or for the account of such Lender (including without limitation,
accrued but unpaid interest to the extent permitted under Applicable Law).


(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
10th day of each month, commencing with the first full month occurring after the
Effective Date and (ii) on any date on which the principal balance of such Loan
is due and payable in full (whether at maturity, due to acceleration or
otherwise). Interest payable at the Post-Default Rate shall be payable from time
to time on demand. All determinations by the Administrative Agent of an interest
rate hereunder shall be conclusive and binding on the Lenders and the Borrower
for all purposes, absent manifest error.

-30-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Parent or PREIT (the “Borrower Information”).
If it is subsequently determined that any such Borrower Information was
incorrect (for whatever reason, including without limitation because of a
subsequent restatement of earnings by PREIT or the Parent) at the time it was
delivered to the Administrative Agent, and if the applicable interest rate or
fees calculated for any period were lower than they should have been had the
correct information been timely provided, then, such interest rate and such fees
for such period shall be automatically recalculated using correct Borrower
Information. The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender, within 5 Business Days of
receipt of such written notice. Any recalculation of interest or fees required
by this provision shall survive the termination of this Agreement, and this
provision shall not in any way limit any of the Administrative Agent’s or any
Lender’s other rights under this Agreement.


Section  2.5. Number of Interest Periods.
There may be no more than 3 different Interest Periods for LIBOR Loans
outstanding at the same time.


Section 2.6. Repayment of Loans.
The Borrower shall repay the entire outstanding principal amount of, and all
accrued and unpaid interest on, the Loans on the Termination Date.


Section 2.7. Late Charges.
If any payment required by the Borrower under this Agreement is not paid within
10 days after it becomes due and payable, the Requisite Lenders may, by notice
to the Borrower, require that the Borrower pay a late charge for late payment to
compensate the Lenders for the loss of use of funds and for the expenses of
handling the delinquent payment, in an amount not to exceed four percent (4.0%)
of such delinquent payment. Such late charge shall be paid in any event not
later than the due date of the next subsequent installment of principal and/or
interest. In the event the maturity of the Obligations hereunder occurs or is
accelerated pursuant to Section 9.2., this Section shall apply only to payments
overdue prior to the time of such acceleration. This Section shall not be deemed
to be a waiver of the Lenders’ right to accelerate payment of any of the
Obligations as permitted under the terms of this Agreement.


Section 2.8. Optional Prepayments.
Subject to Section 4.4., the Borrower may prepay any Loan, in whole or part, at
any time without premium or penalty. The Borrower shall give the Administrative
Agent at least 3 Business Days prior written notice of the prepayment of any
Loan. Each voluntary prepayment of Loans by the Borrower shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof or, if the Loans are being prepaid in full at such time, the
prepayment may be in the amount of the Loans that are then outstanding.

-31-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








Section  2.9. Continuation.
So long as no Event of Default exists, the Borrower may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a new Interest Period for such LIBOR Loan
or any portion thereof. Each Continuation of LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $250,000 in
excess of that amount. Each new Interest Period selected under this Section
shall commence on the last day of the immediately preceding Interest Period.
Each selection of a new Interest Period shall be made by the Borrower giving to
the Administrative Agent a Notice of Continuation not later than 11:00 a.m.
(Central time) on the third Business Day prior to the date of any such
Continuation. Such notice of a Continuation shall be by telephone (confirmed
immediately in writing), telecopy, electronic mail or other similar form of
communication, confirmed immediately in writing if by telephone, in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loan and portion thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder. Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given. Promptly after receipt of a Notice of Continuation, the
Administrative Agent shall notify each Lender by telecopy, or other similar form
of transmission of the proposed Continuation. If the Borrower shall fail to
select in a timely manner a new Interest Period for any LIBOR Loan owing by it
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, Continue as a LIBOR Loan having an
Interest Period of one month; provided, however, that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.10. or the Borrower’s failure to comply with any
terms of this Section.


Section 2.10. Conversion.
So long as no Event of Default exists, the Borrower may on any Business Day,
upon the Borrower’s giving of a Notice of Conversion to the Administrative
Agent, Convert all or a portion of a Loan of one Type into a Loan of another
Type. Any Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and
only on, the last day of an Interest Period for such LIBOR Loan. Each Conversion
of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $250,000 in excess of that amount. Each
such Notice of Conversion shall be given not later than 11:00 a.m. (Central
time) one Business Day prior to the date of any proposed Conversion into Base
Rate Loans and three Business Days prior to the date of any proposed Conversion
into LIBOR Loans. Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender by telecopy, or other similar form
of transmission of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telephone (confirmed
immediately in writing), telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type of Loan to be Converted, (c) the portion
of such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan. Each Notice of Conversion shall be
irrevocable by and binding on the Borrower once given.


Section 2.11. Notes.
(a)    Notes. Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive a Note, the Loans
made by each Lender shall, in addition to this Agreement, also be evidenced by a
promissory note substantially in the form of Exhibit G (each a “Note”), payable
to the order of such Lender in a principal amount equal to the amount of its
Commitment as originally in effect and otherwise duly completed.

-32-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents to which it is a party and (ii) if there is a discrepancy between
such records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8. shall be controlling.


(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.


Section 2.12. [Intentionally Omitted].
Section 2.13. [Intentionally Omitted].
Section 2.14. Voluntary Reduction of the Commitments.
Prior to the Commitment Termination Date, the Borrower may terminate or reduce
the amount of the Commitments at any time and from time to time without penalty
or premium upon not less than 5 Business Days prior written notice to the
Administrative Agent of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction (which
in the case of any partial reduction of the Commitments shall not be less than
$10,000,000 and integral multiples of $5,000,000 in excess of that amount in the
aggregate) and shall be irrevocable once given and effective only upon receipt
by the Administrative Agent (such notice, a “Commitment Reduction Notice”);
provided, however, that if the Borrower seeks to reduce the aggregate amount of
the Commitments below $50,000,000 then unless the Administrative Agent and all
of the Lenders have previously agreed in writing, the Commitments shall be
reduced to zero. Promptly after receipt of a Commitment Reduction Notice, the
Administrative Agent shall notify each Lender of the proposed termination or
Commitment reduction. The Commitments, once reduced or terminated pursuant to
this Section, may not be increased. The Borrower shall pay all interest and
fees, on the Loans accrued to the date of such reduction or termination of the
Commitments to the Administrative Agent for the account of the Lenders,
including but not limited to any applicable compensation due to each Lender in
accordance with Section 4.4.


Section 2.15. Joint and Several Liability of the Borrower.
(a)    The obligations of each Borrower hereunder and under the other Loan
Documents to which any Borrower is a party shall be joint and several, and
accordingly, each Borrower confirms that it is liable for the full amount of the
Obligations, regardless of whether incurred by such Borrower or another
Borrower.


(b)    Each Borrower represents and warrants to the Administrative Agent and the
Lenders that each Borrower, though separate legal entities, are mutually
dependent on each other in the conduct of

-33-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Lenders through
their collective efforts.


(c)    Neither the Administrative Agent nor any Lender shall be obligated or
required before enforcing any Loan Document against a Borrower: (a)  to pursue
any right or remedy any of them may have against any other Borrower, any
Guarantor or any other Person or commence any suit or other proceeding against
any other Borrower, any Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of any other
Borrower, any Guarantor or any other Person; or (c) to make demand of any other
Borrower, any Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Administrative Agent or any
Lender which may secure any of the Obligations.


(d)    It is the intent of each Borrower, the Administrative Agent and the
Lenders that in any proceeding of the types described in Sections 9.1.(e) or
9.1.(f), a Borrower’s maximum obligation hereunder shall equal, but not exceed,
the maximum amount which would not otherwise cause the obligations of such
Borrower hereunder to be avoidable or unenforceable against such Borrower in
such proceeding as a result of Applicable Law, including without limitation,
(i) Section 548 of the Bankruptcy Code of 1978, as amended and (ii) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
proceeding, whether by virtue of Section 544 of the Bankruptcy Code of 1978, as
amended, or otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Borrower hereunder shall be
determined in any such proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of a Borrower hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which such Borrower shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Obligations are deemed to have
been incurred under the Avoidance Provisions, would not cause the obligations of
such Borrower hereunder, to be subject to avoidance under the Avoidance
Provisions. This subsection is intended solely to preserve the rights of the
Administrative Agent and the Lenders hereunder to the maximum extent that would
not cause the obligations of a Borrower hereunder to be subject to avoidance
under the Avoidance Provisions, and no Borrower or any other Person shall have
any right or claim under this Section that would not otherwise be available to
such Person under the Avoidance Provisions.


(e)    To the extent that a Borrower shall be required hereunder to pay any
portion of the Obligations exceeding the greater of (a) the amount of the value
actually received by such Borrower and its Subsidiaries from the Loans and other
Obligations and (b) the amount such Borrower would otherwise have paid if such
Borrower had paid the aggregate amount of Obligations in the same proportion as
such Borrower’s net worth on the date enforcement is sought hereunder bears to
the aggregate net worth of the Borrower on such date, then such Borrower shall
be reimbursed by each other Borrower for the amount of such excess.


(f)    Each Borrower assumes all responsibility for being and keeping itself
informed of the financial condition of each other Borrower, and of all other
circumstances bearing upon the risk of nonpayment of any of the Obligations and
the nature, scope and extent of the risks that such Borrower assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any Lender shall
have any duty whatsoever to advise any Borrower of information regarding such
circumstances or risks.


Section 2.16. Actions of the Borrower.
Each Borrower hereby appoints each other Borrower to act as its agent for all
purposes under the Loan Documents (including, without limitation, with respect
to all matters related to the borrowing and repayment of Loans). Each Borrower
acknowledges and agrees that (i) one Borrower may execute such

-34-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




documents as such Borrower deems appropriate in its sole discretion, and with
respect to any such document executed by only one Borrower, each Borrower shall
be bound by and obligated by all of the terms of any such document, (ii) any
notice or other communication delivered by the Administrative Agent or any
Lender hereunder to any Borrower shall be deemed to have been delivered to each
Borrower and (iii) the Administrative Agent and the Lenders shall accept (and
shall be permitted to rely on) any document or agreement executed by each
Borrower or any Borrower individually. Each Borrower agrees that any action
taken by one Borrower without the consent of, or notice to, any other Borrower
shall not release or discharge any Borrower from its obligations hereunder.


Section 2.17. [Intentionally Omitted].
Section 2.18. Funds Transfer Disbursements.
The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders pursuant to the Loan Documents as requested by
an authorized representative of PREIT to any of the accounts designated in the
Disbursement Instruction Agreement.


Section 2.19. Additional Loans.
The Borrower shall have the right at any time and from time to time (a) prior to
the Commitment Termination Date, but only so long as the existing Commitments
have been fully utilized, and (b) during the period beginning on the Commitment
Termination Date to but excluding the Termination Date, to request additional
Loans by providing written notice to the Administrative Agent, which notice
shall be irrevocable once given; provided, however, that after giving effect to
any such additional Loans, the aggregate amount of the Loans shall not exceed
$300,000,000. Each such borrowing of additional Loans must be an aggregate
minimum amount of $25,000,000 and integral multiples of $5,000,000 in excess
thereof (or such other amounts as may be acceptable to the Administrative Agent
and the Borrower). The Administrative Agent, in consultation with the Borrower,
shall manage all aspects of the syndication of such additional Loans, including
decisions, subject to the Borrower’s approval (which approval shall not be
unreasonably withheld or delayed), as to the selection of the existing Lenders
and/or other banks, financial institutions and other institutional lenders to be
approached with respect to such additional Loans and the allocations of such
additional Loans among such existing Lenders and/or other banks, financial
institutions and other institutional lenders. No Lender shall be obligated in
any way whatsoever to make additional Loans, and any new Lender becoming a party
to this Agreement in connection with any such requested additional Loan must be
an Eligible Assignee. Effecting the making of additional Loans under this
Section is subject to the following conditions precedent: (x) no Default or
Event of Default shall be in existence on the effective date of such borrowing
of additional Loans, (y) the representations and warranties made or deemed made
by the Borrower or any other Loan Party in any Loan Document to which such Loan
Party is a party shall be true and correct on the effective date of such
borrowing of additional Loans except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents, and (z)  the Administrative Agent shall
have received each of the following, in form and substance satisfactory to the
Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by the Secretary or Assistant Secretary of (A) all
corporate, partnership, or other necessary action taken by the Borrower to
authorize such borrowing of additional Loans and (B) all corporate, partnership,
member or other necessary action taken by each Guarantor authorizing the
guaranty of such additional Loans; and (ii) at the request of the Administrative
Agent, an opinion of counsel to the Borrower and the Guarantors, and addressed
to the Administrative Agent and the Lenders covering such matters as reasonably
requested by the Administrative Agent; and (iii) except in the case of any
Lender that has notified the Administrative Agent that it elects not to receive
a Note,

-35-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




new Notes executed by the Borrower, payable to any new Lenders and replacement
Notes executed by the Borrower, payable to any existing Lenders making
additional Loans, in the principal amount of such Lender’s outstanding Loans at
the time of the effectiveness of the making of the additional Loans. In
connection with any increase in the aggregate principal amount outstanding of
the Loans pursuant to this Section 2.19. any Lender becoming a party hereto
shall (1) execute such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any Lender that is organized under the
laws of a jurisdiction outside of the United States of America, provide to the
Administrative Agent, its name, address, tax identification number and/or such
other information as shall be necessary for the Administrative Agent to comply
with “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
Section 3.1. Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by the Borrower
under this Agreement, the Notes or any other Loan Document shall be made in
Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 1:00 p.m. Central time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 9.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. In the event the
Administrative Agent fails to pay such amounts to such Lender within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.


(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due from the Borrower to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.


Section 3.2. Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) the making of the Loans
under Section 2.1.(a) shall be made by the Lenders, each payment of the Fees
under Section 3.5.(b) shall be made for the account of the Lenders, and each
termination or reduction of the amount of the Commitments under

-36-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




Sections 2.14. shall be applied to the respective Commitments of the Lenders,
pro rata according to the amounts of their respective Commitments; (b) each
payment or prepayment of principal of Loans by the Borrower shall be made for
the account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them; (c) each payment of interest on
Loans by the Borrower shall be made for the account of the Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders and (d) the Conversion and Continuation of Loans of a
particular Type (other than Conversions provided for by Section 4.5.) shall be
made pro rata among the Lenders according to the amounts of their respective
Loans and the then current Interest Period for each Lender’s portion of each
such Loan of such Type shall be coterminous. Any payment or prepayment of
principal or interest made during the existence of an Event of Default shall be
made for the account of the Lenders in accordance with the order set forth in
Section 9.5.


Section 3.3. Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
any Loan Party through the exercise of any right of set-off, banker’s lien or
counterclaim or similar right or otherwise or through voluntary prepayments
directly to a Lender (other than any payment made in respect of Specified
Derivatives Obligations) or other payments made by the Borrower or any other
Loan Party to a Lender not in accordance with the terms of this Agreement and
such payment should be distributed to the Lenders in accordance with
Section 3.2. or Section 9.5., such Lender shall promptly purchase from such
other Lenders participations in (or, if and to the extent specified by such
Lender, direct interests in) the Loans made by the other Lenders or other
Obligations owed to such other Lenders in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all the
Lenders shall share the benefit of such payment (net of any reasonable expenses
which may actually be incurred by such Lender in obtaining or preserving such
benefit) in accordance with the requirements of Section 3.2. or Section 9.5., as
applicable. To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored. The Borrower agrees that any
Lender so purchasing a participation (or direct interest) in the Loans or other
Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.


Section 3.4. Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


Section 3.5. Fees.
(a)    Loan Fees. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent all loan fees as have been agreed to in writing by the
Borrower and the Administrative Agent and as have been agreed to in writing by
the Borrower and any Lender.

-37-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








(b)    Facility Fees. During the period from the Effective Date to but excluding
the Commitment Termination Date, the Borrower agrees to pay to the
Administrative Agent for the account of the Lenders an unused facility fee equal
to the sum of the daily amount of the Commitments multiplied by a per annum rate
equal to 0.20%. Such fee shall be computed on a daily basis and payable in
arrears on April 1, 2014, July 1, 2014, October 1, 2014 and on the Commitment
Termination Date.


(c)    Other Fees. The Borrower agrees to pay the administrative and other fees
of the Administrative Agent and the Arrangers as provided in the Fee Letter and
as may be agreed to in writing from time to time.


Section 3.6. Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.


Section 3.7. Usury.
In no event shall the amount of interest due or payable on the Loans or the
other Obligations exceed the maximum rate of interest allowed by Applicable Law
and, if any such payment is paid by the Borrower or any other Loan Party or
received by any Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrower shall notify the respective Lender in writing
that the Borrower elects to have such excess sum returned to it forthwith. It is
the express intent of the parties hereto that the Borrower not pay and that the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrower under Applicable
Law. The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Sections 2.4.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, loan fees, facility fees, underwriting
fees, default charges, late charges, funding or “breakage” charges, increased
cost charges, attorneys’ fees and reimbursement for costs and expenses paid by
the Administrative Agent or any Lender to third parties or for damages incurred
by the Administrative Agent or any Lender, are charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Administrative Agent and the Lenders in connection with this
Agreement and under no circumstances shall be deemed to be charges for the use
of money. Unless otherwise expressly provided herein, all fees and all charges,
other than charges for the use of money, shall be fully earned and nonrefundable
when due.


Section 3.8. Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.


Section 3.9. Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

-38-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in
Section 11.7.


(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Article V. were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non‑Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with their respective Commitment Percentages). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this subsection shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.


(c)    Certain Fees. No Defaulting Lender shall be entitled to receive any Fee
payable under Section 3.5.(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).


(d)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their respective Commitment
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to Fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

-39-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








(e)    Purchase of Defaulting Lender’s Commitment. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans to
an Eligible Assignee subject to and in accordance with the provisions of
Section 11.6.(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 11.6.(b). In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption Agreement and, notwithstanding
Section 11.6.(b), shall pay to the Administrative Agent an assignment fee in the
amount of $7,500. The exercise by the Borrower of its rights under this Section
shall be at the Borrower’s sole cost and expense and at no cost or expense to
the Administrative Agent or any of the Lenders and shall not constitute a waiver
or release of any claim against a Defaulting Lender.


Section 3.10. Taxes.
(a)    Taxes Generally. All payments by the Borrower of principal of, and
interest on, the Loans, and all other Obligations shall be made free and clear
of and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent or a Lender
and the jurisdiction imposing such taxes (other than a connection arising solely
by virtue of the activities of the Administrative Agent or such Lender pursuant
to or in respect of this Agreement or any other Loan Document), (iii)  any taxes
imposed on or measured by any Lender’s assets, net income, receipts or branch
profits (iv) any taxes arising after the Agreement Date solely as a result of or
attributable to a Lender changing its designated Lending Office after the date
such Lender becomes a party hereto and (v) any taxes imposed by FATCA on any
“withholdable payment” payable to such recipient as a result of the failure of
such recipient to satisfy the applicable requirements as set forth in FATCA
(such non‑excluded items being collectively called “Taxes”). If any withholding
or deduction from any payment to be made by the Borrower hereunder is required
in respect of any Taxes pursuant to any Applicable Law, then the Borrower will:


(i)    pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;


(ii)    promptly forward to the Administrative Agent an official receipt or
other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority; and


(iii)    pay to the Administrative Agent for its account or the account of the
applicable Lender, as the case may be, such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Administrative
Agent or such Lender will equal the full amount that the Administrative Agent or
such Lender would have received had no such withholding or deduction been
required.


(b)    Tax Indemnification. If the Borrower fails to pay any Taxes when due to
the appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the respective Lender, as the case may
be, the required receipts or other required documentary evidence, the Borrower
shall indemnify the Administrative Agent and the Lenders for any incremental
Taxes, interest

-40-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




or penalties that may become payable by the Administrative Agent or any Lender
as a result of any such failure. For purposes of this Section, a distribution
hereunder by the Administrative Agent or any Lender to or for the account of any
Lender shall be deemed a payment by the Borrower.


(c)    Tax Forms. Prior to the date that any Lender organized under the laws of
a jurisdiction outside the United States of America becomes a party hereto, such
Person shall deliver to the Borrower and the Administrative Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Lender
establishing that payments to it hereunder and under the Notes are (i) not
subject to United States Federal backup withholding tax and (ii) not subject to
United States Federal withholding tax under the Internal Revenue Code. Each such
Lender shall (x) deliver further copies of such forms or other appropriate
certifications on or before the date that any such forms expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form delivered to the Borrower and (y) obtain such extensions of the time
for filing, and renew such forms and certifications thereof, as may be
reasonably requested by the Borrower or the Administrative Agent. The Borrower
shall not be required to pay any amount pursuant to last sentence of subsection
(a) above to any Lender that is organized under the laws of a jurisdiction
outside of the United States of America or the Administrative Agent, if it is
organized under the laws of a jurisdiction outside of the United States of
America, if such Lender or the Administrative Agent, as applicable, fails to
comply with the requirements of this subsection. If any such Lender fails to
deliver the above forms or other documentation, then the Administrative Agent
may withhold from such payment to such Lender such amounts as are required by
the Internal Revenue Code. If any Governmental Authority asserts that the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Lender, such Lender shall indemnify the Administrative Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, and costs and expenses
(including all fees and disbursements of any law firm or other external counsel
and the allocated cost of internal legal services and all disbursements of
internal counsel) of the Administrative Agent. The obligation of the Lenders
under this Section shall survive termination of the Commitments, repayment of
all Obligations and the resignation or replacement of the Administrative Agent.


ARTICLE IV. YIELD PROTECTION, ETC.
Section 4.1. Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender reasonably determines that compliance
with any law or regulation or with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law)
affects or would affect the amount of capital required or expected to be
maintained by such Lender, or any corporation controlling such Lender, as a
consequence of, or with reference to, such Lender’s Commitment or its making or
maintaining Loans below the rate which such Lender or such corporation
controlling such Lender could have achieved but for such compliance (taking into
account the policies of such Lender or such corporation with regard to capital),
then the Borrower shall, from time to time, within 30 calendar days after
written demand by such Lender, pay to such Lender additional amounts sufficient
to compensate such Lender or such corporation controlling such Lender to the
extent that such Lender determines such increase in capital is allocable to such
Lender’s obligations hereunder.


(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding clause (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may reasonably determine to be necessary to compensate such

-41-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




Lender for any costs incurred by such Lender that it reasonably determines are
attributable to its making or maintaining of any LIBOR Loans or its obligation
to make any LIBOR Loans hereunder, any reduction in any amount receivable by
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such LIBOR Loans or such obligation or the maintenance by such Lender
of capital in respect of its LIBOR Loans or its Commitment (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that: (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or its Commitment
(other than taxes imposed on or measured by the overall net income of such
Lender or of its Lending Office for any of such LIBOR Loans by the jurisdiction
in which such Lender has its principal office or such Lending Office), or (ii)
imposes or modifies any reserve, special deposit or similar requirements
(excluding Regulation D of the Board of Governors of the Federal Reserve System
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Loans is determined) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities of, or
other credit extended by, or any other acquisition of funds by such Lender (or
its parent corporation), or any commitment of such Lender (including without
limitation, the Commitment of such Lender hereunder) or (iii) has or would have
the effect of reducing the rate of return on capital of such Lender to a level
below that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies with respect to capital
adequacy).


(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.5.
shall apply).


(d)    Notification and Determination of Additional Costs. Each of the
Administrative Agent and each Lender, as the case may be, agrees to notify the
Borrower of any event occurring after the Agreement Date entitling the
Administrative Agent or such Lender, as the case may be, to compensation under
any of the preceding subsections of this Section as promptly as practicable;
provided, however, that the failure of the Administrative Agent or any Lender to
give such notice shall not release the Borrower from any of its obligations
hereunder. The Administrative Agent and each Lender, as the case may be, agrees
to furnish to the Borrower (and in the case of a Lender, to the Administrative
Agent as well) a certificate setting forth the basis and amount of each request
for compensation under this Section. Determinations by the Administrative Agent
or such Lender, as the case may be, of the effect of any Regulatory Change shall
be conclusive, absent manifest error, provided that such determinations are made
on a reasonable basis and in good faith.


Section 4.2. Suspension of LIBOR Loans.
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:


(a)    the Administrative Agent reasonably determines (which determination shall
be conclusive, absent manifest error) that quotations of interest rates for the
relevant deposits

-42-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein or is otherwise unable to determine
LIBOR, or


(b)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;
    
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional or maintain
LIBOR Loans, Continue LIBOR Loans or Convert Loans into LIBOR Loans and the
Borrower shall, on the last day of each current Interest Period for each
outstanding LIBOR Loan, either prepay such Loan or Convert such Loan into a Base
Rate Loan.


Section 4.3. Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 4.5. shall be applicable).


Section 4.4. Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as shall be sufficient to compensate such Lender for any loss,
cost or expense that such Lender reasonably determines is attributable to:


(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or


(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.


Not in limitation of the foregoing, such compensation shall include, without
limitation; in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date plus the Applicable Margin.
Upon the Borrower’s request (made through the Administrative Agent), any Lender
seeking

-43-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




compensation under this Section shall provide the Borrower with a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof. Any such statement shall be conclusive absent
manifest error.


Section 4.5. Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c) or Section 4.3. then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c) or Section 4.3. on such earlier date as such Lender
may specify to the Borrower with a copy to the Administrative Agent) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 4.1.(c) or Section 4.3. that gave rise to such Conversion
no longer exist:


(a)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and


(b)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.


If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1.(c) or Section 4.3. that
gave rise to the Conversion of such Lender’s LIBOR Loans pursuant to this
Section no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBOR Loans made by other Lenders
are outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with the respective unpaid principal amount of the Loans held by
each of the Lenders.


Section 4.6. Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of a Lender to
make LIBOR Loans or to Continue, or to Convert Base Rate Loans into LIBOR Loans
shall be suspended pursuant to Section 4.1.(c) or 4.3. but the obligation of the
Requisite Lenders shall not have been suspended under such Sections, or (c) a
Lender is a Non‑Consenting Lender, then, so long as there does not then exist
any Default or Event of Default, the Borrower may demand that such Lender (the
“Affected Lender”), and upon such demand the Affected Lender shall promptly,
assign its Commitment and all of its outstanding Loans to an Eligible Assignee
subject to and in accordance with the provisions of Section 11.6.(b) for a
purchase price equal to the aggregate principal balance of Loans then owing to
the Affected Lender plus any accrued but unpaid interest thereon and accrued but
unpaid fees and other amounts owing to the Affected Lender under the Loan
Documents. Each of the Administrative Agent, the Borrower and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders. The terms

-44-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




of this Section shall not in any way limit the Borrower’s obligation to pay to
any Affected Lender compensation owing to such Affected Lender pursuant to
Section 3.10. or 4.1. No assignment resulting from a Lender being a
Non-Consenting Lender shall be permitted unless the applicable assignee Lender
shall have consented to the applicable amendment, waiver or consent.


Section 4.7. Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.


Section 4.8. Change of Lending Office.
Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.


ARTICLE V CONDITIONS PRECEDENT
Section 5.1. Initial Conditions Precedent.
The effectiveness of this Agreement and the obligation of the Lenders to make
the initial Loans are subject to the satisfaction or waiver of the following
conditions precedent:


(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:


(i)    counterparts of this Agreement executed by each of the parties hereto;


(ii)    Notes executed by the Borrower, payable to each applicable Lender
(excluding any Lender that has requested that it not receive a Note) and
complying with the terms of Section 2.11.(a);


(iii)    the Guaranty executed by each of the Guarantors initially required to
be a party thereto pursuant to Section 7.15.(a)(i);


(iv)    an opinion of counsel to the Borrower and the other Loan Parties
addressed to the Administrative Agent and the Lenders and covering the matters
set forth on Exhibit H;


(v)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, the officers of the Borrower then authorized to execute
and deliver (or make by telephone in the case of Notices of Conversion or

-45-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




Continuation), on behalf of the Borrower, Notices of Borrowing, Notices of
Conversion and Notices of Continuation;


(vi)    the certificate or articles of incorporation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument (if any) of the Borrower and each other Loan Party,
certified as of a recent date by the Secretary of State of the State of
formation of such Loan Party, or in the case of any Loan Party that has not
altered its organizational instrument since the date such Loan Party became a
party to the Existing Credit Agreement, a certificate from the Secretary or
Assistant Secretary (or other individual performing similar functions) of such
Loan Party certifying that there have been no changes to the organizational
instrument delivered by such Loan Party in connection with the Existing Credit
Agreement;


(vii)    a Certificate of Good Standing or certificate of similar meaning with
respect to the Borrower issued as of a recent date by the Secretary of State of
the state of formation of each such Person and certificates of qualification to
transact business or other comparable certificates issued by each Secretary of
State (and any state department of taxation, as applicable) of each state in
which such Person is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;


(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower and each other Loan
Party of the by-laws of such Person, if a corporation, the operating agreement,
if a limited liability company, the partnership agreement, if a limited or
general partnership, or other comparable document in the case of any other form
of legal entity, or in the case of any Loan Party that has not altered its
by-laws, operating agreement, partnership agreement or other comparable document
since the date such Loan Party became a party to the Existing Credit Agreement,
a certificate from the Secretary or Assistant Secretary (or other individual
performing similar functions) of such Loan Party certifying that there have been
no changes to the by-laws, operating agreement, partnership agreement or other
comparable document delivered by such Loan Party in connection with the Credit
Agreement;


(ix)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower and each other Loan
Party of all corporate, partnership, member or other necessary action taken by
each such Loan Party to authorize the execution, delivery and performance of the
Loan Documents to which it is a party;


(x)    a Disbursement Instruction Agreement executed by the Borrower effective
as of the Agreement Date;


(xi)    a Compliance Certificate calculated as of the Parent’s fiscal quarter
ended September 30, 2013 giving pro forma effect to the making of any Loans
hereunder and any Loans under and as defined in the Seven-Year Term Loan
Agreement on the Effective Date and the application of the proceeds thereof;


(xii)    evidence that the Existing Credit Agreement has been amended to permit
the Borrower to enter into this Agreement and the Seven-Year Term Loan
Agreement, including without limitation, amendment of Sections 8.3. and 8.4. of
the Existing Credit Agreement; and


(xiii)    evidence satisfactory to the Administrative Agent that the Fees then
due and payable under Section 3.5., together with all other fees, expenses and
reimbursement amounts

-46-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




then due and payable to the Administrative Agent and any of the Lenders for
which payment has been demanded, have been paid;


(b)    There shall not have occurred or become known to the Administrative Agent
or the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Parent and its Subsidiaries delivered to
the Administrative Agent and the Lenders prior to the Agreement Date that has
had or could reasonably be expected to have a Material Adverse Effect;


(c)    No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (i) have a Material Adverse Effect or (ii) restrain or
enjoin, impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of any Loan Party to fulfill its obligations under
the Loan Documents to which it is a party;


(d)    The Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under or violation of
(i) any Applicable Law or (ii) any agreement, document or instrument to which
any Loan Party is a party or by which any of them or their respective properties
is bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which, or the failure to make, give or receive
which, would not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party; and


(e)    The Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.


Section 5.2. Conditions Precedent to All Credit Events.
The obligations of the Lenders to make any Loans are subject to the further
condition precedent that: (a) no Default or Event of Default shall have occurred
and be continuing as of the date of the making of such Loan or would exist
immediately after giving effect thereto; (b) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of the making of such Loan with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents; and (c) in the case of the borrowing of Loans, the Administrative
Agent shall have received a timely Notice of Borrowing. Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in clauses
(a) and (b) of the preceding sentence (both as of the date of the giving of
notice relating to such Credit Event and, unless the Borrower otherwise notifies
the Administrative Agent prior to the date of such Credit Event, as of the date
of the occurrence of such Credit Event). In addition, if such Credit Event is
the making of a Loan or, the Borrower shall be deemed to have represented to the
Administrative

-47-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




Agent and the Lenders at the time such Loan is made that all conditions to the
occurrence of such Credit Event contained in this Article V. have been satisfied
or waived as permitted hereunder.


ARTICLE VI. REPRESENTATIONS AND WARRANTIES
Section 6.1. Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and the Lenders to make the Loans, each Borrower represents and
warrants to the Administrative Agent and each Lender as follows:


(a)    Organization; Power; Qualification. Each of the Loan Parties is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.


(b)    Ownership Structure. Part I of Schedule 6.1.(b) is a complete and correct
list, as of the Agreement Date of all Subsidiaries of the Parent, setting forth
for each such Subsidiary (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary
(other than PREIT), (iii) the nature of the Equity Interests held by each such
Person and (iv) the percentage of ownership of such Subsidiary represented by
such Equity Interests. Except as disclosed in Part I of Schedule 6.1.(b),
(w) each of the Parent and its Subsidiaries owns, free and clear of all Liens,
and has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule, (x) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (y) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
Person. Part II of Schedule 6.1.(b) correctly sets forth, as of the Agreement
Date, all Consolidated Affiliates and Unconsolidated Affiliates of the Parent,
including the correct legal name of such Person, the type of legal entity which
each such Person is, and all Equity Interests in such Person held directly or
indirectly by the Parent.


(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. The Parent, each other Borrower
and each other Loan Party has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform each of the Loan
Documents to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby. The Loan
Documents to which any Borrower or any other Loan Party is a party have been
duly executed and delivered by duly authorized signatories of such Person and
each is a legal, valid and binding obligation of such Person enforceable against
such Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, fraudulent conveyance and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein may be limited by equitable principles
generally.

-48-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








(d)    Compliance of Loan Documents and Borrowing with Laws, etc. The execution,
delivery and performance of this Agreement and the other Loan Documents to which
any Borrower or any other Loan Party is a party in accordance with their
respective terms, and the borrowings and other extensions of credit hereunder,
do not and will not, by the passage of time, the giving of notice, or both:
(i) require any Governmental Approval or violate any Applicable Law (including
all Environmental Laws) relating to any Loan Party or any other Subsidiary;
(ii)  result in a breach of or constitute a default under the declaration of
trust, certificate or articles of incorporation, bylaws, partnership agreement
or other organizational documents of any Loan Party or any other Subsidiary, or
any indenture, agreement or other instrument to which any Loan Party or any
other Subsidiary is a party or by which it or any of its respective properties
may be bound; or (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by any
Loan Party or any other Subsidiary other than in favor of the Administrative
Agent for the benefit of the Lenders.


(e)    Compliance with Law; Governmental Approvals. Each Loan Party and each
other Subsidiary is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Law relating to such Loan Party
or such other Subsidiary except for noncompliances which, and Governmental
Approvals the failure to possess, individually and in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.


(f)    Title to Properties. Schedule 6.1.(f) is, as of the Agreement Date, a
complete and correct listing of all Properties of the Borrower, the other Loan
Parties and all other Subsidiaries, setting forth, for each such Property, (i)
to the best of the Loan Parties’ knowledge, the occupancy status of such
Property as of September 30, 2013, (ii) whether such Property is a Project Under
Development and, (iii) if such Property is a Project Under Development, the
status of completion of such Property. Each Borrower, the other Loan Parties and
all other Subsidiaries has good, marketable and legal title to, or a valid
leasehold interest in, its respective assets necessary to the conduct of their
businesses.


(g)    Existing Indebtedness; Liabilities. Part I of Schedule 6.1.(g) is, as of
September 30, 2013 (unless otherwise indicated on Part I of such Schedule), a
complete and correct listing of all Indebtedness (including all Guarantees of
Indebtedness) of each Borrower, the other Loan Parties, the other Subsidiaries,
any Consolidated Affiliates and any Unconsolidated Affiliates, and if such
Indebtedness is secured by any Lien, a description of all of the property
subject to such Lien. The aggregate principal amount of Indebtedness for which
any Borrower, any other Loan Party, any other Subsidiary, any Consolidated
Affiliate or any Unconsolidated Affiliate has become obligated since the dates
referred to in the immediately preceding sentence, does not exceed $10,000,000
in the aggregate. As of the Agreement Date, the Loan Parties and the other
Subsidiaries have performed and are in compliance with all of the terms of all
Indebtedness of the Loan Parties and other Subsidiaries and all instruments and
agreements relating thereto, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Indebtedness. Part II of Schedule 6.1.(g) is, as of September 30, 2013, to the
best of the Loan Parties’ knowledge, a complete and correct listing of all Total
Liabilities of the Borrower, the other Loan Parties and the other Subsidiaries
(excluding any Indebtedness set forth on Part I of such Schedule but including
Contingent Obligations not set forth on Part I of such Schedule). The aggregate
amount of Total Liabilities for which any Borrower, any other Loan Party, any
other Subsidiary, any Consolidated Affiliate or any Unconsolidated Affiliate has
become obligated since September 30, 2013 (excluding any Indebtedness set forth
on Part I of such Schedule but including Contingent Obligations not set forth on
Part I of such Schedule), does not exceed $10,000,000 in the aggregate.


(h)    Material Contracts. Schedule 6.1.(h) is, as of the Agreement Date, a
true, correct and complete listing of all Material Contracts. As of the
Agreement Date, all such Material Contracts are in full force and effect and
each Loan Party and the other Subsidiaries that are parties to any Material

-49-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




Contract have performed and are in compliance with all of the terms of such
Material Contract, and no default or event of default, or event or condition
which with the giving of notice, the lapse of time, or both, would constitute
such a default or event of default, exists with respect to any such Material
Contract.


(i)    Litigation. Except as set forth on Schedule 6.1.(i), there are no
actions, suits, proceedings or, to the knowledge of the Parent or PREIT, any
investigations by any Governmental Authority pending (nor, to the knowledge of
the Parent or PREIT, are there any actions, suits, proceedings or investigations
by any Governmental Authority threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting a Borrower, any
other Loan Party or any other Subsidiary or any of its respective property in
any court or before any arbitrator of any kind or before or by any other
Governmental Authority which (i) could reasonably be expected to have a Material
Adverse Effect or (ii) in any manner draws into question by a Borrower, any
other Loan Party or any other Subsidiary the validity or enforceability of any
Loan Documents, and there are no strikes, slow downs, work stoppages or walkouts
or other labor disputes in progress or threatened relating to any Loan Party or
any other Subsidiary which could reasonably be expected to have a Material
Adverse Effect.


(j)    Taxes. All federal, state and other tax returns of the Loan Parties and
the other Subsidiaries required by Applicable Law to be filed have been duly
filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon any Loan Party or any other Subsidiary and
its respective properties, income, profits and assets which are due and payable
have been paid, except any such nonpayment which is at the time permitted under
Section 7.7. All charges, accruals and reserves on the books of the Parent and
each of its Subsidiaries in respect of any taxes or other governmental charges
are in accordance with GAAP.


(k)    Financial Statements. The Parent has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal year ended December 31, 2012, and the related
consolidated statements of income, shareholders’ equity and cash flows for the
fiscal year ended on such date, with the opinion thereon of KPMG LLP and
(ii) the unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal quarter ended September 30, 2013, and the related
unaudited consolidated statements of operations, shareholders’ equity and cash
flow of the Borrower and its consolidated Subsidiaries for the three fiscal
quarter period ended on such date. Such financial statements (including in each
case related schedules and notes) present fairly, in accordance with GAAP
consistently applied throughout the periods involved, and in all material
respects, the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments). Neither the Parent nor any of
its Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments,
except as referred to or reflected or provided for in said financial statements.


(l)    No Material Adverse Change. Since December 31, 2012, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Parent and its consolidated
Subsidiaries taken as a whole. Each of the Borrower, the other Loan Parties and
the other Subsidiaries is Solvent.


(m)    ERISA.


(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable

-50-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




determination from the Internal Revenue Service applicable to the Qualified
Plan’s current remedial amendment cycle (as defined in Revenue Procedure 2007-44
or “2007-44” for short), (B) has timely filed for a favorable determination
letter from the Internal Revenue Service during its staggered remedial amendment
cycle (as defined in 2007-44) and such application is currently being processed
by the Internal Revenue Service, (C) had filed for a determination letter prior
to its “GUST remedial amendment period” (as defined in 2007-44) and received
such determination letter and the staggered remedial amendment cycle first
following the GUST remedial amendment period for such Qualified Plan has not yet
expired, or (D) is maintained under a volume submitter plan and may rely upon a
favorable opinion letter issued by the Internal Revenue Service with respect to
such volume submitter plan. To the best knowledge of the Parent and PREIT,
nothing has occurred which would cause the loss of their reliance on the
Qualified Plan’s favorable determination letter or opinion letter.


(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with Statement of Financial
Accounting Standards No. 106. The “benefit obligation” of all Benefit Plans does
not exceed the “fair market value of plan assets” for such Benefit Plans by more
than $10,000,000 all as determined by and with such terms defined in accordance
with Statement of Financial Accounting Standards No. 158.


(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Parent and PREIT, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Benefit Plan, that would subject any member of the ERISA
Group to a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.


(n)    Absence of Defaults. No Loan Party or any other Subsidiary is in default
under its declaration of trust, certificate or articles of incorporation,
bylaws, partnership agreement or other similar organizational documents, and no
event has occurred, which has not been remedied, cured or waived: (i) which
constitutes a Default or an Event of Default; or (ii) which constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by any Loan Party or any other Subsidiary under
any agreement (excluding any Loan Document) or judgment, decree or order to
which any Loan Party or any other Subsidiary is a party or by which any such
Person or any of its respective properties may be bound where such default or
event of default could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.


(o)    Environmental Laws. Each of the Borrower, the other Loan Parties and the
other Subsidiaries: (i) is in compliance with all Environmental Laws applicable
to its business, operations and the Properties, (ii) has obtained all
Governmental Approvals which are required under Environmental Laws, and each
such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect. Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Borrower has any
knowledge of, nor has any Borrower, any other Loan Party or any other Subsidiary
received notice of, any past, present, or pending releases, events, conditions,
circumstances, activities, practices, incidents, facts, occurrences, actions, or
plans that,

-51-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




with respect to any Borrower, any other Loan Party or any other Subsidiary,
their respective businesses, operations or with respect to the Properties, may:
(i) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (ii) cause or contribute to any other potential
common‑law or legal claim or other liability, or (iii) cause any of the
Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (i) through (iii) is based on
or related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to any Borrower’s knowledge after due inquiry,
threatened, against the Parent, any other Borrower, any other Loan Party or any
other Subsidiary relating in any way to Environmental Laws which could
reasonably be expected to have a Material Adverse Effect. None of the Properties
is listed on or proposed for listing on the National Priority List promulgated
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 and its implementing regulations, or any state or local priority
list promulgated pursuant to any analogous state or local law. To the best of
the Borrower’s knowledge, no Hazardous Materials generated at or transported
from the Properties is or has been transported to, or disposed of at, any
location that is listed or proposed for listing on the National Priority List or
any analogous state or local priority list, or any other location that is or has
been the subject of a clean-up, removal or remedial action pursuant to any
Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.


(p)    Investment Company; Etc. No Loan Party nor any other Subsidiary is (i) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (ii) subject
to any other Applicable Law which purports to regulate or restrict its ability
to borrow money obtain other extensions of credit or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.


(q)    Margin Stock. No Loan Party nor any other Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.


(r)    Affiliate Transactions. Except as permitted by Section 8.8., no Loan
Party is a party to or bound by any agreement or arrangement (whether oral or
written) to which any Affiliate of the Borrower is a party.


(s)    Intellectual Property. Each Loan Party and each other Subsidiary own or
have the right to use, under valid license agreements or otherwise, all material
patents, licenses, franchises, trademarks, trademark rights, trade names, trade
name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of the businesses of the Borrower and its
Subsidiaries, taken as a whole, as now conducted and as contemplated by the Loan
Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person. All such Intellectual Property is fully protected and/or duly
and properly registered, filed or issued in the appropriate office and
jurisdictions for such registrations, filing or issuances. No material claim has
been asserted by any Person with respect to the use of any such Intellectual
Property, or challenging or questioning the validity or effectiveness of any
such Intellectual Property. The use of such Intellectual Property by the Loan
Parties and the other Subsidiaries does not infringe on the rights of any

-52-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




Person, except for such claims and infringements as do not, in the aggregate,
give rise to any liabilities on the part of any Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.


(t)    Business. As of the Agreement Date, the Parent, each other Borrower, the
other Loan Parties and the other Subsidiaries are engaged in the business of
acquiring, developing, owning, operating and managing primarily retail real
estate, but also office, multi-family and industrial properties, together with
related business activities and investments incidental thereto.


(u)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (excluding financial projections or other
forward looking statements) furnished to the Administrative Agent or any Lender
by, or at the direction of, the Parent, any other Borrower, any other Loan Party
or any other Subsidiary were, at the time the same were so furnished, to the
best of the Parent’s and PREIT’s knowledge, complete and correct in all material
respects, to the extent necessary to give the recipient a true and accurate
knowledge of the subject matter, or, in the case of financial statements,
present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the financial position of the Persons involved as at the date
thereof and the results of operations for such periods. All financial
projections and other forward looking statements prepared by or on behalf of the
Parent, any other Borrower or any other Loan Party or Subsidiary that have been
or may hereafter be made available to the Administrative Agent or any Lender
were or will be prepared in good faith based on reasonable assumptions. No
document furnished or written statement made, in each case by, or at the
direction of any Loan Party or any other Subsidiary to the Administrative Agent
or any Lender in connection with the negotiation, preparation or execution of
any Loan Document contains or will contain any untrue statement of a fact
material to the creditworthiness of the Loan Parties and other Subsidiaries,
taken as a whole, or omits, or will omit to state a fact material to the
creditworthiness of the Loan Parties and the other Subsidiaries, taken as a
whole, which is necessary in order to make the statements contained therein not
misleading.


(v)    Not Plan Assets. None of the assets of the Parent, any other Borrower,
any other Loan Party or any other Subsidiary constitutes “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. Assuming that no Lender funds any amount payable by it
hereunder with “plan assets,” as that term is defined in 29 C.F.R. 2510.3-101
(as modified by Section 3(42) of ERISA), the execution, delivery and performance
of this Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.


(w)    Non-Guarantor Subsidiaries. Schedule 6.1.(w) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries which are not required to
become a Guarantor as of the Agreement Date, setting forth for each such Person,
the correct legal name of such Person, the type of legal entity which each such
Person is, all equity interests in such Person held directly or indirectly by
the Parent and the reason such Subsidiary is not required to become a Guarantor
as of the Agreement Date.


(x)    OFAC. None of the Borrower, any of the other Loan Parties, any of the
other Subsidiaries, or any other Affiliate of the Borrower: (i) is a person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person;

-53-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




or (iii) derives any of its assets or operating income from investments in or
transactions with any such country, agency, organization or person; and none of
the proceeds from the Loans will be used to finance any operations, investments
or activities in, or make any payments to, any such country, agency,
organization, or person.


Section 6.2. Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by, or at the direction of, any Loan Party or any other
Subsidiary to the Administrative Agent or any Lender (other than the content of
any projections or other similar forward looking statements) pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by, or at the direction of, the Parent
or PREIT prior to the Agreement Date and delivered to the Administrative Agent
or any Lender in connection with closing the transactions contemplated hereby)
shall constitute representations and warranties made by the Parent and PREIT
under this Agreement. All representations and warranties made under this
Agreement and the other Loan Documents shall be deemed to be made at and as of
the Agreement Date, the Effective Date and at and as of the date of the
occurrence of any Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. All such representations and warranties
shall survive the effectiveness of this Agreement, the execution and delivery of
the Loan Documents and the making of the Loans.


ARTICLE VII. AFFIRMATIVE COVENANTS
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 11.7.(b), all of the Lenders directly affected
thereby) shall otherwise consent in the manner provided for in Section 11.7.,
the Parent and each other Borrower, as applicable, shall comply with the
following covenants:


Section 7.1. Financial Reporting and Other Information.
(a)    The Parent shall furnish to the Administrative Agent for distribution to
each of the Lenders each of the following:


(i)    Quarterly Financial Statements. As soon as available and in any event
when the same is required to be filed with the Securities and Exchange
Commission, but in no event later than 45 days after the close of each of the
first, second and third fiscal quarters of the Parent, the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income and cash
flows of the Parent and its Subsidiaries for such period, and setting forth in
each case in comparative form the figures for the corresponding periods of the
previous fiscal year, all of which shall be accompanied by a statement signed by
the chief financial officer of the Parent on behalf of the Parent stating that,
in his or her opinion, such statements present fairly, in accordance with GAAP
and in all material respects, the consolidated financial position of the Parent
and its Subsidiaries as at the date thereof and the results of operations for
such period (subject to normal year‑end audit adjustments).


(ii)    Year-End Statements. As soon as available and in any event when the same
is required to be filed with the Securities and Exchange Commission, but in no
event later than 90

-54-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




days after the end of each fiscal year of the Parent, the audited consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
year and the related audited consolidated statements of income and cash flows of
the Parent and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and for the previous fiscal year,
all of which shall be (a) accompanied by a statement signed by the chief
financial officer of the Parent on behalf of the Parent stating that, in his or
her opinion, such statements present fairly, in accordance with GAAP and in all
material respects, the financial position of the Parent and its Subsidiaries as
at the date thereof and the result of operations for such period and
(b) certified by KPMG LLP or any other independent certified public accountants
of recognized national standing acceptable to the Administrative Agent, whose
opinion shall be unqualified, or if qualified, any such qualification shall be
satisfactory to the Administrative Agent, and who shall have authorized the
Parent to deliver such financial statements and certification thereof to the
Administrative Agent and the Lenders pursuant to this Agreement.


(iii)    Compliance Certificate. At the time the financial statements are
furnished pursuant to the immediately preceding subsections (a)(i) and (a)(ii),
a certificate substantially in the form of Exhibit I (a “Compliance
Certificate”) executed on behalf of the Parent by the chief financial officer of
the Parent (A) setting forth as of the end of such quarterly accounting period
or fiscal year, as the case may be, the calculations required to establish
whether or not the Parent and each other Borrower, as applicable, were in
compliance with the covenants contained in Section 8.1., including, without
limitation, in each case, the reconciliation calculations and other calculations
utilized by the Parent to adjust the results set forth in the Parent’s financial
statements (which may include a consolidation of Variable Interest Entities) to
account for the Variable Interest Entities; and (B) stating that no Default or
Event of Default exists or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and, whether it is continuing
and the steps being taken by the Parent or PREIT with respect to such event,
condition or failure.


(iv)    Pricing Certificate. Prior to the Investment Grade Rating Date, at the
time the financial statements are furnished pursuant to subsections (a)(i) and
(a)(ii) above, a certificate in the form of Exhibit J setting forth at the end
of such quarterly accounting period or fiscal year, as the case may be, (A) the
calculations required to establish the ratio of Total Liabilities to Gross Asset
Value and (B) stating the corresponding Level of Applicable Margin with respect
to such ratio.


(v)    Reports from Accountants. Upon the request of the Administrative Agent,
copies of all reports, if any, submitted to the Parent or its Board of Trustees
by its independent public accountants including, without limitation, any
management report.


(vi)    Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports, proxy statements and other written information so mailed and promptly
upon the issuance thereof copies of all press releases issued by the Parent, any
other Borrower, any other Subsidiary or any other Loan Party; provided, however,
the Parent need not deliver any such information to the Administrative Agent so
long as the Parent makes such information generally available on its website
free of charge and the Parent notifies the Administrative Agent when any such
information has been posted to the Parent’s website.


(vii)    Securities Filings. Within 10 Business Days of the filing thereof,
copies of all registration statements (excluding the exhibits thereto and any
registration statements on Form S‑8 or its equivalent), reports on Forms 10‑K,
10‑Q and 8‑K (or their equivalents) and all other

-55-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




periodic reports which the Parent, any other Borrower, any other Loan Party or
any other Subsidiary shall file with the Securities and Exchange Commission (or
any Governmental Authority substituted therefor) or any national securities
exchange; provided, however, the Parent need not deliver any such information to
the Administrative Agent so long as the Parent makes such information generally
available on its website free of charge and the Parent notifies the
Administrative Agent when any such information has been posted to the Parent’s
website.


(viii)    Operating Summary; Rent Roll; Etc. At the time the year-end financial
statements are furnished pursuant to the immediately preceding subsection
(a)(ii), with respect to each Unencumbered Property (A) an operating summary
prepared in accordance with GAAP for the four fiscal quarters most recently
ended, including without limitation, a statement of NOI, (B) a current rent roll
for such Property, and (C)  such other information reasonably requested by the
Administrative Agent, in each case certified by a representative of the Parent
to be true and correct in all material respects. The Temporary Leases and Tower
Leases need not be shown on any such rent roll, but income therefrom shall be
included in any applicable operating summary as specialty leasing income or
otherwise; provided, however, that not more than 20 Business Days following the
Administrative Agent’s request, the Parent shall furnish to the Administrative
Agent a list for each Temporary Lease and Tower Lease, setting forth in detail
reasonably satisfactory to the Administrative Agent, the tenant party to such
Temporary Lease and such Tower Lease, the square feet of gross leasable area
leased thereunder, and the income therefrom that has been included in any
applicable operating summary as specialty leasing income or otherwise.


(ix)    Annual Budget and Plans of the Parent. No later than 15 days after the
beginning of each fiscal year of the Parent, projected balance sheets, operating
statements and cash flow budgets of the Parent and its Subsidiaries on a
consolidated basis for each quarter of such fiscal year, all itemized in
reasonable detail. The foregoing shall be accompanied by pro forma calculations,
together with detailed assumptions, required to establish whether or not the
Parent, and when appropriate its consolidated Subsidiaries, will be in
compliance with the covenants contained in Section 8.1. at the end of each
fiscal quarter of such fiscal year.


(x)    Report on Sources and Uses Funds. Within 20 Business Days of the
Administrative Agent’s request therefor (but not more frequently than once per
quarter so long as no Event of Default exists), a report in form and substance
reasonably satisfactory to the Administrative Agent detailing the Parent’s,
together with its Subsidiaries’, projected sources and uses of cash for the
period of four consecutive fiscal quarters immediately following the date of the
Administrative Agent’s request. Such sources shall include but not be limited to
excess operating cash flow, availability under this Agreement, unused
availability under committed development loans, unfunded committed equity and
any other committed sources of funds. Such uses shall include but not be limited
to cash obligations for binding acquisitions, unfunded development costs,
capital expenditures, debt service, overhead, dividends, maturing project loans,
hedge settlements and other anticipated uses of cash.


(xi)    Ownership, Investment and Recourse Share Calculations. Promptly upon the
request of the Administrative Agent (but not more frequently than quarterly so
long as no Event of Default exists), evidence of the Parent’s calculation of the
Ownership Share, Investment Share and Recourse Share with respect to each
Consolidation Exempt Entity, such evidence to be in form and detail reasonably
satisfactory to the Administrative Agent.


(xii)    ERISA Notices. If any ERISA Event shall occur that individually, or
together with any other ERISA Event that has occurred, could reasonably be
expected to have a Material

-56-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Parent setting forth details as to such occurrence and the
action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take.


(xiii)    Litigation and Governmental Proceedings. To the extent the Parent or
PREIT is aware of the same, prompt notice of the commencement of any proceeding
or investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, the Parent, any
other Borrower, any other Loan Party or any other Subsidiary or any of their
respective properties, assets or businesses which, if determined or resolved
adversely to such Person, could reasonably be expected to have a Material
Adverse Effect, and prompt notice of the receipt of notice that any United
States income tax returns of the Parent, any other Borrower or any of the other
Subsidiaries are being audited.


(xiv)    Modification of Organizational Documents. At least five (5) Business
Days prior to the effectiveness thereof, a copy of any material amendment or
other material modification to the Trust Agreement, the Partnership Agreement,
the bylaws of PREIT-RUBIN, or other organizational documents of a Borrower.


(xv)    Material Adverse Change. Prompt notice of any change in the business,
assets, liabilities, financial condition, results of operations of the Parent,
any other Borrower, any other Loan Party or any other Subsidiary which has had
or could reasonably be expected to have Material Adverse Effect.


(xvi)    Default. Prompt notice of the occurrence of (i) any Default, or (ii)
Event of Default, or (iii) the occurrence of any event which constitutes or
which with the passage of time, the giving of notice, or otherwise, would
constitute an event of default by the Parent, any other Borrower, any other Loan
Party or any other Subsidiary under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound.


(xvii)    Material Contracts. Promptly upon entering into any Material Contract
or Specified Derivatives Contact after the Agreement Date, a copy of such
Material Contract or Specified Derivatives Contract to the Administrative Agent.


(xviii)    Judgments. Prompt notice of (A) any order, judgment or decree in
excess of $1,000,000 having been entered against a Loan Party that owns or
leases an Unencumbered Property and (B) any other order, judgment or decree in
excess of $10,000,000 having been entered against the Parent, any other Borrower
or any Material Subsidiary or any of their respective properties or assets.


(xix)    Notice of Violations of Law. Any notification of a violation of any
Applicable Law or any inquiry regarding the same shall have been received by the
Parent, any other Borrower, any other Loan Party or any other Subsidiary from
any Governmental Authority, which could reasonably be expected to have a
Material Adverse Effect.


(xx)    Subsidiaries. Notice, within 45 days after the end of the quarter in
which it occurs, of the acquisition, incorporation or other creation of any
Subsidiary, the purpose for such Subsidiary, the nature of the assets and
liabilities thereof and whether such Subsidiary is a Wholly Owned Subsidiary of
the Parent.

-57-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








(xxi)    Notice of Violation of Environmental Laws. Promptly, and in any event
within 10 Business Days after a Responsible Officer of the Parent or PREIT
obtains knowledge thereof, the Parent or PREIT, as applicable, shall provide the
Administrative Agent with written notice of the occurrence of any of the
following: (i) the Parent, any other Borrower, any other Loan Party or any other
Subsidiary shall receive notice that any violation of or noncompliance with any
Environmental Law has or may have been committed or is threatened; (ii) the
Parent, any other Borrower, any other Loan Party or any other Subsidiary shall
receive notice that any administrative or judicial complaint, order or petition
has been filed or other proceeding has been initiated, or is about to be filed
or initiated against any such Person alleging any violation of or noncompliance
with any Environmental Law or requiring any such Person to take any action in
connection with the release or threatened release of Hazardous Materials;
(iii) the Parent, any other Borrower, any other Loan Party or any other
Subsidiary shall receive any notice from a Governmental Authority or private
party alleging that any such Person may be liable or responsible for any costs
associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Parent, any other Borrower, any other Loan Party or any other
Subsidiary shall receive notice of any other fact, circumstance or condition
that could reasonably be expected to form the basis of an environmental claim,
and the matters referred to in such notice(s) under clauses (i) through (iv),
whether individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


(xxii)    Credit Rating. At all times after the Investment Grade Rating Date,
promptly upon any change in the Parent’s Credit Rating from any Rating Agency, a
certificate of a Responsible Officer of the Parent stating that such Credit
Rating has changed and the new Credit Rating that is in effect.


(xxiii)    Other Information, Etc. From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding the business, assets, liabilities,
financial condition, results of operations of the Parent, any other Borrower,
any other Loan Party or any other Subsidiary as the Administrative Agent (or any
Lender through the Administrative Agent) may reasonably request.


(b)    Electronic Delivery of Certain Information.


(i)    Documents required to be delivered pursuant to the Loan Documents shall
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov or
a website sponsored or hosted by the Administrative Agent or the Borrower)
provided that (A) the foregoing shall not apply to notices to any Lender
pursuant to Article II. and (B) any Lender has not notified the Administrative
Agent or Borrower that it cannot or does not want to receive electronic
communications. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent, the
Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 11:00 a.m. Central time on the opening of
business on the next business day for the recipient. Notwithstanding anything
contained herein, in every instance the

-58-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




Parent shall be required to provide paper copies of the certificate required by
Section 7.1.(a)(iii) to the Administrative Agent (absent consent otherwise from
the Administrative Agent), and shall deliver paper copies of any documents to
the Administrative Agent or to any Lender that requests such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Parent or any other Borrower with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.


(ii)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower and/or
the Lenders by the Administrative Agent.


(c)    Patriot Act Notice; Compliance. The Patriot Act and federal regulations
issued with respect thereto require all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as agent for all Lenders hereunder) may from time-to-time
request, and the Borrower shall, and shall cause the other Loan Parties, to
provide to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.


(d)    Public/Private Information. The Borrower shall cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Borrower. Documents required
to be delivered pursuant to the Loan Documents shall be delivered by or on
behalf of the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Parent, any other Borrower and the other
Subsidiaries or any of their respective securities for purposes of United States
federal and state securities laws, as “Public Information” and (b) that are not
Public Information as “Private Information”.


Section 7.2. Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 8.5., the Borrower shall preserve
and maintain, and cause each other Loan Party and each other Subsidiary to
preserve and maintain, its respective existence, rights, franchises, licenses
and privileges in the jurisdiction of its incorporation or formation and qualify
and remain qualified and authorized to do business in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.


Section 7.3. Compliance with Applicable Law.
The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, with all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.

-59-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








Section 7.4. Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve all of its properties, including, but not limited to,
all Intellectual Property, and maintain in good repair, working order and
condition all tangible properties, ordinary wear and tear and casualty excepted,
and (b) from time to time make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times except where the failure to do any of the foregoing under
clauses (a) and (b) herein could not reasonably be expected to have a Material
Adverse Effect.


Section 7.5. Conduct of Business.
The Borrower shall at all times carry on, and, except as permitted under Section
8.5., cause each of their respective Subsidiaries to carry on, its respective
businesses as described in Section 6.1.(t).


Section 7.6. Insurance.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain insurance with insurance carriers with a financial strength rating of
A- or better by S&P (the “Required Financial Rating”) against such risks and in
such amounts as is customarily maintained by similar businesses or as may be
required by Applicable Law; provided, however, that if at any time an insurance
carrier with whom any Borrower, any other Loan Party or any other Subsidiary is
maintaining insurance is downgraded so that it no longer has the Required
Financial Rating, such Borrower, such other Loan Party or such other Subsidiary
shall have until the date that is 180 days after such downgrade to obtain
insurance with an insurance carrier that has the Required Financial Rating. The
Borrower shall from time to time deliver to the Administrative Agent upon
request a detailed list, together with copies of all policies of the insurance
then in effect, stating the names of the insurance companies, the amounts and
rates of the insurance, the dates of the expiration thereof and the properties
and risks covered thereby and insurance certificates, in form acceptable to the
Administrative Agent, providing that the insurance coverage required under this
Section (including without limitation, both property and liability insurance) is
in full force and effect.


Section 7.7. Payment of Taxes and Claims.
The Borrower shall pay or discharge, and cause each other Loan Party and each
other Subsidiary to pay and discharge, when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person, except in each case, any such non-payment or failure to discharge which
could not reasonably be expected to have a Material Adverse Effect; provided,
however, that this Section shall not require the payment or discharge of any
such tax, assessment, charge, levy or claim which is being contested in good
faith by appropriate proceedings which operate to suspend the collection thereof
and for which adequate reserves have been established on the books of such
Borrower, such other Loan Party or such other Subsidiary, as applicable, in
accordance with GAAP.


Section 7.8. Books and Records; Visits and Inspections.
The Borrower will keep, and will cause each other Loan Party and each other
Subsidiary to keep, proper books of record and account in which full, true and
correct entries shall be made of all dealings

-60-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




and transactions in relation to its business and activities. The Borrower will
permit, and will cause each Subsidiary to permit, representatives of the
Administrative Agent or any Lender to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants in the
Borrower’s presence prior to an Event of Default, all at such reasonable times
during business hours and as often as may reasonably be desired and so long as
no Event of Default shall have occurred and be continuing, with reasonable
notice and, at any time after the occurrence and during the continuance of a
Default or Event of Default, all at the Borrower’s expense.


Section 7.9. Use of Proceeds.
(a)    Loans. The Borrower will use the proceeds of Loans for (i) the repayment
of Indebtedness, (ii) payment of development or redevelopment costs and (iii)
working capital and general corporate purposes of the Borrower and the other
Subsidiaries.


(b)    Margin Stock. The Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary, to use any part of the proceeds of any Loan to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System) or to extend credit to others
for the purpose of purchasing or carrying any such margin stock; provided,
however, that, the Borrower may use proceeds of the Loans to purchase margin
stock so long as such use will not result in any of the Loans being considered
to be “purpose credit” directly or indirectly secured by margin stock within the
meaning of Regulation U or Regulation X of the Board of Governors of the Federal
Reserve System.


Section 7.10. Environmental Matters.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Environmental Laws the failure with which to comply could reasonably be
expected to have a Material Adverse Effect. The Borrower shall, and shall cause
each other Loan Party and each other Subsidiary to, promptly take all actions
necessary for it and for the Properties to comply with all Environmental Laws
and all Governmental Approvals, including actions to remove and dispose of all
Hazardous Materials and to clean up the Properties as required under
Environmental Laws, where the failure to comply could reasonably be expected to
have Material Adverse Effect. The Borrower shall, and shall cause the other Loan
Parties and the other Subsidiaries to, promptly take all actions necessary to
prevent the imposition of any Liens on any of the Properties arising out of or
related to any Environmental Laws that could reasonably be expected to have a
Material Adverse Effect. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender, nor shall
anything in this Section create rights in third parties or impose obligations or
costs on the Borrower or the other Loan Parties to third parties.


Section 7.11. Further Assurances.
At the Borrower’s cost and expense, upon request of the Administrative Agent,
the Borrower shall, and shall cause the other Loan Parties to, duly execute and
deliver or cause to be duly executed and delivered, to the Administrative Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.

-61-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








Section 7.12. Material Contracts.
Each Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
any such Person under any Material Contract and no Borrower shall, nor shall any
Borrower permit any other Loan Party or any other Subsidiary to, do or knowingly
permit to be done anything to impair materially the value of any of the Material
Contracts.


Section 7.13. REIT Status.
The Parent shall at all times maintain its status as a REIT.


Section 7.14. Exchange Listing.
The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.


Section 7.15. Guarantors; Release of Guarantors.
(a)    Generally.


(i)    Subject to subsection (d) below, at all times prior to the Parent
providing written notice to the Administrative Agent that the Parent has
received an Investment Grade Rating from at least (A) S&P and Moody’s or (B) S&P
or Moody’s and any other Rating Agency (the date of the Administrative Agent’s
receipt of such notice, the “Guarantor Requirement Change Date”), the Parent
shall cause (1) each Significant Subsidiary (other than an Excluded Subsidiary),
(2) each Subsidiary that owns or leases an Unencumbered Property, (3) each
Subsidiary (other than a Borrower) that owns, directly or indirectly, a
Subsidiary described in the immediately preceding clause (2), and (4) so long as
the Existing Credit Agreement remains in effect, each Subsidiary that is a
“Guarantor” under and as defined in the Existing Credit Agreement, in each case,
that is not already a Guarantor to execute and deliver to the Administrative
Agent an Accession Agreement to the Guaranty, together with the other items
required to be delivered under the immediately following subsection (c).


(ii)    Subject to subsection (d) below, on and at all times after the Guarantor
Requirement Change Date, the Parent shall cause any Subsidiary (other than an
Excluded Subsidiary) that is not already a Guarantor and to which any of the
following conditions applies to execute and deliver to the Administrative Agent
an Accession Agreement to the Guaranty (or if the Guaranty has previously been
terminated because all Guarantors party to it have been released pursuant to
subsection (d) below, a Guaranty), together with the other items required to be
delivered under the immediately following subsection (c):


(A)    such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of a Borrower or any other Subsidiary of a Borrower (other than
Indebtedness under Guarantees which are solely Guarantees of performance and not
of payment and other Guarantees of such Person for liabilities arising from
Nonrecourse Exceptions); or

-62-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








(B)    (1) such Subsidiary owns any Unencumbered Property and (2) such
Subsidiary, or any other Subsidiary that directly or indirectly owns any Equity
Interests in such Subsidiary, has incurred, acquired or suffered to exist any
Indebtedness other than Nonrecourse Indebtedness.


Any such Accession Agreement (or Guaranty, as applicable) and the other items
required under such subsection (b) must be delivered to the Administrative Agent
no later than 45 days following the last day of the Parent’s fiscal quarter
during which any of the above conditions first applies to a Subsidiary;
provided, however, prior to the Guarantor Requirement Change Date, the NOI of a
Property owned by a Subsidiary that is not already a Guarantor shall not be
included in any calculation of Unencumbered NOI or Unencumbered Debt Yield
unless and until such Subsidiary executes and delivers to the Administrative
Agent an Accession Agreement (or Guaranty, as applicable) and the other items
required to be delivered under the immediately following subsection (c).


(b)    Other Guarantors. The Parent may, at its option, cause any other Person
that is not already a Guarantor to become a Guarantor by causing such Person to
execute and deliver to the Administrative Agent an Accession Agreement to the
Guaranty, together with the other items required to be delivered under the
immediately following subsection (c).


(c)    Required Deliveries. Each Accession Agreement (or Guaranty, as
applicable) delivered by a Subsidiary required to become a Guarantor under the
immediately preceding subsection (a) (each, a “New Guarantor”) shall be
accompanied by (i) the items that would have been delivered under
Sections 5.1.(a)(iv) through (ix) and (xiv) if such New Guarantor had been a
Guarantor on the Agreement Date; (ii) if such New Guarantor is not a Wholly
Owned Subsidiary, a written acknowledgement of all Persons (other than Loan
Parties) holding Equity Interests in such New Guarantor, pursuant to which such
Persons acknowledge and consent to the Guaranty made by such New Guarantor and
(iii) such other documents and instruments as the Administrative Agent may
reasonably request.


(d)    Release of Certain Guarantors. The Borrower may request in writing that
the Administrative Agent release a Guarantor from the Guaranty if (i) such
Guarantor is not, or immediately upon its release will not be, required to be a
party to the Guaranty under the immediately preceding subsection (a) because of
events or transactions not otherwise prohibited under any of the Loan Documents,
(ii) no Event of Default shall then be in existence or would occur as a result
of such release and (iii) the representations and warranties made or deemed made
by the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct on and as of the date of such request
and after giving effect to such release with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. Together with any such request, the
Borrower shall deliver to the Administrative Agent a certificate signed by the
chief financial officer of the Parent certifying that the conditions set forth
in immediately preceding clauses (i), (ii) and (iii) will be true and correct
upon the release of such Guarantor. No later than 10 Business Days (or such
shorter period as may be agreed to in writing by the Administrative Agent in its
sole discretion) following the Administrative Agent’s receipt of such written
request and the related certificate, and so long as the conditions set forth in
immediately preceding clauses (i), (ii) and (iii) will be true and correct, the
release shall be effective and Administrative Agent shall execute and deliver,
at the sole cost and expense of the Borrower, such documents as the Borrower may
reasonably request to evidence such release. For the avoidance of doubt, this
subsection (d) shall also apply to any request by the Borrower to release any
Guarantor on or about the Guarantor Requirement Change Date.

-63-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








(e)    Automatic Release of Guarantors. If a Guarantor under and as defined in
the Existing Credit Agreement that is a Guarantor hereunder solely by reason of
Section 7.15.(a)(i)(4) is released as a “Guarantor” under the Existing Credit
Agreement, such Guarantor shall be automatically released as a Guarantor
hereunder (without any further action by the Administrative Agent or the
Lenders) so long as (i) no Event of Default shall then be in existence or would
occur as a result of such release and (ii) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, shall be true and correct on and as
of the date of such request and after giving effect to such release with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. The release of such
“Guarantors” under the Existing Credit Agreement shall constitute a
certification by the Borrower of the matters set forth in clauses (i) and (ii)
of the preceding sentence.


Section  7.16. Release of PREIT-RUBIN, Inc. as Borrower.
PREIT-RUBIN may request in writing that the Administrative Agent release it as a
Borrower (but not as a Guarantor unless otherwise permitted by
Section 7.15.(d)), so long as (a) the Parent delivers a certificate signed by
the chief financial officer of the Parent certifying that no Event of Default
then exists or would occur as a result of such release and (b) effective upon
its release as a Borrower, PREIT-RUBIN will be released as a “Borrower” under
the Existing Credit Agreement and the Seven-Year Term Loan Agreement. No later
than 5 Business Days following the Administrative Agent’s receipt of such
written request and the related certificate, and so long as the conditions set
forth above will be satisfied, the release shall be effective and the
Administrative Agent shall execute and deliver, at the sole cost and expense of
the Borrower, such documents as the Borrower may reasonably request to evidence
such release. Upon the effectiveness of such release, the defined term
“Borrower” as used in the Loan Documents shall mean PREIT and the Parent and
their respective successors and permitted assigns.


ARTICLE VIII. NEGATIVE COVENANTS
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 11.7.(b), all of the Lenders directly affected
thereby) shall otherwise consent in the manner set forth in Section 11.7., each
Borrower, as applicable, shall comply with the following covenants:


Section 8.1. Financial Covenants.
(a)    Minimum Tangible Net Worth. The Parent shall not permit its Tangible Net
Worth determined on a consolidated basis at the end of any fiscal quarter to be
less than (i) $1,314,516,000, plus (ii) 75% of the Net Proceeds of all Equity
Issuances effected at any time after December 31, 2012 by the Parent or any of
its Subsidiaries to any Person other than the Parent or any of its Subsidiaries
(in the case of any Equity Issuance effected by a Subsidiary, the amount of such
Net Proceeds shall be appropriately adjusted to account for minority interests
consistent with GAAP). Net Proceeds from the following Equity Issuances shall be
excluded from the immediately preceding clause (ii): (x) Equity Issuances of
Equity Interest of the Parent made after December 31, 2012 solely in exchange
for (A) other Equity Interest of the Parent or (B) common operating units of
PREIT and (y) Equity Issuances to employees and trustees of the Parent and its
Subsidiaries as part of a stock bonus plan, restricted stock plan or similar
plan but only to the extent neither the Parent nor any Subsidiary received cash
in connection with any such Equity Issuance.


(b)    Ratio of Total Liabilities to Gross Asset Value. The Parent shall not
permit the ratio of (i) Total Liabilities of the Parent and its Subsidiaries
determined on a consolidated basis to (ii) Gross

-64-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




Asset Value of the Parent and its Subsidiaries determined on a consolidated
basis, to exceed 0.60 to 1.0 at any time; provided, however, that if such ratio
is greater than 0.60 to 1.0 but is not greater than 0.625 to 1.0, then such
failure to comply with the foregoing covenant shall not constitute a Default or
an Event of Default and the Borrower shall be deemed to be in compliance with
this subsection (b) so long as (1) such ratio does not exceed 0.60 to 1.0 for a
period of more than two consecutive fiscal quarters and (2) such ratio has not
exceeded 0.60 to 1.0 more than two times during the term of this Agreement;
provided, further, however, in no event shall such ratio exceed 0.625 to 1.0 at
any time.


(c)    Ratio of Adjusted EBITDA to Fixed Charges. The Parent shall not permit
the ratio of (i) Adjusted EBITDA of the Parent and its Subsidiaries determined
on a consolidated basis for the period of four consecutive fiscal quarters most
recently ended to (ii) Fixed Charges of the Parent and its Subsidiaries
determined on a consolidated basis for such period, to be less than (x) 1.45 to
1.00 for any such period ending on or before June 30, 2014, or (y) 1.50 to 1.00,
for any such period ending thereafter.


(d)    Unencumbered Debt Yield. The Parent shall not permit the Unencumbered
Debt Yield to be less than 12.0% at any time.


(e)    Ratio of Unencumbered NOI to Unsecured Interest Expense. The Parent shall
not permit the ratio of (i) Unencumbered NOI to (ii) Unsecured Interest Expense
of the Parent and its Subsidiaries determined on a consolidated basis for the
applicable period of determination of Unencumbered NOI, to be less than 1.75 to
1.00 for any such period.


(f)    Ratio of Secured Indebtedness to Gross Asset Value. The Parent shall not
permit the ratio of (i) Secured Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis to (ii) Gross Asset Value, to be greater than
0.60 to 1.00 at any time.


(g)    Permitted Investments. The Borrower shall not make any Investment in or
otherwise own, and shall not permit any Subsidiary to make any Investment in or
otherwise own, the following items which would cause the aggregate value of such
holdings of the Parent, each other Borrower and their Subsidiaries to exceed the
following percentages of Gross Asset Value:


(A)    unimproved real estate and predevelopment costs such that the aggregate
value of all such unimproved real estate and predevelopment costs, calculated on
the basis of cost, exceeds 5.0% of Gross Asset Value


(B)    Investments in Persons (other than Investments in Subsidiaries,
Consolidated Affiliates and Unconsolidated Affiliates) such that the aggregate
value of such Investment calculated on the basis of cost exceeds 5.0% of Gross
Asset Value;


(C)    Mortgages in favor of the Parent, any other Borrower or any other
Subsidiary, such that the aggregate amount of Indebtedness secured by such
Mortgages exceeds 5.0% of Gross Asset Value (excluding any Mortgage encumbering
any Property owned by a Subsidiary the accounts of which are required to be
consolidated with those of the Parent under GAAP); and


(D)    Investments in Consolidation Exempt Entities such that the aggregate
value of such Investments (other than the Parent’s Investment in PREIT)
calculated on the basis of cost, exceeds 25.0% of Gross Asset Value.


In addition to the foregoing limitations, (x) the aggregate value of the
Investments and the other items subject to the limitations in the preceding
clauses (A) through (C) shall not exceed 10.0% of Gross Asset Value and (y) the
aggregate value of the Investments and the other items subject to the
limitations in the

-65-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




preceding clauses (A) through (D), together with the Total Budgeted Cost Until
Stabilization with respect to all Projects Under Development owned by any
Borrower, any other Subsidiary, any Consolidated Affiliate or any Unconsolidated
Affiliate calculated in accordance with the immediately following
subsection (h), shall not in the aggregate exceed 35.0% of Gross Asset Value at
any time.


(h)    Properties under Development or Redevelopment. The Borrower shall not
permit the aggregate amount of Total Budgeted Cost Until Stabilization with
respect to all Projects Under Development owned by the any Borrower, any other
Subsidiary, any Consolidated Affiliate or any Unconsolidated Affiliate to exceed
at any time, 15.0% of Gross Asset Value. For purposes of this subsection, Total
Budgeted Cost Until Stabilization with respect to any Project Under Development
owned by a Consolidation Exempt Entity of the Parent shall equal the greater of
(i) the product of (x) the Parent’s Investment Share in such Consolidation
Exempt Entity and (y) the Total Budgeted Cost Until Stabilization for such
Property and (ii) the Parent’s Recourse Share of all Indebtedness of such
Consolidation Exempt Entity incurred solely to finance the Total Budgeted Cost
Until Stabilization for such Property.


For purposes of determining compliance with immediately preceding subsections
(e) and (f), the Indebtedness of the Parent shall include the greater of the
Parent’s Recourse Share or Investment Share of the Indebtedness of the Parent’s
Consolidation Exempt Entities.


Section 8.2. Restricted Payments.
The Borrower will not declare or make, or permit any other Subsidiary to declare
or make any Restricted Payment; provided, however that the Parent, each other
Borrower and the other Subsidiaries may declare and make the following
Restricted Payments so long as no Default or Event of Default would result
therefrom:


(a)    PREIT may declare and pay cash dividends to the Parent and other holders
of limited partnership interests in PREIT in any fiscal year of the Parent to
the extent necessary for the Parent to distribute, and the Parent may so
distribute, cash dividends to its shareholders with respect to such period, in
an aggregate amount not to exceed (i) with respect to any Preferred Stock, the
dividends payable on such Preferred Stock in accordance with the terms of such
Preferred Stock and (ii) with respect to its common shareholders, the greater of
(x) 95.0% of Funds From Operations of the Parent and its Subsidiaries for such
period and (y) 110.0% of the Parent’s REIT Taxable Income for such period unless
necessary for the Parent to remain in compliance with Section 7.13.;


(b)    the Parent may acquire limited partnership interests in PREIT for common
stock of the Parent, and the Parent and PREIT may acquire limited partnership
interests in PREIT for cash in an amount not to exceed $250,000 in the aggregate
in any calendar year for such limited partnership acquisitions made by the
Parent and PREIT;


(c)    the Parent, PREIT and their Subsidiaries may make cash distributions to
their respective shareholders to avoid any liability for taxes imposed under
Sections 857(b)(1), 857(b)(3) and 4981 of the Internal Revenue Code;


(d)    Subsidiaries may make Restricted Payments to the Parent, PREIT or any
other Subsidiary; and


(e)    the Parent may make cash payments to repurchase outstanding Equity
Interests of the Parent.

-66-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Parent and PREIT shall not, and shall
not permit any other Subsidiary to, make any Restricted Payments to any Person
whatsoever other than cash dividends from Subsidiaries (directly or indirectly
through intermediate Subsidiaries) to PREIT and from PREIT to the Parent and
other holders of limited partnership interests in PREIT in any year to the
extent necessary for the Parent to distribute, and the Parent may so distribute,
cash dividends to its shareholders (including without limitation, dividends with
respect to Preferred Stock) with respect to such period, in an aggregate amount
not to exceed the amount required to be distributed for the Parent to remain in
compliance with Section 7.13. Notwithstanding the foregoing, if a Default or
Event of Default specified in Section 9.1.(a), Section 9.1.(e) or
Section 9.1.(f) shall have occurred and be continuing, or if as a result of the
occurrence of any other Event of Default the Obligations have been accelerated
pursuant to Section 9.2.(a), the Parent and PREIT shall not, and shall not
permit any other Subsidiary to, make any Restricted Payments to any Person
whatsoever other than to the Borrower or any Subsidiary.


Section 8.3. Liens; Negative Pledge.
(a)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, create, assume, or incur any Lien (other than Permitted
Liens) upon any of its properties, assets, income or profits of any character
whether now owned or hereafter acquired if immediately prior to the creation,
assumption or incurring of such Lien, or immediately thereafter, a Default or
Event of Default is or would be in existence, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 8.1.


(b)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary (other than an Excluded Subsidiary) to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in (i) an agreement (x) evidencing Indebtedness which the Parent, any other
Borrower, such other Loan Party or such other Subsidiary, as applicable, may
create, incur, assume, or permit or suffer to exist under this Agreement,
(y) which Indebtedness is secured by a Lien permitted to exist under the Loan
Documents, and (z) which prohibits the creation of any other Lien on only the
property securing such Indebtedness, (ii) an agreement relating to the sale of a
Subsidiary or assets pending such sale, provided that in any such case the
Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale, (iii) the Existing Credit Agreement, (iv) the Seven-Year
Term Loan Agreement or (v) any other agreement that evidences Unsecured
Indebtedness which contains restrictions on encumbering assets that are not more
restrictive than those restrictions contained in the Loan Documents.


Section 8.4. Restrictions on Intercompany Transfers.
The Borrower shall not create or otherwise cause or suffer to exist or become
effective, or permit any other Loan Party or other Subsidiary (other than an
Excluded Subsidiary) to create or otherwise cause or suffer to exist or become
effective, any consensual encumbrance or restriction of any kind on the ability
of such Subsidiary to: (i) pay dividends or make any other distribution on any
of such Subsidiary’s capital stock or other equity interests owned by the
Borrower or such Subsidiary of the Borrower; (ii) pay any Indebtedness owed to
the Borrower or any Subsidiary; (iii) make loans or advances to the Borrower or
any Subsidiary; or (iv) transfer any of its property or assets to the Borrower
or any Subsidiary; provided, however that the Borrower or any such Subsidiary
may have provision for preferred, priority or guaranteed payments to a
co-venturer in a joint venture of such Subsidiary. Notwithstanding anything to
the contrary in the foregoing sentence, the restrictions in (x) this Section
shall not apply to any provision of any Guaranty entered into by the Parent, any
other Borrower, any other Loan Party or any other Subsidiary to Guarantee the
obligations and liabilities of any Subsidiary, which provision subordinates any
rights of the Parent, any other Borrower, any other Loan Party or any other
Subsidiary to payment

-67-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




from such Subsidiary to the payment in full of the obligations and liabilities
that are Guaranteed pursuant to the terms of such Guaranty, (y) clauses (i) and
(iv) of this Section shall not apply to any applicable prohibitions contained in
an agreement evidencing any Secured Indebtedness of a Borrower or a Guarantor
and (z) this Section shall not apply to any applicable prohibitions contained in
(1) any Loan Document, (2) the Existing Credit Agreement, (3) the Seven-Year
Term Loan Agreement or (4) any other agreement that evidences Unsecured
Indebtedness which contains prohibitions on the actions described above that are
not more restrictive than those prohibitions contained in the Loan Documents.


Section 8.5. Mergers, Acquisitions and Sales of Assets.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to: (i) engage in any transaction of merger or consolidation; (ii)
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution); (iii) convey, sell, lease, sublease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any substantial part
of its business or assets, or the capital stock of or other Equity Interests in
any of its Subsidiaries, whether now owned or hereafter acquired or (iv) acquire
any of the assets of, or make an Investment in, any other Person; unless


(a)    a Default or Event of Default would not result therefrom immediately
following the consummation thereof;


(b)    if any Default or Event of Default exists immediately prior thereto, or
would exist immediately thereafter or after giving effect thereto, then (i) in
the case of any transaction referred to in any of the preceding clauses (i)
through (iii) resulting in a Disposition, the book value of the assets subject
to such Disposition, together with the book value of all other assets subject to
Dispositions made during the period of existence of such Default or Event of
Default, would not, in the aggregate, exceed a Substantial Amount (determined as
of the date on which such Default or Event of Default came into existence) and
(ii) in the case of any transaction referred to in the preceding clause (iv) the
book value of such assets or such Investment, together with the book value of
all other assets acquired and Investments made during the period of existence of
such Default or Event of Default, would not, in the aggregate, exceed a
Substantial Amount (determined as of the date on which such Default or Event of
Default came into existence);


(c)    in the case of a consolidation or merger involving a Borrower, such
Borrower shall be the survivor thereof; provided, however, PREIT and PREIT‑RUBIN
may merge or consolidate with each other or with the Parent so long as
(i) immediately prior to such consolidation or merger, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence, (ii) the Borrower shall have given the Administrative
Agent at least 10 Business Days’ prior written notice of such consolidation or
merger, such notice to include a certification as to the matters described in
the immediately preceding clause (i), and (iii) in the case of a consolidation
or merger involving the Parent, the Parent shall be the survivor thereof;


(d)    in the case of a consolidation or merger involving a Loan Party other
than a Borrower (excluding a disposition of a Loan Party by way of merger or
consolidation which disposition is not prohibited by this Agreement), either
such Loan Party shall be the survivor thereof, or if not, (x) the survivor
thereof is a Person organized and existing under the laws of the United States
of America, any State thereof or the District of Columbia, (y) the survivor
thereof expressly assumes all the obligations of such Loan Party under the Loan
Documents to which such Loan Party is a party by executing and delivering to the
Administrative Agent such documents, instruments and agreements as the
Administrative Agent may reasonably require and

-68-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




(z) the Administrative Agent shall have received such other instruments,
documents, agreements, certificates and opinions as the Administrative Agent may
reasonably request; and


(e)    in the case of the acquisition, Investment or sale of a Substantial
Amount of assets, the Parent shall have given the Administrative Agent and the
Lenders at least 30 days prior written notice of such, acquisition, Investment
or sale, such notice to be accompanied by a Compliance Certificate, calculated
on a pro forma basis, evidencing the continued compliance by the Borrower with
the terms and conditions of this Agreement and the other Loan Documents,
including without limitation, the financial covenants contained in Section 8.1.,
after giving effect to such acquisition, Investment or sale.


Notwithstanding the foregoing, (x) the Borrower, the other Loan Parties and the
other Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business,
(y) the Borrower and the other Loan Parties may sell, transfer or dispose of
assets among themselves and (z) Subsidiaries that are not Loan Parties may sell,
transfer or dispose of assets among themselves and to any of the Loan Parties.


Section 8.6. Fiscal Year.
The Borrower shall not, and shall not permit any Material Subsidiary to, change
its fiscal year from that in effect as of the Agreement Date.


Section 8.7. Modifications of Organizational Documents and Material Contracts.
No Borrower shall amend, supplement, restate or otherwise modify its articles or
certificate of incorporation, bylaws, declaration of trust, partnership
agreement or other applicable organizational documents, including without
limitation the Trust Agreement and the Partnership Agreement, unless such
amendment, supplement, restatement or other modification could not reasonably be
expected to have in a Material Adverse Effect. The Borrower shall not enter
into, and shall not permit any Subsidiary or other Loan Party to enter into, any
amendment or modification to any Material Contract that could reasonably be
expected to have a Material Adverse Effect.


Section 8.8. Transactions with Affiliates.
The Borrower shall not permit to exist or enter into, and will not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of such Borrower, such other Loan Party or such other Subsidiary and upon fair
and reasonable terms which are no less favorable to such Borrower, such other
Loan Party or such other Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate, (b) transactions
between or among the Loan Parties and (c) transactions with an Affiliate
existing on the Agreement Date that are not otherwise permitted under the
immediately preceding clauses (a) and (b).


Section 8.9. Environmental Matters.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in violation of any
Environmental Law or in a manner that could reasonably be expected to lead to
any environmental claim or pose a risk to human health, safety or the
environment that could reasonably be expected to have

-69-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




a Material Adverse Effect. Nothing in this Section shall impose any obligation
or liability whatsoever on the Administrative Agent or any Lender.


Section 8.10. ERISA Exemptions.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The Borrower shall not, and shall
not permit any other member of the ERISA Group to, cause or permit to occur any
ERISA Event if such ERISA Event could reasonably be expected to have a Material
Adverse Effect.


Section 8.11. Derivatives Contracts.
The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than Derivatives Contracts entered into by such Borrower, such
other Loan Party or such other Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by a Borrower, other Loan Party or other
Subsidiary.


Section 8.12. Total Assets Owned by Borrower and Guarantors.
Prior to the Guarantor Requirement Change Date, the Borrower shall not permit
the amount of Gross Asset Value attributable to assets directly owned by the
Borrower and the Guarantors to be less than 95% of Adjusted Gross Asset Value at
any time.


ARTICLE IX. DEFAULT
Section 9.1. Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)    Default in Payment.


(i)    The Borrower shall fail to pay when due under this Agreement or any other
Loan Document (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of, or any interest on, any of the Loans, or shall fail
to pay any of the other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document; or


(ii)    Any other Loan Party shall fail to pay when due any payment obligation
owing by such Loan Party under any Loan Document to which it is a party and in
the case of this clause (ii) only, any such failure shall continue for a period
of 5 calendar days thereafter.


(b)    Default in Performance.


(i)    The Borrower shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 7.1.(a)(xvi), Section 7.2. (solely with respect to maintaining the
existence of a Borrower) or Article VIII.; or

-70-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








(ii)    The Borrower or any other Loan Party shall fail to perform or observe
any term, covenant, condition or agreement contained in this Agreement or any
other Loan Document to which it is a party and not otherwise mentioned in this
Section and such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which the Parent or PREIT obtains knowledge of such
failure or (y) the date upon which the Parent or PREIT has received written
notice of such failure from the Administrative Agent; provided, however, that if
any such failure referred to in this clause (ii) is reasonably capable of being
cured but not within such 30‑day period and the Borrower has in good faith
commenced to cure such failure prior to the expiration of such 30‑day period and
continues to diligently prosecute such cure, no Event of Default shall be deemed
to have occurred unless such failure has not been cured within 30 calendar days
after the last day of such initial 30‑day period;


(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Borrower or any other Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement (other than forward looking
statements) at any time furnished by, or at the direction of, any Borrower or
any other Loan Party to the Administrative Agent or any Lender, shall at any
time prove to have been incorrect or misleading in any material respect when
furnished or made.


(d)    Indebtedness Cross‑Default.


(i)    Any Borrower, any other Loan Party, any other Subsidiary shall fail to
pay when due and payable the principal of, or interest on, any Indebtedness
(other than the Loans) having an aggregate outstanding principal amount (or in
the case of any Derivatives Contract, having a Derivatives Termination Value) of
$25,000,000 or more (or $250,000,000 or more in the case of Nonrecourse
Indebtedness) (“Material Indebtedness”), and in any such case such failure shall
continue beyond any applicable notice and cure periods; or


(ii)    The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such
Indebtedness or any Material Indebtedness shall have been required to be prepaid
or repurchased prior to the stated maturity thereof; or


(iii)    Any other event shall have occurred and be continuing which would
permit any holder or holders of any Material Indebtedness, any trustee or agent
acting on behalf of such holder or holders or any other Person, to accelerate
the maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid, repurchased, redeemed or defeased prior to its
stated maturity; or


(iv)    An Event of Default under and as defined in the Existing Credit
Agreement shall occur; or


(v)    An Event of Default under and as defined in the Seven-Year Term Loan
Agreement shall occur.


(e)    Voluntary Bankruptcy Proceeding. Any Borrower, any Material Subsidiary,
any Subsidiary that owns or leases an Unencumbered Property or any other
Subsidiary (other than an Excluded Subsidiary) that does not own or lease an
Unencumbered Property (other than any such Subsidiary that, together with all
other Subsidiaries (other than Excluded Subsidiaries) that do not own or lease
any Unencumbered Property and that are then subject to a bankruptcy proceeding
or other proceeding or condition described in this subsection or the immediately
following subsection, does not

-71-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




account for more than $25,000,000 of Gross Asset Value) shall: (i) commence a
voluntary case under the Bankruptcy Code of 1978, as amended or other federal
bankruptcy laws (as now or hereafter in effect); (ii) file a petition seeking to
take advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding‑up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection; (iv) apply for or consent to,
or fail to contest in a timely and appropriate manner, the appointment of, or
the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; or (viii) take any
corporate or partnership action for the purpose of effecting any of the
foregoing.


(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Borrower, any Material Subsidiary, any Subsidiary that
owns or leases an Unencumbered Property or any other Subsidiary (other than an
Excluded Subsidiary) that does not own or lease an Unencumbered Property (other
than any such Subsidiary that, together with all other Subsidiaries (other than
Excluded Subsidiaries) that do not own or lease any Unencumbered Property and
that are then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately preceding subsection,
does not account for more than $25,000,000 of Gross Asset Value) in any court of
competent jurisdiction seeking: (i) relief under the Bankruptcy Code of 1978, as
amended or other federal bankruptcy laws (as now or hereafter in effect) or
under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding‑up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and in the case of either clause (i) or (ii) such
case or proceeding shall continue undismissed or unstayed for a period of 60
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.


(g)    Revocation of Loan Documents. Any Borrower or any other Loan Party shall
disavow, revoke or terminate any Loan Document or the Fee Letter to which it is
a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter or any material provision
of any Loan Document or the Fee Letter shall cease to be in full force and
effect (except as a result of the express terms thereof).


(h)    Judgment. A judgment or order for the payment of money shall be entered
against any Borrower, any Material Subsidiary, any Subsidiary that owns or
leases an Unencumbered Property or any other Subsidiary (other than an Excluded
Subsidiary) that does not own or lease an Unencumbered Property (other than any
such Subsidiary that, together with all other Subsidiaries (other than Excluded
Subsidiaries) that do not own or lease any Unencumbered Property and that have
judgments or orders for the payment of money entered against them, does not
account for more than $25,000,000 of Gross Asset Value) by any court or other
tribunal and (i) such judgment or order shall continue for a period of 30 days
without being paid, bonded over, stayed or dismissed through appropriate
appellate proceedings (provided however, that if a bond has been issued in favor
of the claimant or other Person obtaining such judgment or order, the issuer of
such bond shall have executed an agreement in form and substance satisfactory to
the Administrative Agent pursuant to which the issuer of such bond waives any
Lien it may have on the assets of any such Person), and (ii) either (A) the
amount for which the insurer has denied liability exceeds, individually or
together with all other such judgments or orders entered against the Borrower,
the other Loan Parties and the other Subsidiaries, $25,000,000 (or $250,000,000
or more if the judgment

-72-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




or order for the payment of money directly relates to Nonrecourse Indebtedness
and is itself nonrecourse) in amount or (B) could reasonably be expected to have
a Material Adverse Effect.


(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of any Borrower, any Material Subsidiary,
any Subsidiary that owns or leases an Unencumbered Property or any other
Subsidiary (other than an Excluded Subsidiary) that does not own or lease an
Unencumbered Property (other than any such Subsidiary that, together with all
other Subsidiaries (other than Excluded Subsidiaries) that do not own or lease
any Unencumbered Property and that have a warrant, writ of attachment, execution
or similar process issued against any property of such Person, does not account
for more than $25,000,000 of Gross Asset Value), which exceeds, individually or
together with all other such warrants, writs, executions and processes,
$25,000,000 (or $250,000,000 or more if the warrant, writ of attachment,
execution or similar process directly relates to Nonrecourse Indebtedness and is
itself nonrecourse) in amount and such warrant, writ, execution or process shall
not be paid, discharged, vacated, stayed or bonded for a period of 30 days;
provided however, that if a bond has been issued in favor of the claimant or
other Person obtaining such warrant, writ of attachment, execution or process,
the issuer of such bond shall have executed an agreement in form and substance
satisfactory to the Administrative Agent pursuant to which the issuer of such
bond subordinates its right of reimbursement or subrogation to the Obligations
and waives any Lien it may have on the assets of any Borrower, any other Loan
Party or any other Subsidiary.


(j)    ERISA.


(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $10,000,000; or


(ii)    The “benefit obligation” of all Benefit Plans exceeds the “fair market
value of plan assets” for such Benefit Plans by more than $10,000,000, all as
determined, and with such terms defined, in accordance with Statement of
Financial Accounting Standards No. 158.
(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents;


(l)
Change of Control.



(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 35.0% of the total voting power of the then
outstanding voting shares of the Parent other than such Persons who are, as of
the Agreement Date, current officers or trustees of the Parent, or Affiliates of
current officers or trustees of the Parent; or


(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12‑month period constituted
the Board of Trustees of the Parent (together with any new trustees whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the trustees then still in
office who were either trustees at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Trustees of the Parent then in
office; or

-73-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








(iii)    The Parent or a Wholly Owned Subsidiary of the Parent that is a
Guarantor shall cease (A) to be the sole general partner of PREIT or (B) to own
and control, directly or indirectly, at least 80.0% (or such lesser percentage
not less than 70.0% as may be acceptable to the Administrative Agent) of all
partnership interests of PREIT.


(m)    Strike; Casualty. Any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than 30 consecutive days beyond the coverage period of any applicable
business interruption insurance, the cessation or substantial curtailment of
revenue producing activities of any Borrower, any other Loan Party and any other
Subsidiary taken as a whole and only if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect.


Section 9.2. Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:


(a)    Acceleration; Termination of Facilities.


(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 9.1.(e) or 9.1.(f), (A)(1) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding and (2) all of the other
Obligations of the Borrower, including, but not limited to, the other amounts
owed to the Lenders and the Administrative Agent under this Agreement, the Notes
or any of the other Loan Documents, shall become immediately and automatically
due and payable without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower, and, (B) the
Commitments, if not already terminated, and the obligation of the Lenders to
make Loans hereunder shall all immediately and automatically terminate.


(ii)    Optional. If any other Event of Default shall have occurred and be
continuing, the Administrative Agent may, and at the direction of the Requisite
Lenders shall: (A) declare (1) the principal of, and accrued interest on, the
Loans and the Notes at the time outstanding and (2) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower and
(B) terminate the Commitments, if not already terminated, and the obligation of
the Lenders to make Loans hereunder.


(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights and remedies under or in respect of any and all of the other Loan
Documents.


(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.


(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations, or the solvency of any party bound for its
payment, to take possession of all or any portion of the property and/or the
business operations of the Borrower and its Subsidiaries and to exercise such
power as the court shall confer upon such receiver.

-74-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








(e)    Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with the prompt notice to the Administrative
Agent, but without the approval or consent of or other action by the
Administrative Agent or the Lenders, and without limitation of other remedies
available to such Specified Derivatives Provider under contract or Applicable
Law, to undertake any of the following: (a) to declare an event of default,
termination event or other similar event under any Specified Derivatives
Contract and to create an “Early Termination Date” (as defined therein) in
respect thereof, (b) to determine net termination amounts in respect of any and
all Specified Derivatives Contracts in accordance with the terms thereof, and to
set off amounts among such contracts, (c) to set off or proceed against deposit
account balances, securities account balances and other property and amounts
held by such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex included in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against the Borrower, any other Loan Party or other Subsidiary to enforce or
collect net amounts owing to such Specified Derivatives Provider pursuant to any
Specified Derivatives Contract.


Section 9.3. Remedies Upon Default.
Upon the occurrence of a Default specified in Section 9.1.(f), the Commitments
shall immediately and automatically terminate, if not already terminated.


Section 9.4. Marshaling; Payments Set Aside.
None of the Administrative Agent, any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations or Specified Derivatives Obligations. To the extent that any Loan
Party makes a payment or payments to the Administrative Agent, any Lender or any
Specified Derivatives Provider, or the Administrative Agent, any Lender or any
Specified Derivatives Provider enforces its security interest or exercise its
right of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such recovery, the
Obligations or Specified Derivatives Obligations or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.


Section 9.5. Allocation of Proceeds.
If an Event of Default shall have occurred and be continuing, all payments
received by the Administrative Agent under any of the Loan Documents, in respect
of any principal of or interest on the Obligations or any other amounts payable
by the Borrower or any other Loan Party hereunder or thereunder, shall be
applied in the following order and priority:


(i)    amounts due to the Administrative Agent and the Lenders in respect of
Fees and other fees and expenses due under Section 11.2.;


(ii)    payments of interest on all Loans to be paid to the Lenders equally and
ratably in accordance with the respective amounts thereof then due and owing;

-75-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








(iii)    payments of principal of all Loans to be paid to the Lenders equally
and ratably in accordance with the respective amounts thereof then due and owing
to such Persons;


(iv)    amounts due to the Administrative Agent and the Lenders pursuant to
Sections 10.7. and 11.10.;


(v)    payments of all other Obligations and other amounts due under any of the
Loan Documents, if any, to be applied for the ratable benefit of the Lenders;
and


(vi)    any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.


Section  9.6. [Intentionally Omitted].
    
Section 9.7. Performance by Administrative Agent.
If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Administrative Agent may perform or attempt to
perform such covenant, duty or agreement on behalf of the Borrower after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post‑Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.


Section 9.8. Rescission of Acceleration by Requisite Lenders.
If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations, which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.


Section 9.9. Rights Cumulative.
(a)    Generally. The rights and remedies of the Administrative Agent, the
Lenders and the Specified Derivatives Providers under this Agreement and each of
the other Loan Documents, the Fee Letter and Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law. In exercising their respective
rights and remedies, the Administrative Agent, the Lenders and the Specified
Derivatives Providers may be selective and no failure or delay by the
Administrative Agent, any of the Lenders, or any of the

-76-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.


(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article IX. for the benefit of all the Lenders; provided that the foregoing
shall not prohibit (i) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Specified Derivatives Provider from exercising the rights and remedies that
inure to its benefit (solely in its capacity as a Specified Derivatives
Provider) hereunder, under the other Loan Documents or under any Specified
Derivatives Contract, as applicable, (iii) any Lender from exercising setoff
rights in accordance with Section 11.4. (subject to the terms of Section 3.3.),
or (iv) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a Bankruptcy Event relative to any Loan
Party; and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (x) the
Requisite Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article IX. and (y) in addition to the matters set forth in
clauses (ii), (iii) and (iv) of the preceding proviso and subject to
Section 3.3., any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.


ARTICLE X THE ADMINISTRATIVE AGENT
Section 10.1. Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent in its capacity as Administrative Agent to enter into the
Loan Documents for the benefit of the Lenders. Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Requisite Lenders
in accordance with the provisions of this Agreement or the Loan Documents, and
the exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Administrative Agent a trustee or fiduciary for any Lender
or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein. Without limiting the generality of the foregoing,
the use of the terms “Agent”, “Administrative Agent”, “agent” and similar terms
in the Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead, use of such terms is merely a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. The
Administrative Agent shall deliver to each Lender, promptly upon receipt thereof
by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Section 7.1.(a) that the Borrower is not otherwise required to
deliver to the Lenders. The Administrative Agent will also furnish to any
Lender, upon the request of such Lender, a copy (or, where appropriate, an
original) of any document, instrument, agreement, certificate or notice
furnished to the Administrative Agent by the Borrower, any other Loan Party or
any other Affiliate

-77-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




of the Borrower, pursuant to this Agreement or any other Loan Document not
already delivered or otherwise made available to such Lender pursuant to the
terms of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.


Section 10.2. Administrative Agent’s Reliance, Etc.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, the Administrative Agent: may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender or
any other Person and shall be responsible to any Lender or any other Person for
any statement, warranty or representation made or deemed made by any Borrower,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons or inspect the property, books or records of the
Borrower or any other Person; (c) shall be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto or any collateral covered thereby or the perfection
or priority of any Lien in favor of the Administrative Agent on behalf of the
Lenders in any such collateral; (d) shall have any liability in respect of any
recitals, statements, certifications, representations or warranties contained in
any of the Loan Documents or any other document, instrument, agreement,
certificate or statement delivered in connection therewith; and (e) shall incur
any liability under or in respect of this Agreement or any other Loan Document
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone, telecopy or electronic mail) believed by it to be
genuine and signed, sent or given by the proper party or parties. The
Administrative Agent may execute any of its duties under the Loan Documents by
or through agents, employees or attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.

-78-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








Section 10.3. Notice of Defaults.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”. If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”. Further, if the Administrative Agent receives such a
“notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.


Section 10.4. Administrative Agent and Titled Agents as Lender or Specified
Derivatives Provider.
The Lender acting as Administrative Agent and each Titled Agent, as a Lender or
as a Specified Derivatives Provider, as the case may be, shall have the same
rights and powers under this Agreement and any other Loan Document and under any
Specified Derivatives Contract, as the case may be, as any other Lender or
Specified Derivatives Provider and may exercise the same as though it were not
the Administrative Agent or a Titled Agent, as the case may be; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include the
Lender acting as Administrative Agent or a Titled Agent, as applicable and in
each case, in its individual capacity. The Lender acting as Administrative
Agent, the Titled Agents and their respective Affiliates may each accept
deposits from, maintain deposits or credit balances for, invest in, lend money
to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with any Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the other Lenders or any other Specified Derivatives
Providers. Further, the Lender acting as Administrative Agent, the Titled Agents
and their respective Affiliates may each accept fees and other consideration
from the Borrower for services in connection with this Agreement or any other
Specified Derivatives Contract, or otherwise without having to account for the
same to the other Lenders or any other Specified Derivatives Providers. The
Lenders acknowledge that, pursuant to such activities, the Lender acting as
Administrative Agent, the Titled Agents and their respective Affiliates may
receive information regarding the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Lender acting as Administrative Agent, the Titled Agents and their respective
Affiliates shall be under no obligation to provide such information to them.


Section 10.5. Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
the Administrative Agent by the Borrower in respect of the matter or issue to be
resolved, and (d) shall include the Administrative Agent’s recommended course of
action or determination in respect thereof. Unless a Lender shall give written
notice to the Administrative Agent that it specifically objects to the
recommendation or determination of the Administrative Agent (together with a
reasonable written explanation of the reasons behind such objection) within
10 Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such

-79-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




communication, such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination.


Section 10.6. Lender Credit Decision, Etc.
Each Lender expressly acknowledges and agrees that neither the Administrative
Agent nor any of its officers, directors, employees, agents, counsel,
attorneys‑in‑fact or other Affiliates has made any representations or warranties
to such Lender and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of any Borrower, any other Loan Party or any
other Subsidiary or Affiliate, shall be deemed to constitute any such
representation or warranty by the Administrative Agent to any Lender. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective officers, directors, employees, agents or counsel,
and based on the financial statements of the Parent, any other Borrower, the
other Loan Parties, the other Subsidiaries and other Affiliates, and inquiries
of such Persons, its independent due diligence of the business and affairs of
the Parent, each other Borrower, the other Loan Parties, the other Subsidiaries
and other Persons, its review of the Loan Documents, the legal opinions required
to be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate, made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Lender or counsel
to the Administrative Agent or any of their respective officers, directors,
employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Parent, any other Borrower or any other Loan
Party of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Parent, any other Borrower, any other Loan Party or any
other Subsidiary. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Parent, any
other Borrower, any other Loan Party or any other Affiliate thereof which may
come into possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys‑in‑fact or other Affiliates. Each Lender
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to such Lender.


Section 10.7. Indemnification of Administrative Agent.
Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower, and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s respective Commitment Percentage, determined at the time of any
claim, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against the Administrative Agent (in its capacity as Administrative
Agent but not as a “Lender”) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-

-80-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




appealable judgment; provided, however, that no action taken in accordance with
the directions of the Requisite Lenders (or all of the Lenders if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its ratable share of any
out‑of‑pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out‑of‑pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.


Section 10.8. Successor Administrative Agent.
The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon 30 days’ prior written notice to the Administrative Agent, the
Administrative Agent may be removed as Administrative Agent under the Loan
Documents by the Requisite Lenders (other than the Lender then acting as
Administrative Agent) for any acts or omissions of the Administrative Agent in
connection with its duties set forth in this Agreement or the other Loan
Documents that constitute gross negligence or willful misconduct. Upon any such
resignation or removal, the Requisite Lenders (other than the Lender then acting
as the Administrative Agent in the case of the removal of the Administrative
Agent under the immediately preceding sentence) shall have the right to appoint
a successor Administrative Agent which appointment shall, provided no Default or
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed. If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
current Administrative Agent’s giving of notice of resignation or its removal,
then the current Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be a Lender, if any Lender shall be
willing to serve, and otherwise shall be an Eligible Assignee; provided that if
the Administrative Agent shall notify the Borrower and the Lenders that no
Lender has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made to or by each Lender directly, until such time as a successor
Administrative Agent has been appointed as provided for above in this Section;
provided, further that such Lenders so acting directly shall be and be deemed to
be protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender were itself the
Administrative Agent. Upon the acceptance of any appointment as Administrative
Agent hereunder by a

-81-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Administrative Agent, and the current Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. After any Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article X. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice. The resignation or removal of the
Administrative Agent, or the assignment by the Administrative Agent of its
rights and duties under the Loan Documents, as provided in this Section shall
have no effect on the obligations as a “Lender” of the Lender then acting as the
Administrative Agent.


Section 10.9. Titled Agents.
Each of the Arrangers and the Syndication Agent (each a “Titled Agent”) in each
such respective capacity, assumes no responsibility or obligation hereunder,
including, without limitation, for servicing, enforcement or collection of any
of the Loans, nor any duties as an agent hereunder for the Lenders. The titles
given to the Titled Agents are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Administrative Agent, any
Lender, the Parent, any other Borrower or any other Loan Party and the use of
such titles does not impose on the Titled Agents any duties or obligations
greater than those of any other Lender or entitle the Titled Agents to any
rights other than those to which any other Lender is entitled.


ARTICLE XI. MISCELLANEOUS
Section 11.1. Notices.
Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:


If to the Borrower:


PREIT Associates, L.P.
200 South Broad Street
Philadelphia, PA 19102
Attention: Andrew Ioannou
Telephone: (215) 875-0700
Telecopy: (215) 546-7311


With a copy of notices of Defaults, Events of Default or notices pursuant to
Article IX. to:


PREIT Associates, L.P.
200 South Broad Street
Philadelphia, PA 19102
Attention: Bruce Goldman
Telephone: (215) 875-0700
Telecopy: (215) 546-7311

-82-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------






and


Drinker Biddle & Reath LLP
One Logan Square
18th and Cherry Streets
Philadelphia, PA 19103
Attention: Rush T. Haines
Telephone: (215) 988-2700
Telecopy: (215) 988-2757


If to the Administrative Agent:


Wells Fargo Bank, National Association, as Administrative Agent
550 South Tryon Street, 6th Floor
MAC D1086-061
Charlotte, North Carolina 28202
Attention: D. Bryan Gregory
Telephone:     (704) 410‑1776
Telecopy:     (704) 410-0329


with copies to:


Wells Fargo Bank, National Association, as Administrative Agent
608 Second Avenue, 11th Floor
MAC N9303-110
Minneapolis, Minnesota 55402
Attention: Treva Lee
Telephone:     (612) 316-4317
Telecopy:     (877) 718-0796


and:


Wells Fargo Bank, National Association, as Administrative Agent
1750 H Street, NW Suite 400
Washington, D.C. 20006
Attention: Loan Administration Manager
Telephone:     (202) 303-3000
Telecopy:     (202) 429-2985


If to a Lender:


To the address or telecopy number, as applicable, of the Administrative Agent or
such Lender, as the case may be, set forth on the Administrative Questionnaire.


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, upon the first to occur of receipt or the expiration of 3 days after the
deposit in

-83-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




the United States Postal Service mail, postage prepaid; (ii) if telecopied, upon
mechanical confirmation of transmission if received on a Business Day prior to
5:00 p.m. local time at the point of destination and, if otherwise, on the next
succeeding Business Day; (iii) if hand delivered, when delivered or (iv) if
delivered in accordance with Section 7.1.(b) to the extent applicable; provided,
however that in the case of the immediately preceding clauses (i), (ii) and
(iii) non-receipt of any communication as of the result of any change of address
of which the sending party was not notified or as the result of a refusal to
accept delivery shall be deemed receipt of such communication. Notwithstanding
the immediately preceding sentence, all notices or communications to the
Administrative Agent or any Lender under Article II. shall be effective only
when actually received. Any notice to the Borrower received by any individual
designated by the Borrower to receive such notice shall be effective
notwithstanding the fact that any other individual designated by the Borrower to
receive a copy of such notice did not receive such copy. None of the
Administrative Agent or any Lender shall incur any liability to the Borrower
(nor shall the Administrative Agent incur any liability to the Lenders) for
acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder.


Section 11.2. Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents, and the consummation of the
transactions contemplated thereby, including due diligence expense and
reasonable travel expenses related to closing and the reasonable fees and
disbursements of counsel to the Administrative Agent, (b) to pay or reimburse
the Administrative Agent and, after the occurrence and during the continuance of
an Event of Default, the Lenders, for all their costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents, including the reasonable fees and disbursements of their respective
counsel (including the allocated fees and expenses of in-house counsel) and any
payments in indemnification or otherwise payable by the Lenders to the
Administrative Agent pursuant to the Loan Documents, (c) to pay, indemnify and
hold the Administrative Agent and the Lenders harmless from any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay the fees
and disbursements of counsel to the Administrative Agent and any Lender incurred
in connection with the representation of the Administrative Agent or such Lender
in any matter relating to or arising out of any bankruptcy or other proceeding
of the type described in Sections 9.1.(e) or 9.1.(f), including, without
limitation (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any
debtor‑in‑possession financing or any plan of reorganization of the Parent, any
other Borrower or any other Loan Party, whether proposed by the Parent, any
other Borrower, such Loan Party, the Lenders or any other Person, and whether
such fees and expenses are incurred prior to, during or after the commencement
of such proceeding or the confirmation or conclusion of any such proceeding.


Section 11.3. Stamp, Intangible and Recording Taxes.
The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent, each Lender and each Specified Derivatives Provider
against any and all liabilities with respect to or resulting from any delay in
the

-84-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




payment or omission to pay any such taxes, fees or charges, which may be payable
or determined to be payable in connection with the execution, delivery,
recording, performance or enforcement of this Agreement, the Notes and any of
the other Loan Documents, the amendment, supplement, modification or waiver of
or consent under this Agreement, the Notes, any of the other Loan Documents or
any of the Specified Derivatives Contracts or the perfection of any rights or
Liens under this Agreement, the Notes, any of the other Loan Documents or any of
the Specified Derivatives Contracts.


Section 11.4. Setoff.
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Lender and each Participant is hereby authorized by
the Borrower, at any time or from time to time while an Event of Default exists,
without notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or a Participant subject to
receipt of the prior written consent of the Requisite Lenders exercised in their
sole discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Lender
or any Affiliate of the Administrative Agent or such Lender, to or for the
credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 9.2., and although such obligations shall be
contingent or unmatured. Promptly following any such set-off the Administrative
Agent shall notify the Borrower thereof and of the application of such set-off,
provided that the failure to give such notice shall not invalidate such set-off.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9. and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) such
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.


Section 11.5. Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.


(b)    EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
AGREES THAT THE FEDERAL DISTRICT COURT OF THE EASTERN DISTRICT OF PENNSYLVANIA
AND ANY STATE COURT LOCATED IN PHILADELPHIA COUNTY, PENNSYLVANIA, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS

-85-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




AGREEMENT, THE LOANS OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH OF THE
LENDERS EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.


(c)    EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH
ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO
PLEAD OR CLAIM THE SAME.


(d)    THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR
THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(e)    THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH
A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE
PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENTS AND THE TERMINATION OF THIS AGREEMENT.


Section 11.6. Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of the
immediately following subsection (b), (ii) by way of participation in accordance
with the provisions of the immediately following subsection (d) or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
the immediately following subsection (e) (and, subject to the last sentence of
the immediately following subsection (b), any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following subsection (d)
and, to the extent expressly contemplated hereby, the respective partners,
shareholders, directors, officers, employees, agents, counsel, other advisors
and representatives of the Administrative Agent and the Lenders and of the
respective Affiliates of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of an
assigning Lender’s Commitment and/or the Loans at the time owing to it, in the
case of

-86-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




contemporaneous assignments to related Approved Funds that equal at least the
amount specified in the immediately following clause (B) in the aggregate, or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and


(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Commitment and the principal outstanding balance of
the Loans of the assigning Lender subject to each such assignment (in each case,
determined as of the date the Assignment and Assumption Agreement with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption Agreement, as of the Trade Date)
shall not be less than $5,000,000, unless each of the Administrative Agent and,
so long as no Default or Event of Default shall exist, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that if, after giving effect to such assignment, the amount
of the Commitment held by such assigning Lender and the outstanding principal
balance of the Loans of such assigning Lender, as applicable, would be less than
$5,000,000 in the aggregate, then such assigning Lender shall assign the entire
amount of its Commitment and the Loans at the time owing to it.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof; and


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Commitment if such assignment is to a Person that is not already a Lender
with a Commitment, an Affiliate of such a Lender or an Approved Fund with
respect to such a Lender.


(iv)    Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $4,500 for each
assignment (which fee the Administrative Agent may, in its sole discretion,
elect to waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate, upon return to the Borrower of any Notes
being replaced (subject to Section 2.11.(c)).

-87-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption Agreement, the assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption Agreement, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 4.4., 11.2. and 11.10. and the other provisions of this Agreement and
the other Loan Documents as provided in Section 11.11. with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with the immediately
following subsection (d).


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption Agreement delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

-88-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
bank or other financial institution (but in no event to a natural Person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or a Defaulting
Lender) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to (v)
decrease the amount of such Lender’s Loan (unless such decrease will not result
in an decrease in the Participant’s share), (w) increase such Lender’s
Commitment (unless such increase will not result in an increase in the
Participant’s share), (x) extend the date fixed for the payment of principal on
the Loans or portions thereof owing to such Lender, (y) reduce the rate at which
interest is payable thereon or (z) release any Guarantor from its Obligations
under the Guaranty except as contemplated by Section 7.15.(d) or
Section 7.15.(e), in each case, as applicable to that portion of such Lender’s
rights and/or obligations that are subject to the participation. The Borrower
agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 4.1., 4.4. (subject to the requirements and limitations therein,
including the requirements under Section 3.10.(c) (it being understood that the
documentation required under Section 3.10.(c) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 4.6. as if it were an assignee under subsection (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 4.1. or
3.10., with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Regulatory Change that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 4.6. with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.4. as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3. as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

-89-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.


(g)    Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.


(h)    Information to Assignee, Etc. A Lender may furnish any information
concerning the Parent, any other Borrower, any other Loan Party or any other
Subsidiary in the possession of such Lender from time to time to assignees and
Participants of such Lender (including prospective assignees and Participants)
subject to compliance with the applicable terms of Section 11.9.


Section 11.7. Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower or any other Loan Party of any terms of this
Agreement or such other Loan Document may be waived, and (iv) the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.


(b)    Consent of Lenders Directly Affected. Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing, and signed by all of the
Lenders directly affected thereby (or the Administrative Agent at the written
direction of such Lenders), do any of the following:


(i)    increase the Commitment of a Lender (excluding any increase as a result
of an assignment of Commitments permitted under Section 11.6. or subject a
Lender to any additional obligations;


(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, the Loans
or the other Obligations;


(iii)    reduce the amount of any Fees payable to the Lenders hereunder;

-90-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








(iv)    modify the definition of the term “Commitment Termination Date”,
“Termination Date” or postpone any date fixed for any payment of principal of,
or interest on, the Loans or for the payment of Fees or any other Obligations;


(v)    change the “Commitment Percentages” (excluding any change as a result of
an assignment of Commitments permitted under Section 11.6. or the making of
additional Loans effected under Section 2.19.) or amend or otherwise modify the
provisions of Section 3.2.;


(vi)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;


(vii)    modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;


(viii)    release any Guarantor from its obligations under the Guaranty except
as contemplated under Section 7.15.(d) or Section 7.15.(e); or


(ix)    waive a Default or Event of Default under Section 9.1.(a), except as
permitted by Section 9.8.


(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of a Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
each affected Lender under the immediately preceding subsection (b) that by its
terms affects any Defaulting Lender more adversely than other affected Lenders
shall require the written consent of such Defaulting Lender. No course of
dealing or delay or omission on the part of the Administrative Agent or any
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Parent, any other Borrower, any other Loan Party or any
other Person subsequent to the occurrence of such Event of Default. Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.


(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 11.7., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders or
materially change the intent of any provision of this Agreement. Any such

-91-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




amendment shall become effective without any further action or consent of any of
other party to this Agreement. The Administrative Agent will provide the Lenders
with a copy of any such amendment.


Section 11.8. Nonliability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender to any Lender, the Borrower, any other
Subsidiary or any other Loan Party. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the business or
operations of the Borrower.


Section 11.9. Confidentiality.
Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender shall utilize all non‑public information obtained pursuant to the
requirements of this Agreement which has been identified as confidential or
proprietary by the Parent or PREIT in accordance with its customary procedure
for handling confidential information of this nature and in accordance with safe
and sound banking practices solely in connection with the transactions
contemplated by this Agreement but in any event may make disclosure: (a) to any
of their respective Affiliates (provided any such Affiliate shall agree to keep
such information confidential in accordance with the terms of this Section);
(b) as reasonably requested by any bona fide assignee, Participant or other
transferee in connection with the contemplated transfer of any Commitment and/or
Loans or participations therein as permitted hereunder (provided they shall
agree to keep such information confidential in accordance with the terms of this
Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings; (d) to the Administrative Agent’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) if an Event of
Default exists, to any other Person, in connection with the exercise by the
Administrative Agent or the Lenders of rights hereunder or under any of the
other Loan Documents; and (f) to the extent such information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Parent, any other Borrower or
any Affiliate.


Section 11.10. Indemnification.
(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, any Affiliate of the Administrative Agent and
each of the Lenders and their respective directors, officers, shareholders,
agents, employees and counsel (each referred to herein as an “Indemnified
Party”) from and against any and all losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses of every kind and nature
(including, without limitation, amounts paid in settlement, court costs and the
fees and disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.10. or 4.1. or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated

-92-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




thereby; (ii) the making of any Loans; (iii) any actual or proposed use by the
Borrower of the proceeds of the Loans; (iv) the Administrative Agent’s or any
Lender’s entering into this Agreement; (v) the fact that the Administrative
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Administrative Agent and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Parent, PREIT and the other Subsidiaries; (vii) the fact that
the Administrative Agent and the Lenders are material creditors of the Borrower
and are alleged to influence directly or indirectly the business decisions or
affairs of the Parent, PREIT and the other Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent
or the Lenders may have under this Agreement or the other Loan Documents
including, but not limited to, the foreclosure upon, or seizure of, any
collateral or the exercise of any other rights of a secured party; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of such Indemnified Party in connection with
matters described in clause (i) or (viii) to the extent found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct; or
(ix) any violation or non‑compliance by the Parent, PREIT or any other
Subsidiary of any Applicable Law (including any Environmental Law) including,
but not limited to, any Indemnity Proceeding commenced by (A) the Internal
Revenue Service or state taxing authority or (B) any Governmental Authority or
other Person under any Environmental Law, including any Indemnity Proceeding
commenced by a Governmental Authority or other Person seeking remedial or other
action to cause the Borrower or its Subsidiaries (or its respective properties)
(or the Administrative Agent and/or the Lenders as successors to the Borrower)
to be in compliance with such Environmental Laws.


(b)    The Borrower’s indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all costs and
expenses of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority.


(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the Parent,
PREIT, any other Loan Party or any other Subsidiary.


(d)    All out‑of‑pocket fees and expenses of, and all amounts paid to
third‑persons by, an Indemnified Party in connection with an Indemnity
Proceeding shall be advanced by the Borrower at the request of such Indemnified
Party notwithstanding any claim or assertion by the Borrower that such
Indemnified Party is not entitled to indemnification hereunder upon receipt of
an undertaking by such Indemnified Party that such Indemnified Party will
reimburse the Borrower if it is actually and finally determined by a court of
competent jurisdiction that such Indemnified Party is not so entitled to
indemnification hereunder.


(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all costs and expenses incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the

-93-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




Borrower hereunder to indemnify and hold harmless each such Indemnified Party;
provided, however, that (i) if the Borrower is required to indemnify an
Indemnified Party pursuant hereto and (ii) the Borrower has provided evidence
reasonably satisfactory to such Indemnified Party that the Borrower has the
financial wherewithal to reimburse such Indemnified Party for any amount paid by
such Indemnified Party with respect to such Indemnity Proceeding, such
Indemnified Party shall not settle or compromise any such Indemnity Proceeding
without the prior written consent of the Borrower (which consent shall not be
unreasonably withheld or delayed). Notwithstanding the foregoing, an Indemnified
Party may settle or compromise any such Indemnity Proceeding without the prior
written consent of the Borrower where (x) no monetary relief is sought against
such Indemnified Party in such Indemnity Proceeding or (y) there is an
allegation of a violation of law by such Indemnified Party.


(f)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.


(g)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.


References in this Section 11.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.


Section 11.11. Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) none of the Lenders is obligated any longer under this
Agreement to make any Loans, and (c) all Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full. Notwithstanding any termination of this Agreement, or of the
other Loan Documents, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Sections 10.7., 11.2. and 11.10.
and any other provision of this Agreement and the other Loan Documents, and the
waivers of jury trial and submission to jurisdictions contained in
Section 11.5., shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders (i) notwithstanding any termination of this
Agreement, or of the other Loan Documents, against events arising after such
termination as well as before and (ii) at all times after any such party ceases
to be a party to this Agreement with respect to all matters and events existing
on or prior to the date such party ceased to be a party to this Agreement.


Section 11.12. Severability of Provisions.
If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.


Section 11.13. GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH COMMONWEALTH.

-94-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








Section 11.14. Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required. It shall not be necessary that the signature of, or on behalf of,
each party, or that the signature of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single document. It shall not be necessary in making proof of this document to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto. Delivery of an
executed counterpart via facsimile, portable document format (“PDF”) or
electronic mail shall constitute delivery of an original.


Section 11.15. Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


Section 11.16. Obligations with Respect to Loan Parties.
The obligations of PREIT, PREIT-RUBIN or the Parent to direct or prohibit the
taking of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense PREIT, PREIT-RUBIN, the Parent or any
other Loan Party may have that it does not control such Loan Parties.


Section 11.17. Limitation of Liability.
None of the Administrative Agent, any Lender, nor any Affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent or any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Borrower in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letter or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.
The Borrower hereby waives, releases, and agrees not to sue the Administrative
Agent or any Lender or any of their respective Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement or any
of the other Loan Documents, the Fee Letter, or any of the transactions
contemplated by this Agreement or financed hereby. Notwithstanding anything in
this Section to the contrary, no Defaulting Lender shall be entitled to claim
any of the benefits of this Section.


Section 11.18. Entire Agreement.
This Agreement and the other Loan Documents referred to herein embody the final,
entire agreement among the parties hereto and supersede any and all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.

-95-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------








Section 11.19. Construction.
The Borrower, the Administrative Agent and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Borrower, the Administrative
Agent and each Lender.


Section 11.20. Time of the Essence.
Time is of the essence of each and every provision of this Agreement.


[Signatures on Next Page]



-96-
LEGAL02/34531512v9                                    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Five-Year Term Loan
Agreement to be executed by their authorized officers all as of the day and year
first above written.




PREIT ASSOCIATES, L.P.


By:    Pennsylvania Real Estate Investment Trust,
its general partner




By: /s/ Andrew M. Ioannou
Name: Andrew Ioannou
Title: Senior Vice President, Capital Markets &
Treasurer


PREIT-RUBIN, INC.




By: /s/ Andrew M. Ioannou
Name: Andrew Ioannou
Title: Senior Vice President, Capital Markets & Treasurer




PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By: /s/ Andrew M. Ioannou
Name: Andrew Ioannou
Title: Senior Vice President, Capital Markets & Treasurer






































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to Five-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender




By: /s/ D. Bryan Gregory
Name: D. Bryan Gregory
Title: Director


























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to Five-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




U.S. BANK NATIONAL ASSOCIATION




By: /s/ Renee Lewis
Name: Renee Lewis
Title: Senior Vice President


























































[Signatures Continued on Next Page]






--------------------------------------------------------------------------------




[Signature Page to Five-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




BANK OF AMERICA, N.A.




By: /s/ Robert J. Esptein
Name: Robert J. Esptein
Title: Senior Vice President


























































[Signatures Continued on Next Page]






















--------------------------------------------------------------------------------








[Signature Page to Five-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




CITIBANK, N.A.




By: /s/ John C. Rowland
Name: John C. Rowland
Title: Vice President


























































[Signatures Continued on Next Page]


















--------------------------------------------------------------------------------












[Signature Page to Five-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




JPMORGAN CHASE BANK, N.A.




By: /s/ Elizabeth Johnson
Name: Elizabeth Johnson
Title: Authorized Officer


























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to Five-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




PNC BANK, NATIONAL ASSOCIATION




By: /s/ Shari L. Reams-Henofer
Name: Shari L. Reams-Henofer
Title: Senior Vice President


























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to Five-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




UNION BANK, N.A.




By: /s/ Andrew Romanosky
Name: Andrew Romanosky
Title: Vice President






































































--------------------------------------------------------------------------------




SCHEDULE I


Commitments




Lender


Initial Commitment Amount
Wells Fargo Bank, National Association


$25,000,000


U.S. Bank National Association


$25,000,000


Bank of America, N.A.


$20,000,000


Citibank, N.A.


$20,000,000


JPMorgan Chase Bank, N.A.


$20,000,000


PNC Bank, National Association


$20,000,000


Union Bank, N.A.


$20,000,000


TOTAL


$150,000,000






LEGAL02/34531512v9

--------------------------------------------------------------------------------




SCHEDULE 1.1.(A)


Existing Ground Leases




Crossroads Mall
Lease dated September 28, 1977 between Herman G. Hendricks and Sue Ann Hendricks
& Ralph Biernbaum


Uniontown Mall
Lease dated April 28, 1989 between Fayette County Commissioners and Crown
American Corporation


Uniontown Mall
Lease dated March 30, 1970 between Alfred W. Ratner & Gertrude Ratner, Herbert
G. Ratner & Betty G. Ratner and Uniontown Mall, Inc.


Gallery I - Food Court
Lease dated May 26, 1976 between Gimbel Brothers Realty Corporation and Rouse
Philadelphia, Inc.


Gallery I
Lease dated December 16, 1975 between the Redevelopment Authority of the City of
Philadelphia and Rouse Philadelphia, Inc.


Gallery II - MSEJV lease
Lease dated March 19, 1982 between the Redevelopment Authority of the City of
Philadelphia and The Market Street East Joint Venture


Gallery II - Former JCP lease
Lease dated September 30, 2002 between the Redevelopment Authority of the City
of Philadelphia and Center City East Retail, Inc.


Exton (Kmart parcel)
Amended and Restated Lease/Option Agreement dated October 26, 1993 between Hugh
J. Lattomus, a Trustee, under Trust Agreement dated June 14, 1990 and Whiteland
Holding Limited Partnership






LEGAL02/34531512v9

--------------------------------------------------------------------------------




SCHEDULE 1.1.(B)


Unencumbered Properties




1.
801 Market – Retail

2.
907 Market Street

3.
Beaver Valley Mall

4.
Crossroads Mall

5.
Exton Square Mall

6.
Gadsden Mall

7.
Jacksonville Mall

8.
Moorestown Mall

9.
Nittany Mall

10.
One Cherry Hill

11.
Palmer Park Mall

12.
Plaza at Magnolia

13.
Plymouth Meeting Mall

14.
South Mall

15.
The Gallery at Market East

16.
The Gallery at Market East II

17.
Uniontown Mall

18.
Voorhees Town Center

19.
Washington Crown Center

20.
Westgate Pad

21.
Wiregrass Commons








LEGAL02/34531512v9

--------------------------------------------------------------------------------




Schedule 6.1.(b) – Ownership Structure
PART I
Limited Partnerships












Limited Partnerships










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary


801 Developers, LP
PA
•    801 Developers GP, LLC 1.0% GP
•    PREIT – 99% LP
See 801-Gallery Associates, L.P.
801-Gallery Associates, L.P.
PA
•    801-Gallery GP, LLC – 0.1% LP
•    PREIT-RUBIN, INC. – 99.9% LP
801 Market Street (leasehold)
801-Gallery C-3 Associates, L.P.
PA
•    801-Gallery C-3 GP, LLC – 1.0% GP
•    801-Galley Associates, L.P. – 85.0% LP
•    801-Gallery C-3 MT, L.P. – 14.0% LP
See 801-Gallery Associates, L.P.
801-Gallery Office Associates, L.P.
PA
•    801-Gallery Office GP, LLC – 0.01% GP
•    801-Galley Associates, L.P. – 79.99% LP
•    801-Gallery Office MT, L.P. – 20.0% LP
See 801-Gallery Associates, L.P.
Bala Cynwyd Associates
PA
•    PR Cherry Hill Office GP, LLC – 0.1% GP
•    PREIT – 99.9% LP
One Cherry Hill Plaza
Cumberland Mall Associates
NJ
•    PR Cumberland GP, LLC – 1% GP
•    PR Cumberland LP, LLC – 99% LP
Cumberland Mall
Keystone Philadelphia Properties, L.P.
PA
•    Keystone Philadelphia Properties LLC – .1% GP
•    PR Gallery II Limited Partnership – 99.9% LP
The Gallery at Market East II (ground lessee)
Plymouth Ground Associates, LP
PA
•    Plymouth Ground Associates LLC – 0.1% GP
•    PREIT - 99.9% LP
Plymouth Meeting Mall (fee owner)
PR 907 Market LP
DE
•    PR 907 Market GP LLC – 1.0% GP
•    PR 907 Market Mezz LP – 99.0% LP
907 Market





--------------------------------------------------------------------------------














Limited Partnerships










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary


PR 907 Market Mezz LP
DE
•    PR 907 Market Mezz GP LLC – 1.0% GP
•    PR 907 PREIT – 99.0% LP
See PR 907 Market LP
PR AEKI Plymouth, L.P.
DE
•    PR AEKI Plymouth LLC – 0.1% GP
•    PREIT – 99.9% LP
IKEA Parcel
PR Beaver Valley Limited Partnership
PA
•    PR Beaver Valley LLC – 1% GP
•    PREIT – 99% LP
Beaver Valley Mall (Parcels 1 & 2)
PR BOS LP
PA
•    PR BOS GP, LLC – 1% GP
•    PREIT – 99% LP
Lehigh Valley Mall – Boscov’s Outparcel (50% joint venture)
PR Capital City Limited Partnership
PA
•    PR Capital City LLC – 0.5% GP
•    PREIT – 99.5% LP
Capital City Mall (leasehold)
PR CC Limited Partnership
PA
•    PR CC I LLC – 0.01% GP
•    PREIT – 99.99% LP
Capital City Mall (land)
PR Echelon Limited Partnership
PA
•    PR Echelon LLC – 0.1% GP
•    PREIT – 99.9% LP
See Echelon Title, LLC
PR Exton Limited Partnership
PA
•    PR Exton LLC – 0.1% GP
•    PREIT – 99.9% LP
See XGP LLC, X-I Holding LP and X-II Holding LP
PR Exton Outparcel Holdings, LP
PA
•    PR Exton Outparcel GP, LLC – 0.1% GP
•    PREIT – 99.9% LP
See PR Exton Outparcel Limited Partnership
PR Exton Outparcel Limited Partnership
PA
•    PR Exton Outparcel GP, LLC – 0.1% GP
•    PR Exton Outparcel Holdings, LP – 99.9% LP
Exton Outparcel
PR Exton Square Property, L.P. (f/k/a X-I Holding LP)
DE
•    XGP LLC – 1% GP
•    PR Exton Limited Partnership – 99% LP
Exton Square Mall Parcel and Leasehold in Kmart parcel at Mall





--------------------------------------------------------------------------------














Limited Partnerships










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary


PR Financing Limited Partnership


DE
•    PR Financing I LLC – 0.5% GP
•    PREIT – 99.5% LP
•    Francis Scott Key Mall
•    Jacksonville Mall (leasehold)
•    Lycoming Mall*
•    New River Valley Mall
•    Nittany Mall
•    North Hanover Mall*
•    Patrick Henry Mall
•    South Mall
•    Uniontown Mall (leasehold)
•    Viewmont Mall*


*Certain parcels at these properties are owned by PREIT-RUBIN OP, Inc.
PR Gainesville Limited Partnership
DE
•    PR Gainesville LLC – 0.1% GP
•    PR GV LP – 99.9% LP
540 acres of land in Alachua County near Gainesville, Florida
PR Gallery I Limited Partnership
PA
•    PR Gallery I, LLC – 0.1% GP
•    PREIT – 99.9% LP
The Gallery I (leasehold)
PR Gallery II Limited Partnership
PA
•    PR Gallery II LLC - .1% GP
•    PREIT – 99.9% LP
See Keystone Philadelphia Properties, L.P.
PR GV LP
DE
•    PR GV LLC – 0.1% GP
•    PREIT – 99.9% LP
See PR Gainesville Limited Partnership
PR Holding Sub Limited Partnership
PA
•    PR Holding Sub LLC – 0.1% GP
•    PREIT – 99.9% LP
Stand by acquisition entity for Pennsylvania transactions
PR Jacksonville Limited Partnership
PA
•    PR Jacksonville LLC – 0.5 % GP
•    PREIT – 99.5% LP
Jacksonville Mall
PR Logan Valley Limited Partnership
PA
•    PR Logan Valley LLC – 0.01% GP
•    PREIT – 99.99% LP
Logan Valley Mall
(record title holder and ground lessor)
PR Lycoming Limited Partnership
PA
•    PR Lycoming LLC – 0.01% GP
•    PREIT – 99.99% LP
Lycoming Mall





--------------------------------------------------------------------------------














Limited Partnerships










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary


PR Monroe Old Trail Limited Partnership
PA
•    PR Monroe Old Trail, LLC – 0.1% GP
•    PR Monroe Old Trail Holdings, L.P. – 99.9% LP
0.466 acre parcel of land located in Monroe Township, PA.
PR Monroe Old Trail Holdings, L.P.
PA
•    PR Monroe Old Trail Holdings LLC – 0.1% GP
•    PREIT-RUBIN, INC. – 99.9% LP
See PR Monroe Old Trail Limited Partnership.
PR Monroe Unit One Holdings, L.P.
PA
•    PR Monroe Unit One GP, LLC – 0.01% GP
•    PREIT-RUBIN, Inc. – 99.99% LP
See PR Monroe Unit One Limited Partnership
PR Monroe Unit One Limited Partnership
PA
•    PR Monroe Unit One GP, LLC – 0.01% GP
•    PR Monroe Unit One Holding, L.P. – 99.99% LP
Monroe Mall Outparcel
PR Monroe Unit 10C Holdings, L.P.
PA
•    PR Monroe Unit 10C GP, LLC – 0.01% GP
•    PREIT-RUBIN, Inc. – 99.99% LP
See PR Monroe Unit 10C Limited Partnership
PR Monroe Unit 10C Limited Partnership
PA
•    PR Monroe Unit One GP, LLC – 0.01% GP
•    PR Monroe Unit 10C Holdings, L.P. – 99.99% LP
Monroe Mall Outparcel
PR Moorestown Limited Partnership
PA
•    PR Moorestown LLC – 0.1% GP
•    PREIT – 99.9% LP
See Moorestown Mall LLC
PR New Castle Associates
PA
•    PR New Castle LLC – 0.1% GP
•    PREIT – 99.9% LP
See Cherry Hill Center, LLC
PR New Garden Limited Partnership
PA
•    PR New Garden LLC – 0.1% GP
•    PREIT – 99.9% LP
22.3 acre parcel of land and 4.9 acre parcel of land in New Garden Township,
Chester County, Pennsylvania
PR New Garden Residential Limited Partnership
PA
•    PR New Garden Residential LLC – 0.1% GP
•    PREIT-RUBIN, Inc. – 99.9% LP
Residential parcel (46.7 acres) in New Garden Township, Chester County,
Pennsylvania





--------------------------------------------------------------------------------














Limited Partnerships










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary


PR New Garden/ Chesco Limited Partnership
PA
•    PR New Garden/Chesco LLC – 0.1% GP
•    PR New Garden/Chesco Holdings, Limited Partnership – 99.9% LP
Retail parcels (107.8 acres) in New Garden Township, Chester County,
Pennsylvania
PR New Garden/ Chesco Holdings, Limited Partnership
PA
•    PR New Garden/Chesco Holdings LLC – 0.1% GP
•    PREIT – 99.9% LP
See PR New Garden/Chesco Limited Partnership
PR Northeast Whitaker Avenue, L.P.
(to be dissolved)
PA
•    PR Northeast Whitaker Avenue LLC – 0.1% GP
•    PREIT – 99.9% LP
None
PR Outdoor, LP
PA
•    PR Outdoor, LLC -0.01% GP
•    PREIT-RUBIN, Inc. – 99.99% LP
See Catalyst Outdoor Advertising, LLC
PR Palmer Park Mall Limited Partnership
PA
•    PR Palmer Park, L.P. – 50.1% GP
•    PREIT – 49.9% LP
Palmer Park Mall
PR Palmer Park, L.P.
PA
•    PR Palmer Park Trust – 1% GP
•    PREIT – 99% LP
See PR Palmer Park Mall Limited Partnership
PR Pitney Lot 3 Holdings, L.P.
PA
•    PR Pitney Lot 3 GP, LLC – 0.01% GP
•    PREIT-RUBIN, Inc. – 99.99% LP
See PR Pitney Lot 3 Limited Partnership
PR Pitney Lot 3 Limited Partnership
PA
• PR Pitney Lot 3 GP, LLC – 0.01% GP
• PR Pitney Lot 3 Holdings, L.P. – 99.99% LP
Land located in Lancaster, Pennsylvania
PR Plymouth Meeting Associates PC LP
DE
•    PR PM PC Associates LLC – 0.1% GP
•    PR PM PC Associates L.P. – 99.9% LP
Plymouth Commons
PR PM PC Associates L.P.
DE
•    PR PM PC Associates LLC – 0.1% GP
•    PREIT – 99.9% LP
See PR Plymouth Meeting Associates PC LP
PR Plymouth Meeting Limited Partnership
PA
•    PR Plymouth Meeting LLC – 0.1% GP
•    PREIT – 99.9% LP
Plymouth Meeting Mall (leasehold interest) and the Boscov’s parcel (fee
interest)





--------------------------------------------------------------------------------














Limited Partnerships










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary


PR Springfield Associates, L.P.
PA
•    PR Springfield Trust – 1% GP
•    PREIT – 99% LP
Springfield East (Fee title to a 50% interest in a commercial condominium at
Baltimore Pike & Woodlawn Avenue)
PR Springfield/Delco Limited Partnership
PA
•    PR Springfield/Delco LLC – 0.1% GP
•    PR Springfield/Delco Holdings, L.P. – 99.9% LP
50% interest, as tenant in common, in Springfield Mall
PR Springfield/Delco Holdings, L.P.
PA
•    PR Springfield/Delco Holdings, LLC – 0.1% GP
•    PREIT. – 99.9% LP
See PR Springfield/Delco Limited Partnership
PR TP LP
DE
•    PR TP LLC – 0.1% GP
•    PREIT – 99.9% LP
Tenants under lease on lands adjoining Plymouth Meeting Mall
PR Valley Limited Partnership
PA
•    PR Valley LLC – 0.5% GP
•    PREIT – 99.5% LP
Valley Mall
PR Hagerstown LLC is the borrower under a mortgage loan secured by Valley Mall.
PR Valley View Limited Partnership
PA
•    PR Valley View LLC – 0.5% GP
•    PREIT – 99.5% LP
Valley View Mall
PR Valley View Downs Limited Partnership
PA
•    PR Valley View Downs LLC – 0.01% GP
•    PREIT – 99.99% LP
None
PR Viewmont Limited Partnership
PA
•    PR Viewmont LLC – 0.01% GP
•    PREIT – 99.99% LP
Borrower for $48 million mortgage loan secured by Viewmont Mall. Also leasee of
Viewmont Mall under 29 year lease from PR Financing Limited Partnership
PR Washington Crown Limited Partnership
PA
•    PR Washington Crown LLC – 0.5% GP
•    PREIT – 99.5% LP
Washington Crown Center





--------------------------------------------------------------------------------














Limited Partnerships










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary


PR Westgate Limited Partnership
PA
•    PR Westgate LLC – 0.01% GP
•    PREIT – 99.99% LP
Westgate Anchor Pad, part of Westgate Mall, Bethlehem, Pennsylvania (owned by
others)




PR Woodland Limited Partnership
DE
•    PR Woodland General, LLC – 1.0% GP
•    PREIT – 99% LP
Woodland Mall
PR Wyoming Valley Limited Partnership
PA
•    PR Wyoming Valley LLC – 0.5% GP
•    PREIT – 99.5% LP
Wyoming Valley Mall (fee)


PREIT Associates, L.P. (“PREIT”)
DE


•    Pennsylvania Real Estate Investment Trust – 97.0% consolidated interest as
of 9/30/2013
•    Minority Limited Partners 3.0%
See rest of this Chart
PREIT Capital Advisors, LP
PA
•    PR Advisors GP, LLC – 0.01% GP
•    PREIT-RUBIN, Inc. – 99.99% LP
None
PRGL Paxton Limited Partnership
(to be dissolved)
PA
•    PR Paxton LLC – 1% GP
•    PREIT – 99% LP
None
WG Holdings, L.P.
PA
•    PRWGP General, LLC – 0.02% GP
•    PREIT – 99.8% LP
See WG Park, L.P.
WG Park General, L.P.
PA
•    WG Holdings of Pennsylvania, L.L.C. – 0.1% GP
•    WG Holdings, L.P. – 99.9% LP
See WG Park, L.P.
WG Park Limited, L.P.
PA
•    WG Holdings of Pennsylvania, L.L.C. – 0.1% GP
•    WG Holdings, L.P. – 99.9% LP
See WG Park, L.P.
WG Park, L.P.
PA
•    WG Park General, L.P. – 20% GP
•    WG Park Limited, L.P. – 80% LP
Willow Grove Mall





--------------------------------------------------------------------------------














Limited Partnerships










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary


WG Park-Anchor B LP
DE
•    WG Park-Anchor B, LLC – 0.5% GP
•    PREIT – 99.5% LP
Anchor site at Willow Grove Park (previously used for operation of Strawbridge
department store).





--------------------------------------------------------------------------------




Limited Liability Companies












Limited Liability Companies










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary




801 Developers GP, LLC
PA
PREIT – 100% Sole Member
See 801 Developers, LP
801-Gallery GP, LLC
PA
PREIT-RUBIN, Inc. – 100% Sole Member
See 801-Gallery Associates, L.P.
 
801-Gallery C-3 GP, LLC
PA
801-Gallery Associates, L.P. – 100% sole member
See 801-Gallery C-3 Associates, L.P.
 
801-Gallery Office GP, LLC
PA
801-Gallery Associates, L.P. – 100% sole member
See 801-Gallery Office Associates, L.P.
 
801-Tenant C-3 Manager, LLC
PA
801-Gallery Associates, L.P. – 100% sole member
0.01% GP Interest in 801-Tenant C-3 MT, L.P.
 
801-Tenant Office Manager, LLC
PA
801-Gallery Associates, L.P. – 100% sole member
0.01% GP Interest in 801-Gallery Office MT, L.P.
 
Beverage Two, LLC
NJ
PREIT-RUBIN, Inc. – 100%
None
Cherry Hill Center, LLC
MD
PR New Castle Associates – 99.9% Member
Cherry Hill Center Manager, LLC – 0.1% Member
Cherry Hill Mall
Cumberland Mall Retail Condominium Association, LLC
NJ
Pennsylvania Real Estate Investment Trust entity and other condominium owners
are members.
None. This entity is a unit owners association related to retail condominium at
Cumberland Mall.
Echelon Beverage LLC
NJ
PREIT-RUBIN, Inc. 100%
Liquor license associated with Voorhees Town Center
Echelon Residential Unit Owner LLC
DE
Echelon Title LLC – 100% Sole Member
Voorhees Town Center Condominium
Echelon Title LLC
DE
PR Echelon Limited Partnership –100% Sole Member
Voorhees Town Center
Keystone Philadelphia Properties, LLC
DE
PR Gallery II LLC – 100% Sole Member
See Keystone
Philadelphia Properties, L.P.
Moorestown Beverage I, LLC
NJ
PREIT-RUBIN, Inc. 100%
Liquor license associated with Moorestown Mall
Moorestown Beverage II, LLC
NJ
PREIT-RUBIN, Inc. 100%
Liquor license associated with Moorestown Mall
Moorestown Mall LLC
DE
PR Moorestown Limited Partnership – 100% Sole Member
Moorestown Mall
Plymouth Ground Associates LLC
PA
PREIT – 100% Sole Member
See Plymouth Ground Associates, L.P.





--------------------------------------------------------------------------------














Limited Liability Companies










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary




Plymouth License III, LLC
PA
PREIT-RUBIN, Inc. – 100% Sole Member
Liquor license associated with Plymouth Meeting Mall
Plymouth License IV, LLC
PA
PREIT-RUBIN, Inc. – 100% Sole Member
Former owner of Liquor license R-17547
PR 907 Market GP LLC
DE
PR 907 Market Mezz LP – 100% Sole Member
See PR 907 Market LP
PR 907 Market Mezz GP LLC
DE
PREIT – 100% Sole Member
See PR 907 Market LP
PR Acquisition Sub LLC
DE
PREIT – 100% Sole Member
Standby acquisition entity for transactions outside of Pennsylvania
PR Advisors GP, LLC
DE
PREIT-RUBIN, Inc. – 100% Sole Member
See PREIT Capital Advisors, LP
PR AEKI Plymouth LLC
DE
PREIT – 100% Sole Member
See PR AEKI Plymouth, L.P.
PR Beaver Valley LLC
DE
PREIT – 100% Sole Member
See PR Beaver Valley Limited Partnership
PR BOS GP, LLC
DE
PREIT – 100% Sole Member
See PR BOS LP
PR BVM, LLC
PA
PREIT – 100% Sole Member
Beaver Valley Mall (Parcel 3)
PR Capital City LLC
DE
PR CC II LLC –99.99% Member
PREIT – 0.01% Member
See PR Capital City Limited Partnership
PR CC I LLC
DE
PR CC II LLC – 99.99% Member
PREIT – .01% Member
See PR CC Limited Partnership
PR CC II LLC
DE
PREIT – 100% Sole Member
See PR CC Limited Partnership
PR Cherry Hill Office GP, LLC
DE
PREIT – 100% Sole Member
See Bala Cynwyd Associates, L.P.
PR Cherry Hill STW LLC
DE
PREIT – 100% Sole Member
Former Strawbridge property at Cherry Hill Mall.
PR Christiana LLC
(to be dissolved)
DE
PREIT – 100% Sole Member
None
PR Crossroads I, LLC
PA
PREIT – 100% Sole Member
Crossroads Mall (record owner of a portion of mall and ground lessee of
remainder of mall)
PR Crossroads II, LLC
PA
PREIT – 100% Sole Member
Crossroads Mall (90% undivided interest in ground lessor estate)
PR Cumberland GP LLC
DE
PREIT – 100% Sole Member
See Cumberland Mall Associates (limited partnership)
PR Cumberland LP LLC
DE
PREIT – 100% Sole Member
See Cumberland Mall Associates (limited partnership)





--------------------------------------------------------------------------------














Limited Liability Companies










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary




PR Cumberland Outparcel LLC
NJ
PREIT – 100% Sole Member
Vacant land parcel adjacent to Cumberland Mall
PR Echelon LLC
PA
PREIT – 100% Sole Member
See PR Echelon Limited Partnership
PR Exton LLC
PA
PREIT – 100% Sole Member
See Exton Limited Partnership
PR Exton Outparcel GP, LLC
DE
PREIT – 100% Sole Member
See PR Exton Outparcel Limited Partnership
PR Fin Delaware, LLC
DE
801-Gallery Associates, L.P.
See 801-Gallery Associates, L.P.
PR Financing I LLC
DE
PR Financing II LLC – 99.99% Member
PREIT -.01% Member
See PR Financing Limited Partnership
PR Financing II LLC
DE
PREIT – 100% Sole Member
See PR Financing Limited Partnership
PR Francis Scott Key LLC
DE
PR Financing Limited Partnership – 100% Sole Member
Borrower under $55 million mortgage loan secured by Francis Scott Key Mall.
PR Gallery I LLC
PA
PREIT – 100% Sole Member
See PR Gallery I Limited Partnership
PR Gainesville LLC
DE
PREIT – 100% Sole Member
See PR Gainesville Limited Partnership
PR Gloucester LLC
DE
PREIT – 100% Sole Member
None
PR GV LLC
DE
PREIT – 100% Sole Member
See PR Gainesville Limited Partnership
PR Hagerstown LLC
DE
PR Valley Limited Partnership – 100% Sole Member
None, Borrower under Mortgage Loan for Valley Mall
PR Holding Sub LLC
PA
PREIT – 100% Sole Member
See PR Holding Sub Limited Partnership
PR Hyattsville LLC
DE
PR Prince George’s Plaza LLC – 100% Sole Member
Borrower under mortgage loan secured by The Mall at Prince George’s.
PR Jacksonville LLC
DE
PR JK LLC – 99.99% Member
PREIT – 0.01% Member
See PR Jacksonville Limited Partnership
PR JK LLC
DE
PREIT – 100% Sole Member
See PR Jacksonville Limited Partnership
PR Lehigh Valley LLC
PA
PREIT – 100% Sole Member
See Lehigh Valley Associates on Part II of this Schedule
PR Logan Valley LLC
DE
PR LV LLC – 99.99% Member
PREIT – 0.01% Member
See PR Logan Valley Limited Partnership
PR LV LLC
DE
PREIT – 100% Sole Member
See PR Logan Valley Limited Partnership





--------------------------------------------------------------------------------














Limited Liability Companies










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary




PR Lycoming LCC
DE
PREIT – 100% Sole Member
See PR Lycoming Limited Partnership
PR Magnolia LLC
DE
PREIT – 100% Sole Member
Magnolia Mall; Undeveloped land held in fee
PR Metroplex West, LLC
DE
PREIT – 100% Sole Member
See Metroplex General, Inc. on Part II of this Schedule
PR Monroe Old Trail LLC
DE
PREIT-RUBIN, INC. – 100% Sole Member
See PR Monroe Old Trail Limited Partnership
PR Monroe Old Trail Holdings LLC
DE
PREIT-RUBIN, INC. – 100% Sole Member
See PR Monroe Old Trail Limited Partnership
PR Monroe Unit One GP, LLC
DE
PREIT-RUBIN, Inc. – 100% Sole Member
PR Monroe Unit One Limited Partnership
PR Monroe Unit 10C GP, LLC
DE
PREIT-RUBIN, Inc. – 100% Sole Member
PR Monroe Unit 10C Limited Partnership
PR Moorestown LLC
PA
PREIT – 100% Sole Member


See PR Moorestown Limited Partnership
PR New Castle LLC
PA
PREIT – 100% Sole Member


See PR New Castle Associates
PR New Garden LLC
PA
PREIT – 100% Sole Member
See PR New Garden L.P.
PR New Garden Residential LLC
DE
PREIT-RUBIN, Inc. – 100% Sole Member
See PR New Garden Residential L.P.
PR New Garden/Chesco LLC
DE
PR New Garden LLC – 100% Sole Member


PREIT Services, LLC – Non-member manager
See PR New Garden/Chesco Holdings LLC
PR New Garden/Chesco Holdings LLC
DE
PREIT – 100% Sole Member
See PR New Garden/Chesco Holdings, L.P.
PR North Dartmouth LLC
DE
PREIT – 100% Sole Member
Dartmouth Mall
PR Northeast LLC
(to be dissolved)
PA
PREIT – 100% Sole Member
None
PR Northeast Whitaker Avenue LLC
(to be dissolved)
PA
PREIT – 100% Sole Member
None
PR Orlando Fashion Square LLC
(to be dissolved)
DE
PREIT – 100% Sole Member
None
PR Outdoor, LLC
DE
PREIT-RUBIN, Inc. – 100% Sole Member
See PR Outdoor, LP
PR Oxford Valley General, LLC
DE
PREIT – 100% Sole Member
See Oxford Valley Road Associates on Part II of this Schedule





--------------------------------------------------------------------------------














Limited Liability Companies










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary




PR Patrick Henry LLC
DE
PREIT – 100% Sole Member
Patrick Henry Mall
PR Paxton LLC
(to be dissolved)
PA
PREIT – 100% Sole Member
See PRGL Paxton Limited Partnership
PR Pitney Lot 3 GP, LLC
DE
PREIT-RUBIN, Inc. – 100% Sole Member
See PR Pitney Lot 3 Limited Partnership
PR PG Plaza LLC
DE
PREIT – 100% Sole Member
See PR Prince George’s Plaza LLC
PR Plymouth Meeting LLC
PA
PREIT – 100% Sole Member


See PR Plymouth Meeting Limited Partnership
PR PM PC Associates LLC
DE
PREIT – 100% Sole Member
PREIT Services, LLC – Non-member manager
See PR Plymouth Meeting Associates PC LP
PR Prince George’s Plaza LLC
DE
PR PG Plaza LLC – 1% Managing Member
PREIT – 99% Member
Prince George’s Plaza
PR Radio Drive LLC
SC
PREIT-RUBIN, Inc. – 100% Sole Member
The Plaza at Magnolia
PR Red Rose LLC
DE
PREIT – 100% Sole Member
See Red Rose Commons Associates, L.P. on Part II of this Schedule
PR Springfield/Delco LLC
DE
PREIT – 100% Sole Member
See PR Springfield/Delco, L.P.
PR Springfield/Delco Holdings LLC
DE
PREIT – 100% Sole Member
See PR Springfield/Delco Holdings, L.P.
PR Swedes Square LLC
DE
PREIT – 100% Sole Member
Land in New Castle, Delaware
PR Sunrise Outparcel 1, LLC
NJ
PREIT-RUBIN, Inc. – 100% Sole Member
Sunrise Plaza Outparcel
PR Sunrise Outparcel 2, LLC
NJ
PREIT-RUBIN, Inc. – 100% Sole Member
Sunrise Plaza Outparcel
PR TP LLC
DE
PREIT – 100% Sole Member
See PR TP LP
PR Valley LLC
DE
PREIT – 100% Sole Member
See PR Valley Limited Partnership
PR Valley View LLC
DE
PR VV LLC – 99.99% Member
PREIT – 0.01% Member
See PR Valley View Limited Partnership
PR Valley View Downs LLC
PA
PREIT – 100% Sole Member
See PR Valley View Downs Limited Partnership
PR Viewmont LLC
DE
PREIT – 100% Sole Member
See PR Viewmont Limited Partnership
PR VV LLC
DE
PREIT – 100% Sole Member
See PR Valley View Limited Partnership





--------------------------------------------------------------------------------














Limited Liability Companies










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary




PR Walnut Street Abstract LLC
DE
PREIT-RUBIN, Inc. – Sole member
See Walnut Street Abstract, L.P. in Part II of this Schedule
PR Washington Crown LLC
DE
PR WC LLC – 99.99% Member
PREIT – 0.01% Member
See PR Washington Crown Limited Partnership
PR WC LLC
DE
PREIT – 100% Sole Member
See PR Washington Crown Limited Partnership
PR Westgate LLC
PA
PREIT – 100% Sole Member
See PR Westgate Limited Partnership
PR Wiregrass Anchor LLC
DE
PREIT – 100% Sole Member
McRae’s anchor store at Wiregrass Mall
PR Wiregrass Commons LLC
DE
PREIT – 100% Sole Member
Wiregrass Commons Mall
PR Woodland General LLC
DE
PREIT – 100% Sole Member
See PR Woodland Limited Partnership
PR Woodland Outparcel LLC
DE
PREIT – 100% Sole Member
Outparcel at Woodland Mall
PR WV LLC
DE
PREIT – 100% Sole Member
See PR Wyoming Valley LLC
PR Wyoming Valley LLC
DE
PR WV LLC – 99.99%
PREIT – 0.01%
See PR Wyoming Valley Limited Partnership
PREIT Advisors, LLC
PA
PREIT-RUBIN, Inc. – 100% Sole Member
None
PREIT CDE LLC (f/k/a Exton License II, LLC)
PA
PREIT-RUBIN, Inc. – 1 % Member
PREIT – 99% Member
Liquor license associated with Exton Square Mall
PREIT Gadsden Mall LLC
DE
PREIT – 100% Sole Member
Gadsden Mall
PREIT Gadsden Office LLC
(to be dissolved)
DE
PREIT – 100% Sole Member
None
PREIT Services LLC
DE
PREIT – 100% Sole Member
None
PRWGP General, LLC
DE
PREIT – 100% Sole Member
See WG Park, L.P.
WG Holdings of Pennsylvania, L.L.C.
PA
WG Holdings, L.P. – 100% Sole Member
See WG Park, L.P.
WG Park –Anchor B, LLC
DE
PREIT – 100% Sole Member
See WG Park – Anchor B LP
XGP LLC
DE
PR Exton Limited Partnership – 100% Sole Member
See X-I Holding LP







--------------------------------------------------------------------------------






Corporations












Corporations










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest












Property Owned by Subsidiary
1150 Plymouth Associates, Inc.
MD
PREIT-RUBIN, Inc. – 100%
Liquor licenses associated with Plymouth Meeting Mall
Exton License, Inc.
MD
PREIT-RUBIN, Inc. – 100%
Liquor licenses associated with Exton Square
PR GC Inc.
MD
PREIT Services, LLC – 100%
None
PR Services Corporation
PA
PREIT-RUBIN, Inc. – 100%
None
PREIT-RUBIN, Inc.
PA
PREIT – 100%
Former Strawbridge store located at 8th and Market. Also, see PR New Garden
Residential Limited Partnership and PR Radio Drive LLC.
PREIT-RUBIN OP, Inc.
PA
PREIT-RUBIN, Inc. – 100%
Outparcels acquired in the Crown Transaction that are located at the following
properties: Lycoming Mall, North Hanover Mall and Viewmont Mall. (See PR
Financing Limited Partnership).
PREIT TRS, Inc.
DE
Pennsylvania Real Estate Investment Trust
REIT Income Test Assignee
Capital City Beverage Enterprise, Inc. (f/k/a R8267 Plymouth Enterprises, Inc.)
MD
PREIT-RUBIN, Inc. – 100%
Liquor licenses associated with Plymouth Meeting Mall
Springhills Northeast Quadrant Owners Drainage Association No. One, Inc.
FL
PR Gainesville Limited Partnership, sole member
Property owner’s association for property located in Alachua county, Florida
(Gainesville)
Springhill Owners Association, Inc.
FL
PR Gainesville Limited Partnership, sole member
Property owner’s association for property located in Alachua county, Florida
(Gainesville)





--------------------------------------------------------------------------------




Trusts














Trusts










Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest










Property Owned by Subsidiary
PR Lycoming Service Associates
PA
PREIT-RUBIN, Inc. – Sole Beneficiary
Utility services at Lycoming Mall
PR Oxford Valley Trust
PA
PREIT-Sole Beneficiary
None
PR Palmer Park Trust
PA
PREIT – Sole Beneficiary
See PR Palmer Park Mall Limited Partnership
PR Springfield Trust
PA
PREIT – Sole Beneficiary
See PR Springfield Associates, L.P.
PREIT Protective Trust 1
PA
PREIT-RUBIN, Inc. – Sole Beneficiary
REIT Asset Test Assignee



A. The following wholly owned entities are inactive and are slated for
dissolution:
1.    PR Orlando Fashion Square LLC
2.    PREIT Gadsden Office LLC
3.    PR Paxton LLC
4.    PRGL Paxton Limited Partnership
5.    PR Christiana LLC
6.     PR Oxford Valley Trust
7.     PR Northeast LLC
8.     PR Northeast Whitaker Avenue L.P.
9.    PR Northeast Whitaker Avenue LLC
These entities are not Guarantors as of the Effective Date.




--------------------------------------------------------------------------------




Schedule 6.1.(b) – Ownership Structure
PART II
Consolidated Affiliates
None.
Unconsolidated Affiliates












Unconsolidated Affiliates










Jurisdiction of Organization
Each Person holding any Equity Interest in the Unconsolidated Affiliate; nature
of the Equity Interest; percentage ownership of Unconsolidated Affiliate
represented by the Equity Interest








Property Owned by Unconsolidated Affiliate
Catalyst Outdoor Advertising, LLC
DE
•    PR Outdoor, LP – 39.0% Member
•    Thaddeus Bartkowski – 41.5%
•    Crystal Anne Crawford – 11.5%
•    Patrick Wofington – 8.0%
Indirect interest in Outdoor Advertising
Lehigh BOS Acquisition L.P.
DE
•    Lehigh BOS Acquisition GP, LLC – 0.5% GP*
•    PR BOS GP, LLC – 0.5% GP
•    Simon Property Group, L.P. – 49.5% LP *
•    PR BOS LP – 49.5% LP
Boscov’s Parcel at Lehigh Valley Mall
Lehigh Valley Associates (Limited Partnership)


PA
•    PR Lehigh Valley LLC – 0.5% GP,
•    PREIT – 49.5% LP
•    Delta Ventures, Inc. – 0.5% GP*
•    Kravco Simon Investments, L.P. – 49.5% LP*
Lehigh Valley Mall
Lehigh Valley Mall GP, LLC
DE
•    Lehigh Valley Associates – 100% member
See Mall at Lehigh Valley, L.P.
Mall at Lehigh Valley, L.P.
DE
•    Lehigh Valley Mall GP, LLC – 0.5% GP
•    Lehigh Valley Mall Associates – 99.5% LP
Lessor of Lehigh Valley Mall. Borrower under mortgage loan secured by Lehigh
Valley Mall.





--------------------------------------------------------------------------------
















Unconsolidated Affiliates










Jurisdiction of Organization
Each Person holding any Equity Interest in the Unconsolidated Affiliate; nature
of the Equity Interest; percentage ownership of Unconsolidated Affiliate
represented by the Equity Interest








Property Owned by Unconsolidated Affiliate
Mall Maintenance Corporation (I)
PA
PREIT holds an indirect minority membership interest in Mall Maintenance
Corporation (I)


Other members:
City of Philadelphia
Redevelopment Authority of City of Philadelphia
Philadelphia Authority for Industrial Development
Philadelphia VF LP
The May Department Stores Company
Market Street East Development Corporation
Purpose is to maintain the public areas of Gallery I at Market East
Mall Maintenance Corporation II
PA
PREIT holds an indirect minority membership interest in Mall Maintenance
Corporation II


Other members:
Redevelopment Authority of City of Philadelphia
Philadelphia Authority for Industrial Development
One Reading Center Associates
Purpose is to maintain the public areas of Gallery II at Market East
Mall Corners Ltd. (Limited Partnership)


GA
•    PREIT – 19% LP
•    Charles A. Lotz – 0.5% GP*
•    Center Developers, Inc. – 1% GP*
•    Frank L. Ferrier – 1% GP*
•    Others – 78.5% LP*
None
Mall Corners II, Ltd. (Limited Partnership)


GA
•    PREIT – 11% LP
•    Charles A. Lotz – 0.5% GP*
•    Center Developers, Inc. – 1% GP*
•    Frank L. Ferrier – 1% GP*
•    Others – 86.5% LP*
None
Metroplex General, Inc.
PA
•    PR Metroplex West, LLC – 50%
•    MW General, Inc. – 50%*
See Metroplex West Associates, L.P.





--------------------------------------------------------------------------------
















Unconsolidated Affiliates










Jurisdiction of Organization
Each Person holding any Equity Interest in the Unconsolidated Affiliate; nature
of the Equity Interest; percentage ownership of Unconsolidated Affiliate
represented by the Equity Interest








Property Owned by Unconsolidated Affiliate
Metroplex West Associates, L.P.
PA
•    Metroplex General, Inc. – 1% GP
•    PREIT – 49.5% LP
•    MW General, Inc. – .5% LP*
•    Goldenberg Metroplex Partners, L.P. – 22.5% LP*
•    Goldenberg Metroplex Investors, L.P. – 24% LP*
•    Resource Realty Management, Inc. – 2.5% LP*
Metroplex Power Center
Oxford Valley Road Associates
(limited partnership)
PA
•    PR Oxford Valley General, LLC – 1% GP
•    PREIT – 49% LP
•    OVG General, Inc. – 1% GP*
•    Goldenberg Investors, L.P. – 22.296% LP*
•    Goldenberg Partners, L.P. – 24.204% LP*
•    Milton S. Schneider - 1% LP
•     Resource Realty* Management, Inc. – 1.5% LP*
Court at Oxford Valley Shopping Center
Pavilion East Associates, L.P.
PA
•    PREIT – 40% LP
•    PE General, L.L.C. – 1% GP*
•    Goldenberg Pavilion Partners, L.P. – 15.5% LP*
•    Goldenberg Pavilion Investors, L.P. – 15% LP*
•    Resource Realty Management, Inc. – 4% LP*
•    Pavilion Towner Associates, L.P. – 4.5% LP*
•    LK Pavilion Associates, L.P. – 20% LP*
Pavilion at Market East
PRDB Springfield Limited Partnership
PA
•    PRDB Springfield LLC – 1% GP
•    Paul deBotton – 49.5% LP
•    PREIT – 49.5% LP
Springfield Park (Springfield, PA)
PRDB Springfield LLC
PA
•    Paul deBotton – 50%
•    PREIT – 50%
See PRDB Springfield Limited Partnership





--------------------------------------------------------------------------------
















Unconsolidated Affiliates










Jurisdiction of Organization
Each Person holding any Equity Interest in the Unconsolidated Affiliate; nature
of the Equity Interest; percentage ownership of Unconsolidated Affiliate
represented by the Equity Interest








Property Owned by Unconsolidated Affiliate
Red Rose Commons Associates, L.P.
PA
•    PR Red Rose LLC – 1% GP
•    PREIT – 49% LP
•    RRC General, Inc. – 1% GP*
•    Goldenberg Lancaster Partners, L.P. – 23% LP*
•    Goldenberg Lancaster Investors, L.P. – 24% LP*
•    Resource Realty Management, Inc. – 2% LP*
All units in the Red Rose Condominium constituting the Red Rose Commons Shopping
Center
Simon/PREIT Gloucester Development, LLC
DE
•    PR Gloucester LLC – 25%
•    Gloucester Premium Outlets Member, LLC – 75% *
Proposed Outlet Development in Gloucester, New Jersey
Whitehall Mall Venture
(partnership)
PA
•    PREIT – 50%
•    Whitemak Associates – 50%*
Whitehall Mall
Walnut Street Abstract, L.P.
NJ
•    PR Walnut Street Abstract LLC – 50% LP
•    Affiliate of Madison Title Agency – 50%*
Title insurance agency.



* Neither Parent nor any of its Affiliates owns any interest in this entity.






--------------------------------------------------------------------------------




Schedule 6.1.(f) – Title to Properties


Properties
Owner
Occupancy
(as of 9/30/2013)
Project Under Development?
Wholly-Owned
 
 
 
801 Market – Office
PREIT-RUBIN, Inc.
100%
No
801 Market – Retail
PREIT-RUBIN, Inc.
0%
Yes
See Part II of this Schedule for additional information.
907 Market Street
PR 907 Market LP
96.5%
No
Beaver Valley Mall
PR Beaver Valley Limited Partnership (Parcels 1 and 2)


PR BVM, LLC (Parcel 3)
93.8%
No.
Capital City Mall
PR Capital City Limited Partnership (Improvements)


PR CC Limited Partnership (Land)
97.0%
No.
Cherry Hill Mall
Cherry Hill Center, LLC
PR Cherry Hill STW LLC (Cherry Hill Anchor Store)
94.4%
Yes
See Part II of this Schedule for additional information.
Crossroads Mall (fee and leasehold)
PR Crossroads I, LLC and PR Crossroads II, LLC
95.9%
Yes
See Part II of this Schedule for additional information.
Cumberland Mall
Cumberland Mall Associates (Unit A)
PR Cumberland Outparcel LLC (vacant outparcel)
94.9%
No
Dartmouth Mall
PR North Dartmouth LLC
96.7%
No
Exton Square Mall and leasehold interest in Kmart Parcel at Mall
Exton Square Property L.P.
PR Exton Outparcel Limited Partnership (L. Lincoln Highway land parcel)
94.8%
Yes
See Part II of this Schedule for additional information.
Francis Scott Key Mall
PR Financing Limited Partnership
98.7%
Yes
See Part II of this Schedule for additional information.
Gadsden Mall
PREIT Gadsden Mall LLC
PREIT-RUBIN, Inc. (3.21 vacant land parcel)
97.4%
No





--------------------------------------------------------------------------------




Properties
Owner
Occupancy
(as of 9/30/2013)
Project Under Development?
Gallery at Market East (1)
PR Gallery I Limited Partnership
31.81%
Yes
See Part II of this Schedule for additional information.
Gallery at Market East II
Keystone Philadelphia Properties, L.P.
93.9%
No
Jacksonville Mall
PR Jacksonville Limited Partnership
99.7%
No
Logan Valley Mall


PR Logan Valley Limited Partnership
97.4%
No
Lycoming Mall


PR Financing Limited Partnership (leased to PR Lycoming Limited Partnership)


PREIT-RUBIN OP, Inc. (Outparcels – D-1, D, M-2, P-2 and Q)
94.5
%
No


Magnolia Mall
PR Magnolia LLC
99.0%
No.
Mall at Prince Georges
PR Prince Georges Plaza LLC
95.9%
Yes
See Part II of this Schedule for additional information
Monroe


PR Monroe Unit One Limited Partnership (Unit 1A, 2.5 acre parcel)
PR Monroe Old Trail Limited Partnership (.466 acre parcel)
PR Monroe Unit 10C Limited Partnership (Unit 10C)
N/A - Land
No
Moorestown Mall
Moorestown Mall LLC
87.3%
Yes
See Part II of this Schedule for additional information.
New Garden / White Clay Point
PR New Garden L.P.
PR New Garden/Chesco Limited Partnership
PR New Garden Residential Limited Partnership
N/A – Land
Yes
See Part II of this Schedule for additional information.
New River Valley Mall


PR Financing Limited Partnership
88.0%
No
Nittany Mall


PR Financing Limited Partnership
94.6%
No
North Hanover Mall(2)
PR Financing Limited Partnership
85.0%
Yes
See Part II of this Schedule for additional information
One Cherry Hill Plaza
Bala Cynwyd Associates, L.P.
44.0%
No





--------------------------------------------------------------------------------




Properties
Owner
Occupancy
(as of 9/30/2013)
Project Under Development?
Palmer Park Mall
PR Palmer Park Mall Limited Partnership
92.3%
No
Patrick Henry Mall


PR Patrick Henry LLC


95.7%
No
Pitney
PR Pitney Lot 3 Limited Partnership
N/A – Land
No
Plaza at Magnolia
PR Radio Drive, LLC
100.0%
No
Plymouth Commons
PR Plymouth Meeting Associates PC LP
0%
No
Plymouth Meeting Mall
•    PR Plymouth Meeting Limited Partnership (Improvements)
•    Plymouth Ground Associates, L.P. (Land)
•    PR AEKI Plymouth, L.P.
90.1%
Yes
See Part II of this Schedule for additional information.
South Mall


PR Financing Limited Partnership
94.3%
No
Spring Hills
PR Gainesville Limited Partnership
N/A – Land
Yes
See Part II of this Schedule for additional information.
Sunrise Plaza
PR Sunrise Outparcel 1, LLC - .967 acres


PR Sunrise Outparcel 2, LLC – 2.109 acres
N/A – Land
No
Swedes Square Property
PR Swedes Square LLC
N/A –Land
No
Uniontown Mall (leasehold)


PR Financing Limited Partnership


96.4%
No.
Valley Mall
PR Valley Limited Partnership
95.4%
No
Valley View Mall
PR Valley View Limited Partnership
97.1%
No
Viewmont Mall


PR Financing Limited Partnership


PREIT-RUBIN OP Inc. (Outparcel #s 12401-040-005, 12401-040-003, and
12401-040-001)
99.3%
No
Voorhees Town Center (and Condominium)
Echelon Title LLC
Echelon Residential Unit Owner LLC
71.9%
Yes
See Part II of this Schedule for additional information.





--------------------------------------------------------------------------------




Properties
Owner
Occupancy
(as of 9/30/2013)
Project Under Development?
Washington Crown Center
PR Washington Crown Limited Partnership
85.8%
Yes
See Part II of this Schedule for additional information
Westgate Anchor Pad


PR Westgate Limited Partnership
100%
No
Willow Grove Park
W.G. Park, L.P.
WG Park-Anchor B LP (Anchor Site)
98.1%
Yes
See Part II of this Schedule for additional information.
Wiregrass Commons Mall (fee and leasehold)


PR Wiregrass Commons LLC


PR Wiregrass Anchor LLC (Anchor Store)
94.2%
No
Woodland Mall
PR Woodland Limited Partnership
PR Woodland Outparcel LLC (Verizon Outparcel)
99.0%
No
Wyoming Valley Mall


PR Wyoming Valley Limited Partnership
96.8%
No
Joint Venture
 
 
 
Court At Oxford Valley
Oxford Valley Road Associates, LP
88.5%
Yes
See Part II of this Schedule for additional information.
Lehigh Valley Mall
Lehigh Valley Associates (leased to Mall at Lehigh Valley, L.P )


Lehigh BOS Acquisition, L.P. (Boscov’s parcel)
98.3%
Yes
See Part II of this Schedule for additional information.
Metroplex
Metroplex West Associates, L.P.
98.5%
No.
Pavilion East
Pavilion East Associates, L.P.
N/A - Land
Yes
See Part II of this Schedule for additional information.
Red Rose Commons
Red Rose Commons Associates, L.P
100%
Yes
See Part II of this Schedule for additional information.
Springfield East
Darlington Square Shopping Center Ltd, PR Springfield Associates, L.P, Lawrence
Park Partnership, Joyfor Joint Venture as tenants in common
100%
No





--------------------------------------------------------------------------------




Properties
Owner
Occupancy
(as of 9/30/2013)
Project Under Development?
Springfield Mall
PR Springfield/Delco Limited Partnership and KS Springfield Limited Partnership
as tenant in common
92.9%
Yes
See Part II of this Schedule for additional information.
Springfield Park
PRDB Springfield Limited Partnership
98.9%
No
Whitehall Mall
Pennsylvania Real Estate Investment Trust and Whitemak Associates as tenants in
common
92.6%
No.





(1) The total occupancy percentage for The Gallery at Market East includes 801
Market – Retail (a portion of the former Strawbridge’s store) that is currently
vacant, pending redevelopment. This vacant department store represents 233,616
sf or 54% of the owned mall GLA as of September 30, 2013.
(2) The total occupancy for North Hanover Mall includes the former jcpenney
store that is currently vacant, pending redevelopment. This vacant department
store represents 52,055 sf or 11.5% of the owned mall GLA as of September 30,
2013.










--------------------------------------------------------------------------------




Schedule 6.1.(f) – Title to Properties
PART II
Projects Under Development1
 
 
 
As of 9/30/2013
 
 
 
('000's)
 
 
 
 
PREIT's Share of Value of Construction in Progress
PREIT's Share of Total Budgeted Costs Remaining 3
Total Projects Under Development
Land in Predevelopment
 
 
 
New Garden / White Clay Point
$34,786
 
$34,786
Springhills
19,230
 
19,230
Sub-Total Land in Predevelopment
54,016
 
54,016
Other Projects in Predevelopment
 
 
Wholly Owned
 
 
 
 
 
 
 
Joint Venture2
 
 
 
Court at Oxford Valley
62
 
62
Red Rose
1
 
1
Pavilion East
768
 
768
Sub-Total Other Predevelopment
831
 
831
Construction in Progress
 
 
 
Wholly Owned
 
 
 
801 Market
2,941
682
3,624
Cherry Hill Mall
50
-
50
Crossroads Mall
333
1,646
1,979
Exton Square Mall
2,403
1,879
4,281
Francis Scott Key Mall
597
-
597
Gallery I
5,691
4,285
9,976
Mall at Prince Georges
1,512
149
1,662
Moorestown Mall
18,139
4,854
22,993
North Hanover Mall
8
-
8
Plymouth Meeting Mall
522
1,693
2,216
Washington Crown Mall
2,152
140
2,292
Willow Grove Park
(15)
-
(15)
Voorhees Town Center
40
655
695
Joint Venture2
 
 
 
Lehigh Valley Mall
255
-
255
Springfield Mall
6
-
6
Sub-Total Construction in Progress
34,635
16,167
50,802
Total
89,482
$16,167
$105,650
1 Includes the cost of land
 
 
 
2 PREIT's share represents the greater of the ownership interest or PREIT's
recourse amount.
 
3 PREIT's Share of Total Budgeted Costs Remaining is net of any expected tenant
reimbursements, parcel sales, tax credits or other incentives.





--------------------------------------------------------------------------------




Schedule 6.1.(g) – Indebtedness
Part I
Indebtedness




Loan Party


Indebtedness
Description of property subject to Lien
Borrower
 
 
PR Financing Limited Partnership
$30,000,000 Amended and Restated Term Loan Agreement dated as of January 18,
2012 by and among PR Financing Limited Partnership, as Borrower, PREIT
Associates, L.P. and Pennsylvania Real Estate Investment Trust, as Parent, the
financial institutions party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent (“New River Term Loan”) with a balance of
$28,050,000 as of 9/30/2013
New River Valley Mall
Pennsylvania Real Estate Investment Trust, PREIT Associates, L.P.
Guaranty of New River Term Loan
 
PREIT Associates, L.P., PREIT-RUBIN, Inc., Pennsylvania Real Estate Investment
Trust
$400,000,000 Credit Agreement (for purposes of this Schedule 6.1.(g), the
“Senior Credit Agreement”) by and among PREIT Associates, L.P., PREIT-RUBIN,
Inc., and Pennsylvania Real Estate Investment Trust as Borrowers, U.S. Bank
National Association, as Syndication Agent, Bank of America, N.A., Citibank,
N.A, JPMorgan Chase Bank, N.A. and Manufacturers and Traders Trust Company, as
Documentation Agent, Wells Fargo Bank, National Association, as Administrative
Agent, Wells Fargo Securities, LLC, as Sole Lead Arranger, and each of the
Lenders party thereto (for purposes of this Schedule 6.1.(g), the “Senior
Facility”)
 
Pennsylvania Real Estate Investment Trust
Mortgage by Whitemak Associates and Pennsylvania Real Estate Investment Trust in
favor of Northwestern Mutual Life Insurance Company with a balance of
$10,718,000 as of 9/30/2013
Whitehall Mall
22.    Pennsylvania Real Estate Investment Trust
Guaranty of Nonrecourse Carveouts by Pennsylvania Real Estate Investment Trust
(50%) and Kravco, Inc. (50%) in favor of The Northwestern Mutual Life Insurance
Company (Whitehall Mall)
 





Borrower
 
 
PREIT Associates, L.P.
Guaranty of NonRecourse Carveouts by PREIT Associates, L.P. in favor of New York
Life Insurance Company and Teachers Insurance and Annuity Association of America
(Cherry Hill Mall)
 
PREIT Associates, L.P.
Guaranty of NonRecourse Carveouts by PREIT Associates, L.P. and Kenneth N.
Goldenberg in favor of Citigroup Global Markets Realty Corp. (Red Rose Commons)
 
PREIT Associates, L.P.
Roof Repairs and $5,000,000 Rollover Guaranty by PREIT Associates, L.P. and
Kenneth N. Goldenberg in favor of New York Life Insurance Company (Metroplex
West)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts by PREIT Associates, L.P. and Kenneth N.
Goldenberg in favor of New York Life Insurance Company (Metroplex West)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
Lehman Brothers Bank FSB. (Magnolia Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts made by PREIT Associates, L.P. in favor of
Bank of America (Cumberland Mall)
 





--------------------------------------------------------------------------------




PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts made by PREIT Associates, L.P. in favor of
Bank of America, N.A. (Dartmouth Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts made by PREIT Associates, L.P. in favor of
Bank of America, N.A. (Capital City Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
Prudential Mortgage Capital Company, LLC. (Woodland Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
Eurohypo AG, New York Branch (Valley Mall).
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
Prudential Insurance Company of America and Teachers Insurance & Annuity
Association of America (Willow Grove Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
Wells Fargo Bank, N.A. (Mall at Prince Georges)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
Norddeutsche Landesbank Girozentrale (Logan Valley Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
Cantor Commercial Real Estate Lending, LP. (Wyoming Valley Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
Landesbank Baden-Württemberg. (Francis Scott Key Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
Landesbank Baden-Württemberg. (Viewmont Mall)
 
PREIT Associates, L.P.
Guaranty of loan in the amount of $35,500,000 from Susquehanna Bank to PR
Lycoming L.P. with a balance of $35,075,000 as of 9/30/2013 (guaranty limited to
25% of the outstanding principal amount of the Note) (Lycoming Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by Simon Property Group, L.P.
(37.985%), PREIT Associates, L.P. (50%) and Powell Springfield Investments, L.P.
(12.015%) in favor of US Bank, N.A. (Springfield Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
Capital One, N.A. (Springfield Park/ Springfield East)
 
PREIT Associates, L.P.
Guaranty of loan in the amount of $27,700,000 from Capital One, N.A. to
PREIT-RUBIN, Inc. with a balance of $26,360,000 as of 9/30/2013 (guaranty
limited to greater of (i) 40% of the outstanding principal amount of the Note or
(ii) any termination payment paid by tenant under Office lease) (801 Market
Street – Office)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
The Prudential Insurance Company of America (Patrick Henry Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
JP Morgan Chase Bank, N.A. (Valley View Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. and Kenneth
N. Goldenberg in favor of CIBX Commercial Mortgage, LLC (The Court at Oxford
Valley)
 



Borrower
 
 
PREIT-RUBIN, Inc.
$27,700,000 mortgage loan from Capital One, N.A. to PREIT-RUBIN, Inc. with a
balance of $26,360,000 as of 9/30/2013
801 Market Street – Office







--------------------------------------------------------------------------------






Loan Parties
 
 
801-Gallery Associates, L.P.
Guaranty of Senior Facility
 
801-Gallery Associates, L.P.
Guaranty of loan in the amount of $27,700,000 from Capital One, N.A. to
PREIT-RUBIN, Inc. with a balance of $26,360,000 as of 9/30/2013 (801 Market
Street – Office)
 
801-Gallery C-3 GP, LLC
Guaranty of Senior Facility
 
801-Gallery C-3 Associates, L.P.
Guaranty of Senior Facility
 
801-Gallery GP, LLC
Guaranty of Senior Facility
 
801-Gallery Office Associates, L.P.
Guaranty of Senior Facility
 
801-Gallery Office Associates, L.P.
Guaranty of loan in the amount of $27,700,000 from Capital One, N.A. to
PREIT-RUBIN, Inc. with a balance of $26,360,000 as of 9/30/2013 (801 Market
Street – Office)
 
801-Gallery Office GP, LLC
Guaranty of Senior Facility
 
801 Developers, LP
Guaranty of Senior Facility
 
801 Developers GP, LLC
Guaranty of Senior Facility
 
Echelon Residential Unit Owner LLC
Guaranty of Senior Facility
 
Echelon Title LLC
Guaranty of Senior Facility
 
Keystone Philadelphia Properties, L.P.
Guaranty of Senior Facility
 
Keystone Philadelphia Properties, LLC
Guaranty of Senior Facility
 
Plymouth Ground Associates LLC
Guaranty of Senior Facility
 
Plymouth Ground Associates LP
Guaranty of Senior Facility
 
PR AEKI Plymouth, L.P.
Guaranty of Senior Facility
 
PR AEKI Plymouth LLC
Guaranty of Senior Facility
 
PR BVM, LLC
Guaranty of Senior Facility
 
PR Crossroads I, LLC
Guaranty of Senior Facility
 
PR Crossroads II, LLC
Guaranty of Senior Facility
 
PR Cumberland Outparcel LLC
Guaranty of Senior Facility
 
PR Echelon Limited Partnership
Guaranty of Senior Facility
 
PR Echelon LLC
Guaranty of Senior Facility
 
PR Exton Limited Partnership
Guaranty of Senior Facility
 
PR Exton LLC
Guaranty of Senior Facility
 





--------------------------------------------------------------------------------




PR Exton Square Property L.P.
Guaranty of Senior Facility
 
PR Jacksonville Limited Partnership
Guaranty of Senior Facility
 
PR Jacksonville LLC
Guaranty of Senior Facility
 
PR JK LLC
Guaranty of Senior Facility
 
Exton Outparcel GP, LLC
Guaranty of Senior Facility
 
Exton Outparcel Holdings, LP
Guaranty of Senior Facility
 
Exton Outparcel Limited Partnership
Guaranty of Senior Facility
 
PR Fin Delaware, LLC
Guaranty of Senior Facility
 
PR Financing I LLC
Guaranty of Senior Facility
 
PR Financing II LLC
Guaranty of Senior Facility
 
PR Financing Limited Partnership
Guaranty of Senior Facility
 
PR Gainesville Limited Partnership
Guaranty of Senior Facility
 
PR Gainesville LLC
Guaranty of Senior Facility
 
PR Gallery I Limited Partnership
Guaranty of Senior Facility
 
PR Gallery I LLC
Guaranty of Senior Facility
 
PR Gallery II LLC
Guaranty of Senior Facility
 
PR Gallery II Limited Partnership
Guaranty of Senior Facility
 
PR GV LLC
Guaranty of Senior Facility
 
PR GV LP
Guaranty of Senior Facility
 
PR Monroe Limited Partnership
Guaranty of Senior Facility
 
PR Monroe, LLC
Guaranty of Senior Facility
 
PR Monroe Holdings, L.P.
Guaranty of Senior Facility
 
PR Monroe Holdings, LLC
Guaranty of Senior Facility
 
PR Monroe Old Trail Limited Partnership
Guaranty of Senior Facility
 
PR Monroe Old Trail, LLC
Guaranty of Senior Facility
 
PR Monroe Old Trail Holdings, L.P.
Guaranty of Senior Facility
 
PR Monroe Old Trail Holdings, LLC
Guaranty of Senior Facility
 
PR Monroe Unit One Limited Partnership
Guaranty of Senior Facility
 
PR Monroe Unit One Holding, L.P.
Guaranty of Senior Facility
 





--------------------------------------------------------------------------------




PR Monroe Unit One GP, LLC
Guaranty of Senior Facility
 
PR Monroe Unit 10C Limited Partnership
Guaranty of Senior Facility
 
PR Monroe Unit 10C Holdings, L.P.
Guaranty of Senior Facility
 
PR Monroe Unit 10C GP, LLC
Guaranty of Senior Facility
 
PR New Garden/Chesco Limited Partnership
Guaranty of Senior Facility
 
PR New Garden/Chesco, LLC
Guaranty of Senior Facility
 
PR New Garden/Chesco Holdings, L.P.
Guaranty of Senior Facility
 
PR New Garden/Chesco Holdings, LLC
Guaranty of Senior Facility
 
PR New Garden LLC
Guaranty of Senior Facility
 
PR New Garden Limited Partnership
Guaranty of Senior Facility
 
PR New Garden Residential Limited Partnership
Guaranty of Senior Facility
 
PR New Garden Residential LLC
Guaranty of Senior Facility
 
PR Palmer Park, L.P.
Guaranty of Senior Facility
 
PR Palmer Park Mall Limited Partnership
Guaranty of Senior Facility
 
PR Palmer Park Trust
Guaranty of Senior Facility
 
PR Plymouth Meeting Associates PC LP
Guaranty of Senior Facility
 
PR Plymouth Meeting Limited Partnership
Guaranty of Senior Facility
 
PR Plymouth Meeting LLC
Guaranty of Senior Facility
 
PR PM PC Associates LP
Guaranty of Senior Facility
 





--------------------------------------------------------------------------------




PR PM PC Associates LLC
Guaranty of Senior Facility
 
PR Radio Drive LLC
Guaranty of Senior Facility
 
PR Swedes Square LLC
Guaranty of Senior Facility
 
PR TP LLC
Guaranty of Senior Facility
 
PR TP LP
Guaranty of Senior Facility
 
PR Washington Crown Limited Partnership
Guaranty of Senior Facility
 
PR Washington Crown LLC
Guaranty of Senior Facility
 
PR WC LLC
Guaranty of Senior Facility
 
PR Westgate Limited Partnership
Guaranty of Senior Facility
 
PR Westgate LLC
Guaranty of Senior Facility
 
PR Wiregrass Anchor LLC
Guaranty of Senior Facility
 
PR Wiregrass Commons LLC
Guaranty of Senior Facility
 
PREIT Gadsden Mall LLC
Guaranty of Senior Facility
 
PREIT-RUBIN OP, Inc.
Guaranty of Senior Facility
 
WG Park – Anchor B, LLC
Guaranty of Senior Facility
 
WG Park – Anchor B LP
Guaranty of Senior Facility
 
XGP LLC
Guaranty of Senior Facility
 





Other Subsidiaries
 
 
PR North Dartmouth LLC
Mortgage in favor of Bank of America with a balance of $66,534,000 as of
9/30/2013.
Dartmouth Mall
PR Capital City Limited Partnership
Fee and Leasehold Mortgage and Security Agreement in the amount of $65,750,000
from Bank of America, N.A. to PR Capital City Limited Partnership with a balance
of $64,442,000 as of 9/30/2013
Capital City Mall
(Improvements)
PR CC Limited Partnership
Fee and Leasehold Mortgage and Security Agreement in favor of Bank of America,
N.A., with a balance of $64,442,000 as of 9/30/2013
Capital City Mall
(Land)





--------------------------------------------------------------------------------




PR Valley View Limited Partnership
Loan in the amount of $32,000,000 from JP Morgan Chase Bank, N.A to PR Valley
View Limited Partnership with a balance of $30,762,000 as of 9/30/2013
Valley View Mall
PR Valley Limited Partnership
Indemnity Deed of Trust Security Agreement in the amount of $90,000,000 in favor
of Eurohypo AG, New York Branch with a balance of $82,885,000 as of 9/30/2013
Valley Mall
PR Hagerstown LLC
Loan in the amount of $90,000,000 from Eurohypo, AG New York Branch to PR
Hagerstown Limited Partnership with a balance of $82,885,000 as of 9/30/2013
Valley Mall
W.G. Park, L.P.
Loan in the amount of $160,000,000 from Prudential Insurance Company of America
and Teachers Insurance & Annuity Association of America to W.G. Park, L.P. with
a balance of $140,192,000 as of 9/30/2013
Willow Grove Mall
PR Cherry Hill STW LLC
Loan in the amount of $300,000,000 from New York Life Insurance Company and
Teachers Insurance and Annuity Association of America to PR Cherry Hill STW LLC
and Cherry Hill Center LLC with a balance of $300,000,000 as of 9/30/2013
Cherry Hill Strawbridge Parcel and Cherry Hill Mall
Cherry Hill Center, LLC
Loan in the amount of $300,000,000 from New York Life Insurance Company and
Teachers Insurance and Annuity Association of America to PR Cherry Hill STW LLC
and Cherry Hill Center LLC with a balance of $300,000,000 as of 9/30/2013
Cherry Hill Strawbridge Parcel and Cherry Hill Mall
PR Woodland Limited Partnership
Loan in the amount of $156,500,000 from Prudential Mortgage Capital Company, LLC
to PR Woodland Limited Partnership with a balance of $147,029,000 as of
9/30/2013
Woodland Mall
PR Hyattsville LLC
Loan in the amount of $150,000,000 Wells Fargo Bank, N.A. to PR Hyattsville LLC
with a balance of $150,000,000 as of 9/30/2013
Mall at Prince George
PR Prince Georges Plaza LLC
Guaranty of Loan and Indemnity Deed of Trust in the amount of $150,000,000 in
favor of Wells Fargo Bank, N.A. with a balance of $150,000,000 as of 9/30/2013
Mall at Prince George
PR Magnolia Mall LLC
Loan in the amount of $66,000,000 from Lehman Brothers Bank, FSB to PR Magnolia
LLC with a balance of $57,375,000 as of 9/30/2013
Magnolia Mall
Cumberland Mall Associates
Loan in the amount of $52,000,000 from Bank of America, N.A. to Cumberland Mall
Associates with a balance of $50,770,000 at 9/30/2013
Cumberland Mall
PR Logan Valley LP
Loan in the amount of $68,000,000 from Norddeutsche Landesbank Girozentrale to
PR Logan Valley L.P with a balance of $51,000,000 as of 9/30/2013
Logan Valley Mall
PR Wyoming Valley LP
Loan in the amount of $78,000,000 from Cantor Commercial Real Estate Lending, LP
to PR Wyoming Valley L.P with a balance of $78,000,000 as of 12/11/2013.
Wyoming Valley Mall
PR Francis Scott Key LLC
Loan in the amount of $62,625,000 from Landesbank Baden-Württemberg to PR
Francis Scott Key with a balance of $62,625,000 as of 9/30/2013
Francis Scott Key Mall
PR Financing LP
Guaranty of Loan and Indemnity Deed of Trust in the amount of $62,625,000,000 in
favor of Landesbank Baden-Württemberg to PR Francis Scott Key with a balance of
$62,625,000 as of 9/30/2013
Francis Scott Key Mall
PR Viewmont LP
Fee and Leasehold Mortgage in the amount of $48,000,000 to Landesbank
Baden-Württemberg with a balance of $48,000,000 as of 9/30/2013
Viewmont Mall
(Improvements)
PR Financing LP
Fee and Leasehold Mortgage in the amount of $48,000,000 to Landesbank
Baden-Württemberg with a balance of $48,000,000 as of 9/30/2013
Viewmont Mall
(Land)
PR Patrick Henry LLC
Loan in the amount of $97,000,000 from Prudential Insurance Company of America
to PR Patrick Henry LLC with a balance of $87,834,000 as of 9/30/2013
Patrick Henry





--------------------------------------------------------------------------------




PR Lycoming LP
Leasehold Mortgage in the amount of $35,500,000 to Susquehanna Bank with a
balance of $35,075,000 as of 9/30/2013
Lycoming Mall
(Improvements)
PR Financing LP
Guaranty of Loan and Fee Mortgage in the amount of $35,500,000 in favor of
Susquehanna Bank with a balance of $35,075,000 as of 9/30/2013
Lycoming Mall
(Land)
1150 Plymouth Associates, Inc.
Guaranty of Senior Facility *
 
Beverage Two, LLC
Guaranty of Senior Facility *
 
Capital City Beverage Enterprises, Inc.
Guaranty of Senior Facility *
 
Echelon Beverage LLC
Guaranty of Senior Facility *
 
Exton License, Inc.
Guaranty of Senior Facility *
 
Moorestown Beverage I, LLC
Guaranty of Senior Facility *
 
Moorestown Beverage II, LLC
Guaranty of Senior Facility *
 
Plymouth License III, LLC
Guaranty of Senior Facility *
 
Plymouth License IV, LLC
Guaranty of Senior Facility *
 
PR Acquisition Sub LLC
Guaranty of Senior Facility *
 
PR Advisors GP, LLC
Guaranty of Senior Facility *
 
PR BOS GP, LLC
Guaranty of Senior Facility*
 
PR BOS LP
Guaranty of Senior Facility*
 
PR Gloucester LLC
Guaranty of Senior Facility *
 
PR GC Inc.
Guaranty of Senior Facility *
 
PR Holding Sub Limited Partnership
Guaranty of Senior Facility *
 
PR Holding Sub LLC
Guaranty of Senior Facility *
 
PR Lycoming Service Associates
Guaranty of Senior Facility *
 
PR Outdoor, LP
Guaranty of Senior Facility *
 
PR Outdoor, LLC
Guaranty of Senior Facility *
 
PR Services Corporation
Guaranty of Senior Facility *
 
PR Valley View Downs Limited Partnership
Guaranty of Senior Facility *
 
PR Valley View Downs LLC
Guaranty of Senior Facility *
 
PREIT Advisors, LLC
Guaranty of Senior Facility *
 
PREIT CDE LLC
Guaranty of Senior Facility *
 
PREIT Capital Advisors, LP
Guaranty of Senior Facility *
 
PREIT Protective Trust 1
Guaranty of Senior Facility *
 
PREIT Services, LLC
Guaranty of Senior Facility *
 
PREIT TRS, Inc.
Guaranty of Senior Facility *
 





--------------------------------------------------------------------------------




* Entities were removed as Guarantors of Senior Facility on December ___, 2013


Unconsolidated Affiliates
 
 
Metroplex West Associates, L.P.
Loan in the amount of $87,500,000 from New York Life Insurance Company with a
balance of $84,968,000 as of 9/30/2013
Metroplex West
Red Rose Commons Associates, L.P.
Loan in the amount of $29,900,000 from Citigroup Global Markets Realty Corp.
with a balance of $28,998,000 as of 9/30/2013
Red Rose Commons
Mall at Lehigh Valley, L.P.
Loan in the amount of $140,000,000 from The Prudential Insurance Company of
America with a balance of $134,060,000 as of 9/30/2013
Lehigh Valley Mall
Oxford Valley Road Associates
Loan in the amount of $60,000,000 from CIBX Commercial Mortgage, LLC with a
balance of $59,130,000 as of 9/30/2013
Court at Oxford Valley
Pavilion East Associates, L.P.
Loan in the amount of $9,400,000 from M&T with a balance of $9,138,000 as of
9/30/2013
Pavilion East
PRDB Springfield Limited Partnership
Loan in the amount of $10,000,000 from Capital One, N.A. with a balance of
$9,314,000 as of 9/30/2013
Springfield East / Springfield Park
PR Springfield Associates, L.P.
Loan in the amount of $10,000,000 from Capital One, N.A. with a balance of
$9,314,000 as of 9/30/2013
Springfield East / Springfield Park
PR Springfield/Delco Limited Partnership
Loan in the amount of $67,000,000 from US Bank, N.A and Aareal Capital
Corporation with a balance of $64,074,000 as of 9/30/2013
Springfield Mall









--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




PART II


Total Liabilities Excluding Indebtedness
Set Forth in Part I


Total Liabilities (Excluding Indebtedness set forth in Part I) as of 9/30/2013
[$ In Thousands]
Construction Costs Payable
9,282
 
Deferred Rent & Escrow Deposits
18,721
 
Accrued Pensions et al.
89,002
 
Accrued Expenses & Other Liabilities
43,886
 
Contingent Liabilities
5,650
 
 
Total Liabilities
 
86,541











--------------------------------------------------------------------------------




Schedule 6.1.(h)


Material Contracts


$400,000,000 Credit Agreement dated April 17, 2013 by and among PREIT
Associates, L.P., PREIT-RUBIN, Inc., and Pennsylvania Real Estate Investment
Trust as Borrowers, the Financial Institutions party thereto and Wells Fargo
Bank, National Association, as Administrative Agent, as amended.


$300,000,000 Mortgage dated August 15, 2012 by PR Cherry Hill STW LLC and Cherry
Hill Center LLC to New York Life Insurance Company and Teachers Insurance and
Annuity Association of America.




--------------------------------------------------------------------------------




Schedule 6.1.(i)


Litigation


As disclosed in Part II, Item 1, Legal Proceedings, of Form 10-Q for the fiscal
year ended September 30, 2013 filed with the United States Securities and
Exchange Commission on October 30, 2013, Parent and Borrowers do not believe
that any material litigation is currently pending, and, in any event, that no
pending litigation can reasonably be expected to have a Material Adverse Effect.






--------------------------------------------------------------------------------






Schedule 6.1.(w)


Part I – Non-Guarantor Subsidiaries




Legal Name of Non-Guarantor Entities


Type of Legal Entity
Equity Interest Held by Parent


Reason for Exclusion
Limited Partnerships
 
 
 
Cumberland Mall Associates
NJ Limited Partnership
•    PR Cumberland GP, LLC – 1% GP
•    PR Cumberland LP, LLC – 99% LP
2 – Special Purpose Entity (“SPE”)
PR BOS LP
PA Limited Partnership
•    PR BOS GP, LLC – 1% GP
•    PREIT – 99% LP
2- See Lehigh BOS Acquisition L.P.
PR Capital City Limited Partnership
PA Limited Partnership
•    PR Capital City LLC 0.5% GP
•    PREIT 99.5% LP
2 – SPE
PR CC Limited Partnership
PA Limited Partnership
•    PR CC I LLC 0.01% GP
•    PREIT 99.99% LP
2- SPE
PR Holding Sub Limited Partnership
PA Limited Partnership
•    PR Holding Sub LLC – .1% GP
•    PREIT – 99.9% LP
1
PR Logan Valley Limited Partnership
PA Limited Partnership
•    PR Logan Valley LLC 0.01% GP
•    PREIT 99.99% LP


2 – SPE
PR Lycoming Limited Partnership
PA Limited Partnership
•    PR Lycoming LLC – 0.01% GP
•    PREIT – 99.99%
2 – SPE
PR New Castle Associates
PA Limited Partnership
•    PREIT – 99.9% LP
•    PR New Castle LLC – .1% GP
2 – SPE See Cherry Hill Center LLC
PR Outdoor, LP
PA Limited Partnership
•    PR Outdoor, LLC -0.01% GP
•    PREIT-RUBIN, Inc. – 99.99% LP
1
PR Springfield Associates, L.P.
PA Limited Partnership
•    PR Springfield Trust – 89% GP
•    Pennsylvania Real Estate Investment Trust – 11% LP
2 – SPE
PR Springfield/Delco Limited Partnership
PA Limited Partnership
•    PR Springfield/Delco LLC – 0.1% GP
•    PR Springfield/Delco Holdings, L.P. – 99.9% LP
2 – SPE





--------------------------------------------------------------------------------




Legal Name of Non-Guarantor Entities


Type of Legal Entity
Equity Interest Held by Parent


Reason for Exclusion
PR Springfield/Delco Holdings, L.P.
PA Limited Partnership
•    PR/Springfield/Delco Holdings LLC – 0.1% GP
•    Balsam Holding Inc. – 99.9% LP (Exchange Accommodation Titleholder)
2 – PR Springfield/Delco Limited Partnership
PR Valley Limited Partnership
PA Limited Partnership
•    PR Valley LLC – 0.5% GP
•    PREIT – 99.5% LP
2 – SPE
PR Valley View Downs Limited Partnership
PA Limited Partnership
•    PR Valley View Downs LLC – 0.01% GP
•    PREIT – 99.99% LP
1
PR Valley View Limited Partnership
PA Limited Partnership
•    PR Valley View LLC 0.5% GP
•    PREIT 99.5% LP
2 – SPE
PR Viewmont Limited Partnership
PA Limited Partnership
•    PR Viewmont LLC – 0.01% GP
•    PREIT – 99.99% LP
2 – SPE
PR Woodland L.P.
DE Limited Partnership
•    PR Woodland General, LLC – 0.1% GP
2 – SPE
PR Wyoming Valley Limited Partnership
PA Limited Partnership
•    PR Wyoming Valley LLC 0.5% GP
•    PREIT 99.5% LP


2 – SPE
PREIT Capital Advisors, LP
PA Limited Partnership
•    PR Advisors GP, LLC – 0.01% GP
•    PREIT-RUBIN, Inc. – 99.99% LP
1
WG Holdings, L.P.
PA Limited Partnership
•    PRWGP General LLC – 0.02% GP
2 – See WG Park L.P.
WG Park General L.P.
PA Limited Partnership
•    WG Holdings of Pennsylvania L.L.C. – 0.1% GP
•    WG Holdings L.P. – 99.9% LP
2 – See WG Park L.P.
WG Park Limited L.P.
PA Limited Partnership
•    WG Holdings of Pennsylvania L.L.C. -0.1% GP
•    WG Holdings L.P. -99.9% LP
2 – See WG Park L.P.
WG Park L.P.
PA Limited Partnership
•    WG Park General L.P. – 20% GP
•    WG Park Limited L.P. – 80% LP
2 - SPE





--------------------------------------------------------------------------------






Limited Liability Companies


 
 
 
801-Tenant Office Manager, LLC
PA Limited Liability Company
801-Gallery Associates, L.P. – 100% sole member
2 – only interest is in a Consolidation Exempt Entity
801-Tenant C-3 Manager, LLC
PA Limited Liability Company
801-Gallery Associates, L.P. – 100% sole member
2 – only interest is in a Consolidation Exempt Entity
Beverage Two, LLC
NJ Limited Liability Company
PREIT-RUBIN, Inc. – 100%
2
Cherry Hill Center, LLC
PA Limited Liability Company
New Castle Associates – 100% Sole Member
2 – SPE
Cumberland Mall Retail Condominium Association, LLC
NJ Limited Liability Company
•    PREIT and other unit owners
1
Echelon Beverage LLC
NJ Limited Liability Company
PREIT-RUBIN, Inc. 100%
1
Moorestown Beverage I, LLC
NJ Limited Liability Company
PREIT-RUBIN, Inc. 100%
1
Moorestown Beverage II, LLC
NJ Limited Liability Company
PREIT-RUBIN, Inc. 100%
1
Plymouth License III, LLC
PA Limited Liability Company
PREIT-RUBIN, Inc. – 100% Sole Member
1
Plymouth License IV, LLC
PA Limited Liability Company
PREIT-RUBIN, Inc. – 100% Sole Member
1
PR Acquisition Sub LLC
DE Limited Liability Company
PREIT – 100% Sole Member
1
PR Advisors GP, LLC
DE Limited Liability Company
PREIT-RUBIN, Inc. – 100% Sole Member
1
PR BOS GP, LLC
DE Limited Liability Company
•    PREIT – 100% Sole Member
2- See Lehigh BOS Acquisition L.P.
PR Capital City LLC
DE Limited Liability Company
•    PR CC II LLC 99.99% Member
•    PREIT .01% Member
2 – See PR Capital City Limited Partnership
PR CC I LLC
DE Limited Liability Company
•    PR CC II LLC 99.99% Member
•    PREIT .01% Member
2 – See PR CC Limited Partnership
PR CC II LLC
DE Limited Liability Company
PREIT 100% Sole Member
2 – See PR CC Limited Partnership
PR Cherry Hill STW, LLC
DE Limited Liability Company
•    PREIT – 100% Sole Member
2 – SPE
PR Christiana LLC
DE Limited Liability Company
PREIT 100% Sole Member
2 – SPE
PR Cumberland GP, LLC
DE Limited Liability Company
PREIT – 100% Sole Member
2 – See Cumberland Mall Associates
PR Cumberland LP, LLC
DE Limited Liability Company
PREIT – 100% Sole Member
2 – See Cumberland Mall Associates





--------------------------------------------------------------------------------




Limited Liability Companies


 
 
 
PR Francis Scott Key LLC
DE Limited Liability Company
PR Financing Limited Partnership – 100% Sole Member
2 - SPE
PR Gloucester LLC
DE Limited Liability Company
PREIT – 100% Sole Member
1
PR Hagerstown LLC
DE Limited Liability Company
PR Valley Mall Limited Partnership 100% Sole Member
2 – SPE
PR Holding Sub LLC
PA Limited Liability Company
PREIT – 100% Sole Member
1
PR Hyattsville LLC
DE Limited Liability Company
PR Prince Georges Plaza LLC – 100% Sole Member
2 – SPE
PR Lehigh Valley LLC
PA Limited Liability Company
PREIT 100% Sole Member
2 – See Lehigh Valley Associates
PR Logan Valley LLC
DE Limited Liability Company
PR LV LLC 99.99% Member
PREIT - .01%
2 – See PR Logan Valley Limited Partnership
PR LV LLC
DE Limited Liability Company
PREIT 100% Sole Member
2 – See PR Logan Valley Limited Partnership
PR Lycoming LLC
DE
PREIT – 100% Sole Member
2 – See Lycoming Limited Partnership
PR Magnolia LLC
DE Limited Liability Company
PREIT 100% Sole Member
2 – SPE
PR Metroplex West LLC
PA Limited Liability Company
PREIT – 100% Sole Member
2 – See Metroplex General, Inc.
PR New Castle LLC
PA Limited Liability Company
PREIT 100% Sole Member
2 – See PR New Castle Associates
PR North Dartmouth LLC
DE Limited Liability Company
PREIT – 100% Sole Member
2 – SPE
PR Northeast LLC
PA Limited Liability Company
PREIT – 100% Sole Member
1
PR Outdoor, LLC
DE Limited Liability Company
•    PREIT-RUBIN, Inc. – 100% Sole Member
1
PR Oxford Valley General, LLC
DE
•    PREIT – 100% Sole Member
2 – See Oxford Valley Road Associates
PR Patrick Henry LLC
DE Limited Liability Company
•    PREIT – Sole Member
2 – SPE
PR PG Plaza LLC
DE Limited Liability Company
PREIT – 100% Sole Member
2 – See PR Prince Georges Plaza LLC
PR Prince Georges Plaza LLC
DE Limited Liability Company
PR PGPlaza LLC – 1% Managing Member
PREIT – 99% Member
2 – See PR Hyattsville LLC
PR Red Rose LLC
PA Limited Liability Company
PREIT – 100% Sole Member
2 – See Red Rose Commons Associates, L.P.
PR Springfield/Delco LLC
DE Limited Liability Company
Balsam Holding Inc. (Exchange Accommodation Titleholder) – 100% Sole Member
2 – See PR Springfield/Delco, L.P.





--------------------------------------------------------------------------------




Limited Liability Companies


 
 
 
PR Springfield/Delco Holdings LLC
DE Limited Liability Company
Balsam Holding Inc. (Exchange Accommodation Titleholder) – 100% Sole Member
2 – See PR Springfield/Delco Holdings, L.P.
PR Valley LLC
DE Limited Liability Company
•    PREIT 100% Sole Member
2 – See PR Valley Limited Partnership
PR Valley View Downs LLC
PA Limited Liability Company
•    PREIT – 100% Sole Member
1
PR Valley View LLC
DE Limited Liability Company
•    PR VV LLC 99.99% Member
•    PREIT .01% Member
2 – See PR Valley View Limited Partnership
PR Viewmont LLC
DE Limited Liability Company
PREIT – 100% Sole Member
2 – See PR Viewmont Limited Partnership
PR VV LLC
DE Limited Liability Company
PREIT 100% Sole Member
2 – See PR Valley View Limited Partnership
PR Walnut Street Abstract LLC
DE Limited Liability Company
PREIT-RUBIN, Inc. – Sole Member
2 – See Walnut Street Abstract L.P.
WG Holdings of Pennsylvania L.L.C.
PA Limited Liability Company
WG Holdings L.P. 100% Sole Member
2 – See WG Park, L.P.
PRWGP General LLC
DE Limited Liability Company
PREIT 100% Sole Member
2 – See WG Park, L.P.
PR Woodland General LLC
DE Limited Liability Company
PREIT 100% Sole Member
2 – See PR Woodland L. P.
PR Woodland Outparcel LLC
DE Limited Liability Company
•    PREIT – Sole Member
2 – SPE
PR WV LLC
DE Limited Liability Company
PREIT 100% Sole Member
2 – See PR Wyoming Valley Limited Partnership
PR Wyoming Valley LLC
DE Limited Liability Company
PR WV LLC 99.99% Member
PREIT - .01%
2 – See PR Wyoming Valley Limited Partnership
PREIT Advisors, LLC
PA Limited Liability Company
PREIT –RUBIN, Inc. – 100% Sole Member
PREIT Advisors, LLC
PREIT CDE LLC (f/k/a Exton License II, LLC)
PA Limited Liability Company
PREIT-RUBIN, Inc. – 1 % Member
PREIT – 99% Member
1
PREIT Services LLC
DE Limited Liability Company
PREIT – 100% Sole Member
1





--------------------------------------------------------------------------------






Corporations


 
 
 
1150 Plymouth Associates, Inc.
MD
PREIT-RUBIN, Inc. – 100%
1
Capital City Beverage Enterprise, Inc. (f/k/a R8267 Plymouth Enterprises, Inc.)
MD
PREIT-RUBIN, Inc. – 100%
1
Exton License, Inc.
MD
PREIT-RUBIN, Inc. – 100%
1
PR GC Inc.
MD
PREIT Services, LLC – 100%
1
PR Services Corporation
PA
PREIT-RUBIN, Inc. – 100%
1
PREIT TRS, Inc.
DE
Pennsylvania Real Estate Investment Trust
1
Springhills NE Quadrant Drainage Association No. One, Inc.
FL
PREIT and other owners.
1
Springhill Owners Association, Inc.
FL
PREIT and other owners.
1







Trusts


 
 
 
PR Lycoming Service Associates
PA
PREIT-RUBIN, Inc. – Sole Beneficiary
 
PR Springfield Trust
PA Business Trust
PREIT – Sole Beneficiary
2 – See PR Springfield Associates, L.P.
PREIT Protective Trust 1
PA
PREIT-RUBIN, Inc. – Sole Beneficiary
 



1 = Subsidiary (i) is not a Significant Subsidiary, (ii) does not own or lease
an Unencumbered Property  (iii) does not own directly or indirectly, a
Subsidiary described in the immediately preceding clause (ii), and (iv) is not a
guarantor under the Existing Credit Agreement, so long as that agreement is
still in effect.


2 = Subsidiary is an Excluded Subsidiary.






A. The following wholly owned entities are inactive and are slated for
dissolution








--------------------------------------------------------------------------------






1.    PR Orlando Fashion Square LLC
2.    PREIT Gadsden Office LLC
3.    PR Paxton LLC
4.    PRGL Paxton Limited Partnership
5.    PR Christiana LLC
6.     PR Oxford Valley Trust
7.     PR Northeast LLC
8.    PR Northeast Whitaker Avenue L.P.
9.    PR Northeast Whitaker Avenue LLC


In addition to the other entities listed in the charts above in this Schedule
6.1.(w), these entities are also not Guarantors as of the Effective Date.










--------------------------------------------------------------------------------




EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions for Assignment and Assumption (the “Standard Terms and
Conditions”) set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Guarantees included in such facilities), and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the][any] Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.






1.    Assignor[s]:        ________________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:        ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]





A-1
LEGAL02/34548948v3                                                                    

--------------------------------------------------------------------------------




3.
Borrower(s):        PREIT Associates, L.P., PREIT-Rubin, Inc. and Pennsylvania
Real Estate             Investment Trust



4.
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement



5.
Credit Agreement:    The $150,000,000 Five-Year Term Loan Agreement dated as of
January __, 2014 by and among the Borrowers, the Lenders parties thereto, Wells
Fargo Bank, National Association, as Administrative Agent, and the other parties
thereto



6.
Assigned Interest[s]:



Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]


[Page break]



A-2
LEGAL02/34548948v3                                                                

--------------------------------------------------------------------------------






Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________


[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________


ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________




[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________





A-3
LEGAL02/34548948v3                                                                

--------------------------------------------------------------------------------




[Consented to and] Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent




By: _________________________________
Name: _____________________________
Title: ______________________________


[Consented to:]


PREIT ASSOCIATES, L.P.


By: Pennsylvania Real Estate Investment Trust,
its general partner




By: _________________________________
Name: _____________________________
Title: ______________________________




PREIT-RUBIN, INC.




By: _________________________________
Name: _____________________________
Title: ______________________________




PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By: _________________________________
Name: _____________________________
Title: ______________________________





A-4
LEGAL02/34548948v3                                                                

--------------------------------------------------------------------------------




ANNEX 1


[__________________]


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 6.1.(k) thereof
or of the most recent financial statements delivered pursuant to
Section 7.1.(a)(i) or Section 7.1.(a)(ii) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase [the][such] Assigned Interest, and (vii) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, Fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date



A-5
LEGAL02/34548948v3                                

--------------------------------------------------------------------------------




specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the Commonwealth of
Pennsylvania.





A-6
LEGAL02/34548948v3                                

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF GUARANTY
FIVE-YEAR TERM LOAN GUARANTY


THIS FIVE-YEAR TERM LOAN GUARANTY dated as of _______________ (this “Guaranty”)
executed and delivered by each of the undersigned and the other Persons from
time to time party hereto pursuant to the execution and delivery of an Accession
Agreement in the form of Annex I hereto (all of the undersigned, together with
such other Persons each a “Guarantor” and collectively, the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Five-Year Term Loan Agreement dated as of January __, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among PREIT Associates, L.P. (“PREIT”), PREIT-Rubin, Inc.
(“PREIT-Rubin”), Pennsylvania Real Estate Investment Trust (the “Parent”;
together with PREIT and PREIT-Rubin, each individually, a “Borrower” and
collectively, the “Borrower”), the financial institutions party thereto and
their assignees under Section 11.6.(b) thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the Lenders (the Administrative Agent and the Lenders, each
individually a “Guarantied Party” and collectively, the “Guarantied Parties”).


WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;


WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;


WHEREAS, the Borrower and each Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing under the Credit Agreement through their
collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrower under the Credit Agreement and, accordingly, each Guarantor is willing
to guarantee obligations of the Borrower to the Administrative Agent and the
Lenders on the terms and conditions contained herein;


WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
precedent to the effectiveness of the Credit Agreement and to the Guarantied
Parties making such financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:


Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
Obligations; (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing and (c) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Administrative Agent or any other Guarantied Party in the enforcement of any
of the foregoing or any



B-1
LEGAL02/34548948v3                            

--------------------------------------------------------------------------------




obligation of such Guarantor hereunder. Guarantied Obligations shall not include
Specified Derivatives Obligations.


Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower or any
other Loan Party or any other Person or commence any suit or other proceeding
against the Borrower, any other Loan Party or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Loan Party or any other Person; or (c) to make demand of the
Borrower, any other Loan Party or any other Person or to enforce or seek to
enforce or realize upon any collateral security, if any, held by the Guarantied
Parties which may secure any of the Guarantied Obligations.


Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):


(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;


(b)    any lack of validity or enforceability of the Credit Agreement or any of
the other Loan Documents or any other document, instrument or agreement referred
to therein or evidencing any Guarantied Obligations or any assignment or
transfer of any of the foregoing;


(c)    any furnishing to the Guarantied Parties of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;


(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;


(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;



B-2
LEGAL02/34548948v3                            

--------------------------------------------------------------------------------






(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;


(g)    any invalidity or nonperfection of any security interest or lien on, if
any, or any other impairment of, any collateral, if any, securing any of the
Guarantied Obligations or any failure of the Administrative Agent or any other
Person to preserve any collateral security or any other impairment of such
collateral;


(h)    any application of sums paid by the Borrower, any Guarantor or any other
Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;


(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;


(j)    any defense, set off, claim or counterclaim (other than indefeasible
payment and performance in full) which any at any time be available to or be
asserted by the Borrower, any other Loan party or any other Person against the
Administrative Agent or any Lender;


(k)    any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;


(l)    any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or


(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than termination
of this Guaranty as provided in Section 21 hereof).


Section 4. Action with Respect to Guarantied Obligations. The Guarantied Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3. and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Guarantied Obligations; (d) release any Loan Party or other Person liable
in any manner for the payment or collection of the Guarantied Obligations; (e)
exercise, or refrain from exercising, any rights against the Borrower, any other
Loan Party or any other Person; and (f) apply any sum, by whomsoever paid or
however realized, to the Guarantied Obligations in such order as the Guarantied
Parties shall elect.


Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.



B-3
LEGAL02/34548948v3                            

--------------------------------------------------------------------------------






Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.


Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.


Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.


Section 9. Reinstatement of Guarantied Obligations. If a claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including the Borrower or
a trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Administrative Agent or such other Guarantied Party for the
amounts so repaid or recovered to the same extent as if such amount had never
originally been paid to the Administrative Agent or such other Guarantied Party.


Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.


Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding provided the requirements set forth in Section 3.10. of
the Credit Agreement are satisfied, such Guarantor shall pay to the
Administrative Agent and the Lenders such additional amount as will result in
the receipt by the



B-4
LEGAL02/34548948v3                            

--------------------------------------------------------------------------------




Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.


Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party and
each Participant, at any time while an Event of Default exists, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or a Participant subject to
receipt of the prior written consent of the Administrative Agent exercised in
its sole discretion, to set-off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender or such Participant or any Affiliate of the Administrative Agent or such
Lender to or for the credit or the account of the Borrower against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.


Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of the Borrower to such Guarantor of whatever description, including without
limitation, all intercompany receivables of such Guarantor from the Borrower
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. If an Event of Default shall exist, then
no Guarantor shall accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from the Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.


Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”. Accordingly,
to the extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of any Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.





B-5
LEGAL02/34548948v3                            

--------------------------------------------------------------------------------




Section 15. Contribution. To the extent that any Guarantor shall be required
hereunder to pay any portion of any Guarantied Obligation exceeding the greater
of (a) the amount of the value actually received by such Guarantor and its
Subsidiaries from the Loans and the other Obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guarantied Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth on the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors on such date, then such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Guarantors on such date.


Section 16. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.


Section 17. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
COMMONWEALTH.


SECTION 18. WAIVER OF JURY TRIAL.


(a)    EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES
OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY.


(b)    EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT LOCATED IN THE EASTERN DISTRICT OF PENNSYLVANIA OR ANY
STATE COURT LOCATED IN PHILADELPHIA COUNTY, PENNSYLVANIA SHALL HAVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE GUARANTORS,
THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS GUARANTY. EACH GUARANTOR AND EACH OF THE
GUARANTIED PARTIES EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO



B-6
LEGAL02/34548948v3                            

--------------------------------------------------------------------------------




PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY OTHER
GUARANTIED PARTY OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY OTHER
GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
(c)    THE FOREGOING WAIVERS HAVE BEEN CONSIDERED BY EACH PARTY WITH THE ADVICE
OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND
SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER
OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS GUARANTY.


Section 19. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations arising under
or in connection with the Credit Agreement, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of such
Guarantied Obligations or otherwise, the entries in such books and accounts
shall constitute prima facie evidence of the outstanding amount of such
Guarantied Obligations and the amounts paid and payable with respect thereto
absent manifest error. The failure of the Administrative Agent or any Lender to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.


Section 20. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.


Section 21. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the other Obligations and the termination or
cancellation of the Credit Agreement in accordance with its terms.


Section 22. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Credit Agreement, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder. Each
Guarantor hereby consents to the delivery by the Administrative Agent and any
other Guarantied Party to any assignee or Participant of a Lender (or any
prospective assignee or Participant of a Lender) of any financial or other
information regarding the Borrower or any Guarantor. No Guarantor may assign or
transfer its obligations hereunder to any Person without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void.


Section 23. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.



B-7
LEGAL02/34548948v3                            

--------------------------------------------------------------------------------






Section 24. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor.


Section 25. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 11:00 a.m. Central
time, on the date one Business Day after demand therefor.


Section 26. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its respective address for notices provided for in the Credit Agreement, or
(c) as to each such party at such other address as such party shall designate in
a written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.


Section 27. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 28. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


Section 29. Limitation of Liability.    Neither the Administrative Agent nor any
other Guarantied Party, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any other Guarantied Party or any of the Administrative
Agent’s or any other Guarantied Party’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated thereby.


Section 30. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 7.1.(b) of the Credit Agreement.


Section 31. Definitions.


(a) For the purposes of this Guaranty,    “Proceeding” means any of the
following: (i) a voluntary or involuntary case concerning any Guarantor shall be
commenced under the Bankruptcy Code of 1978, as amended; (ii) a custodian (as
defined in such Bankruptcy Code or any other applicable bankruptcy laws) is
appointed for, or takes charge of, all or any substantial part of the property
of any Guarantor; (iii) any other proceeding under any Applicable Law, domestic
or foreign, relating to bankruptcy, insolvency, reorganization, winding-up or
composition for adjustment of debts, whether now or hereafter in effect, is
commenced relating to any Guarantor; (iv) any Guarantor is adjudicated insolvent
or bankrupt; (v) any order



B-8
LEGAL02/34548948v3                            

--------------------------------------------------------------------------------




of relief or other order approving any such case or proceeding is entered by a
court of competent jurisdiction; (vi) any Guarantor makes a general assignment
for the benefit of creditors; (vii) any Guarantor shall fail to pay, or shall
state that it is unable to pay, or shall be unable to pay, its debts generally
as they become due; (viii) any Guarantor shall call a meeting of its creditors
with a view to arranging a composition or adjustment of its debts; (ix) any
Guarantor shall by any act or failure to act indicate its consent to, approval
of or acquiescence in any of the foregoing; or (x) any corporate action shall be
taken by any Guarantor for the purpose of effecting any of the foregoing.


(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.


[Signatures on Following Page]



B-9
LEGAL02/34548948v3                            

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Five-Year Term Loan Guaranty as of the date and year first written above.


[GUARANTOR]




By:    
Name:    
Title:    




Address for Notices for all Guarantors:


c/o PREIT Associates, L.P.
200 South Broad Street
Philadelphia, PA 19102
Attention: Andrew Ioannou
Telephone: (215) 875-0700
Telecopy: (215) 546-7311







B-10
LEGAL02/34548948v3                            

--------------------------------------------------------------------------------




ANNEX I


FORM OF ACCESSION AGREEMENT


THIS ACCESSION AGREEMENT dated as of ____________, ____, executed and delivered
by ______________________, a _____________ (the “New Guarantor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) for the Lenders under that certain Five-Year Term
Loan Agreement dated as of January __, 2014 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
PREIT Associates, L.P. (“PREIT”), PREIT-Rubin, Inc. (“PREIT-Rubin”),
Pennsylvania Real Estate Investment Trust (the “Parent”; together with PREIT and
PREIT-Rubin, each individually, a “Borrower” and collectively, the “Borrower”),
the financial institutions party thereto and their assignees under
Section 11.6.(b) thereof (the “Lenders”), the Administrative Agent, and the
other parties thereto, for its benefit and the benefit of the Lenders (the
Administrative Agent and the Lenders, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).


WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;


WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;


WHEREAS, the Borrower, the New Guarantor and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing under the Credit Agreement
through their collective efforts;


WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrower under the Credit Agreement and, accordingly, the New Guarantor is
willing to guarantee the Borrower’s obligations to the Administrative Agent and
the Lenders on the terms and conditions contained herein; and


WHEREAS, the New Guarantor’s execution and delivery of this Accession Agreement
is a condition to the Guarantied Parties continuing to make such financial
accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:


Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Five-Year Term Loan Guaranty dated as of
_____________ (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”), made by the Guarantors party thereto in favor of
the Administrative Agent, for its benefit and the benefit of the other
Guarantied Parties and assumes all obligations of a “Guarantor” thereunder and
agrees to be bound thereby, all as if the New Guarantor had been an original
signatory to the Guaranty. Without limiting the generality of the foregoing, the
New Guarantor hereby:


(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);



B-11
LEGAL02/34548948v3                            

--------------------------------------------------------------------------------






(b)    makes to the Administrative Agent and the other Guarantied Parties as of
the date hereof each of the representations and warranties with respect to or in
any way relating to itself contained in Section 5. of the Guaranty and agrees to
be bound by each of the covenants contained in Section 6. of the Guaranty; and


(c)    consents and agrees to each provision set forth in the Guaranty.


SECTION 2. GOVERNING LAW. THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN
SUCH COMMONWEALTH.


Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.




[Signatures on Next Page]





B-12
LEGAL02/34548948v3                            

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.


[NEW GUARANTOR]




By:    
Name:    
Title:    


(CORPORATE SEAL)


Address for Notices:


c/o PREIT Associates, L.P.
200 South Broad Street
Philadelphia, PA 19102
Attention: Andrew Ioannou
Telephone: (215) 875-0700
Telecopy: (215) 546-7311




Accepted:


WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent




By:                    
Name:                
Title:                





B-13
LEGAL02/34548948v3                            

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF NOTICE OF CONTINUATION


____________, 20__




Wells Fargo Bank, National Association,
as Administrative Agent
550 South Tryon Street, 6th Floor
MAC D1086-061
Charlotte, North Carolina 28202
Attention: D. Bryan Gregory


Ladies and Gentlemen:


Reference is made to that certain Five-Year Term Loan Agreement dated as of
January __, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PREIT Associates, L.P.
(“PREIT”), PREIT-Rubin, Inc. (“PREIT-Rubin”), Pennsylvania Real Estate
Investment Trust (the “Parent”; together with PREIT and PREIT-Rubin, each
individually, a “Borrower” and collectively, the “Borrower”), the financial
institutions party thereto and their assignees under Section 11.6.(b) thereof
(the “Lenders”), Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”), and the other parties thereto. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given them in the Credit Agreement.


Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of a LIBOR Loan under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:


1.
The requested date of such Continuation is ____________, 20__.



2.
The LIBOR Loan to be continued pursuant hereto is a Loan in the aggregate
principal amount of $________________.



3.
The portion of the principal amount of such LIBOR Loan subject to the requested
Continuation is $__________________________.



3.
The current Interest Period of such LIBOR Loan subject to such Continuation ends
on ________________, 20___.



4.
The duration of the Interest Period for such LIBOR Loan or portion thereof
subject to such Continuation is:



[Check one box only]


¨ž    one month
¨ž    three months
¨ž    six months



C-1
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------






The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, (a) no Default or Event of Default
shall have occurred and be continuing, and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, are and shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.


If notice of the requested Continuation was given previously by telephone, this
Notice of Continuation is to be considered written confirmation of such
telephone notice required by Section 2.9. of the Credit Agreement.




[Remainder of Page Intentionally Left Blank]



C-2
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.




PREIT ASSOCIATES, L.P.


By:    Pennsylvania Real Estate Investment Trust,
its general partner




By:    
Name:    
Title:    




PREIT-RUBIN, INC.




By:    
Name:    
Title:    




PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By:    
Name:    
Title:    















C-3
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF NOTICE OF CONVERSION


____________, 20__




Wells Fargo Bank, National Association,
as Administrative Agent
550 South Tryon Street, 6th Floor
MAC D1086-061
Charlotte, North Carolina 28202
Attention: D. Bryan Gregory


Ladies and Gentlemen:


Reference is made to that certain Five-Year Term Loan Agreement dated as of
January __, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PREIT Associates, L.P.
(“PREIT”), PREIT-Rubin, Inc. (“PREIT-Rubin”), Pennsylvania Real Estate
Investment Trust (the “Parent”; together with PREIT and PREIT-Rubin, each
individually, a “Borrower” and collectively, the “Borrower”), the financial
institutions party thereto and their assignees under Section 11.6.(b) thereof
(the “Lenders”), Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”), and the other parties thereto. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given them in the Credit Agreement.


Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of a Loan of one Type into a Loan of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:


1.
The requested date of such Conversion is ______________, 20__.



2.
The Type of Loan to be Converted pursuant hereto is currently:



[Check one box only]


¨ž
Base Rate Loan

¨ž
LIBOR Loan



3.
The aggregate principal amount of the Loans subject to the requested Conversion
is $_____________________ and the portion of such principal amount subject to
such Conversion is $___________________.


D-1
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




4.
The amount of such Loan to be so Converted is to be converted into Loan of the
following Type:



[Check one box only]    


¨
Base Rate Loan

¨
LIBOR Loan, with an initial Interest Period for a duration of:



[Check one box only]


¨ž    one month
¨ž    three months
¨ž    six months


The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
after giving effect to such Conversion, (a) no Default or Event of Default shall
have occurred and be continuing (provided the certification under this clause
(a) shall not be made in connection with a Conversion of a Loan into a Base Rate
Loan), and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are and shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents.


If notice of the requested Conversion was given previously by telephone, this
Notice of Conversion is to be considered the written confirmation of such
telephone notice required by Section 2.10. of the Credit Agreement.




[Remainder of Page Intentionally Left Blank]



D-2
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.


PREIT ASSOCIATES, L.P.


By:    Pennsylvania Real Estate Investment Trust,
its general partner




By:    
Name:    
Title:    




PREIT-RUBIN, INC.




By:    
Name:    
Title:    




PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By:    
Name:    
Title:    



D-3
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




EXHIBIT E


FORM OF NOTICE OF BORROWING


____________, 20__




Wells Fargo Bank, National Association,
as Administrative Agent
550 South Tryon Street, 6th Floor
MAC D1086-061
Charlotte, North Carolina 28202
Attention: D. Bryan Gregory


Ladies and Gentlemen:


Reference is made to that certain Five-Year Term Loan Agreement dated as of
January __, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PREIT Associates, L.P.
(“PREIT”), PREIT-Rubin, Inc. (“PREIT-Rubin”), Pennsylvania Real Estate
Investment Trust (the “Parent”; together with PREIT and PREIT-Rubin, each
individually, a “Borrower” and collectively, the “Borrower”), the financial
institutions party thereto and their assignees under Section 11.6.(b) thereof
(the “Lenders”), Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”), and the other parties thereto. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given them in the Credit Agreement.


1.
Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Loans to the Borrower in an aggregate amount
equal to $___________________.



2.
The Borrower requests that the Loans be made available to the Borrower on
____________, 20__.



3.
The Borrower hereby requests that the requested Loans be of the following Type:



[Check one box only]    
¨ž    Base Rate Loan
¨ž    LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]
¨    one month
¨    three months
¨    six months


4.    The proceeds of the Loans will be used for the following purpose:
___________________________________________________________________________________________________________________________________________________________.



E-1
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Loans, and
after making such Loans, (a) no Default or Event of Default shall have occurred
and be continuing; and (b) the representations and warranties of the Borrower
and the Guarantors contained in the Credit Agreement and in the other Loan
Documents to which any of them is a party, are and shall be true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents. In addition,
the Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Loans contained in Article V. of the
Credit Agreement will have been satisfied at the time such Loans are made.




[Remainder of Page Intentionally Left Blank]





E-2
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.


PREIT ASSOCIATES, L.P.


By:    Pennsylvania Real Estate Investment Trust,
its general partner




By:    
Name:    
Title:    




PREIT-RUBIN, INC.




By:    
Name:    
Title:    




PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By:    
Name:    
Title:    























E-3
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




EXHIBIT F


FORM OF DISBURSEMENT INSTRUCTION AGREEMENT
[Attached]

F-1
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




DISBURSEMENT INSTRUCTION AGREEMENT




Borrower: PREIT Associates, L.P., PREIT-Rubin, Inc. and Pennsylvania Real Estate
Investment Trust






Administrative Agent: Wells Fargo Bank, National Association




Loan:  Loan number [INSERT LOAN NUMBER] made pursuant to that certain Five-Year
Term Loan Agreement dated as of January __, 2014 (as amended from time to time,
the “Credit Agreement”) by and among the Borrower, the Lenders party thereto and
the Administrative Agent




Effective Date: INSERT DATE




Check applicable box:



New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.





This Agreement must be signed by the Borrower and is used for the following
purposes:


(1)
to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)
to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)
to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.



Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”


Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).


A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.


See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

F-2
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------






Disbursement of Loan Proceeds at Origination/Closing




Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):


 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.



DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING


Permitted Wire Transfers:  Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.


 
Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)
1.
 
2.
 
3.
 



DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING


Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:






F-3
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination




Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):


 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):  
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.



DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED


Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.


 
Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)
1.
 
2.
 
3.
 



DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED


Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:






F-4
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.


PREIT ASSOCIATES, L.P.


By: Pennsylvania Real Estate Investment Trust,
its general partner




By: _________________________________
Name: _____________________________
Title: ______________________________




PREIT-RUBIN, INC.




By: _________________________________
Name: _____________________________
Title: ______________________________




PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By: _________________________________
Name: _____________________________
Title: ______________________________



F-5
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




Additional Terms and Conditions to the Disbursement Instruction Agreement


Definitions. The following capitalized terms shall have the meanings set forth
below:


“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.
“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.


Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.


Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.


Limitation of Liability. Administrative Agent and Lenders shall not be liable to
Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s requested Disbursements may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Administrative Agent or any Lender; (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s or any
Lender’s control; or (iii) any special, consequential, indirect or punitive
damages, whether or not (A) any claim for these damages is based on tort or
contract or (B) Administrative Agent, any Lender or Borrower knew or should have
known the likelihood of these damages in any situation. Neither Administrative
Agent nor any Lender makes any representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT OR ANY
LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT
REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.


Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.


International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.


Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.


Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

F-6
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




CLOSING EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT
TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)








F-7
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




SUBSEQUENT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT
TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)


















F-1
LEGAL02/34548948v3                                    

--------------------------------------------------------------------------------




EXHIBIT G


FORM OF NOTE


FIVE-YEAR TERM LOAN NOTE


$_____________    __________ __, 20__


FOR VALUE RECEIVED, the undersigned, PREIT ASSOCIATES, L.P. (“PREIT”),
PREIT-RUBIN, INC. (“PREIT-Rubin”) and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
(the “Parent”; together with PREIT and PREIT-Rubin, each individually, a
“Borrower” and collectively, the “Borrower”) jointly and severally hereby
unconditionally promise to pay to the order of ___________________________ (the
“Lender”), in care of Wells Fargo Bank, National Association, as Administrative
Agent (the “Administrative Agent”), to its address at 608 Second Avenue, 11th
Floor, Minneapolis, Minnesota 55402 or at such other address as may be specified
by the Administrative Agent to the Borrower, the principal sum of
___________________ AND ___/100 DOLLARS ($_____________), or such lesser amount
as may be the then outstanding and unpaid balance of all Loans made by the
Lender to the Borrower pursuant to, and in accordance with the terms of, the
Credit Agreement (as defined below).


The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.


This Five-Year Term Loan Note (this “Note”) is one of the “Notes” referred to in
that certain Five-Year Term Loan Agreement dated as of January __, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the financial institutions party
thereto and their assignees under Section 11.6.(b) thereof, the Administrative
Agent and the other parties thereto, and is subject to, and entitled to, all
provisions and benefits thereof. Capitalized terms used herein and not defined
herein shall have the respective meanings given to such terms in the Credit
Agreement. The Credit Agreement, among other things, (a) provides for the making
of Loans by the Lender to the Borrower in the aggregate principal Dollar amount
first above mentioned, (b) permits the prepayment of the Loans by the Borrower
subject to certain terms and conditions and (c) provides for the acceleration of
the Loans upon the occurrence of certain specified events.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Note.


[This Note is given in replacement of the Five-Year Term Loan Note previously
delivered to the Lender under the Credit Agreement. THIS NOTE IS NOT INTENDED TO
BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
UNDER OR IN CONNECTION WITH THE OTHER NOTE.]


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH COMMONWEALTH.



G-1
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




[Remainder of Page Intentionally Left Blank]



G-2
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Five-Year
Term Loan Note under seal as of the date written above.


PREIT ASSOCIATES, L.P.


By: Pennsylvania Real Estate Investment Trust,
its general partner




By:    
Name:    
Title:    




PREIT-RUBIN, INC.




By:                    
Name: ___________________
Title: ____________________




PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By:                    
Name: ___________________
Title: ____________________









G-3
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




EXHIBIT H


FORM OF OPINION


January 8, 2014






Wells Fargo Bank, National Association,
as Administrative Agent
550 South Tryon Street, 6th Floor
MAC D1086-061
Charlotte, North Carolina 28202


The Lenders party to the
Loan Agreement
referred to below


Ladies and Gentlemen:


We have acted as counsel to (a) PREIT Associates, L.P., a Delaware limited
partnership (“PREIT”), (b) PREIT-RUBIN, Inc., a Pennsylvania corporation
(“PREIT-RUBIN”), (c) Pennsylvania Real Estate Investment Trust, a Pennsylvania
business trust (the “Parent” and together with PREIT and PREIT-RUBIN, each
individually, a “Borrower” and collectively, the “Borrower”) and (d) the
subsidiaries of Parent identified on Annex A attached hereto (collectively, the
“Guarantors”, and together with the Borrower, the “Loan Parties”) in connection
with the negotiation, execution and delivery of that certain Five-Year Term Loan
Agreement dated as of January 8, 2014 (the “Loan Agreement”), by and among the
Borrower, each of the financial institutions initially a signatory thereto (the
“Lenders”) together with their assignees pursuant to Section 11.6.(b) of the
Loan Agreement and Wells Fargo Bank, National Association, as Administrative
Agent (the “Administrative Agent”, collectively with the Lenders, the “Lender
Parties”).
All capitalized terms used but not defined herein shall have the respective
meanings set forth in the Loan Agreement.
In these capacities, we have reviewed copies of the following:
(a)the Loan Agreement;
(b)the Notes; and
(c)the Guaranty.
The documents and instruments set forth in items (a) through (c) above are
referred to herein as the “Transaction Documents”.


In addition to the foregoing, we have reviewed certificates of limited
partnership, limited partnership agreements, certificates of formation,
certificates of organization,

H-1
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------






January 8, 2014
Page 2 of 18


operating agreements or other similar organizational documents, as applicable,
of each Loan Party and its respective general partner or sole member and certain
resolutions of the board of trustees or other governing body, if applicable, of
each Loan Party or its respective general partner or sole member (collectively,
the “Organizational Documents”) and have also examined originals or copies,
certified or otherwise identified to our satisfaction, of such documents,
corporate records, and other instruments as we have deemed necessary or
advisable for the purposes of rendering this opinion.


The opinions expressed below are limited to (a) the laws of the Commonwealth of
Pennsylvania which in our experience are normally applicable to transactions of
the type contemplated by the Transaction Documents and (b) the New Jersey
Limited Liability Company Act, the Delaware Limited Liability Company Act, the
Delaware Limited Partnership Act, and the South Carolina Uniform Limited
Liability Company Act, each as published on-line on LexisNexis as of January 8,
2014 (the foregoing statutes, collectively, the “Acts”). Except for our opinions
with respect to the Acts, we express no opinion concerning the laws of any
jurisdiction other than Pennsylvania and federal laws of the United States. Our
opinions are based upon the assumption that only the laws of the Commonwealth of
Pennsylvania and the Acts, as set forth above, are applicable to the matters set
forth herein.


When we state herein that matters are to our “knowledge,” we mean that we have
no actual knowledge of facts which are contrary to the opinion rendered, without
having undertaken independent investigation or verification of any such facts.
The words “actual knowledge” mean the conscious attention to such information by
the Primary Lawyer Group. The phrase “Primary Lawyer Group” includes only
attorneys who are currently members of or employed by this firm who have been
involved in the preparation of this letter and such other attorneys as have been
involved in the representation of Borrower or other Loan Parties in connection
with the transaction that is the subject of this letter.


The opinions hereinafter expressed are specifically subject to the following
additional assumptions, exceptions and qualifications:


(a)    We have made no inquiry or investigation concerning the status, authority
to act or authorization of any party participating in the subject transaction or
delivering any document in connection therewith other than the Loan Parties.


(b)    We have assumed the due authorization, execution and delivery by each
party thereto (other than the Loan Parties) of each of the Transaction Documents
to be executed and delivered by any of such other parties and the enforceability
of the Transaction Documents against such other parties. We have assumed the
legal capacity of all individuals executing any of the Transaction Documents.

H-2
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




January 8, 2014
Page 3 of 18


(c)    As to any matters of fact material to the opinions hereafter expressed,
we have relied with your permission upon the truth and accuracy of certain
representations, warranties and certifications made by the Loan Parties in or
pursuant to the Transaction Documents. To the extent that we have relied upon
original documents or copies thereof, we have assumed the genuineness of all
signatures, the authenticity of all documents submitted to us as originals and
the conformity with the originals of all documents submitted to us as copies.


Based upon the foregoing, and subject to all of the qualifications and
assumptions set forth herein, we are of the opinion that:


1.Each Borrower has the power to execute, deliver and perform the Transaction
Documents to which it is a party, to own and use its assets, and to conduct its
business as, to our knowledge, it is presently conducted and as, to our
knowledge, it is proposed to be conducted immediately following the consummation
of the transactions contemplated by the Loan Agreement.
2.Each Guarantor has the power to execute, deliver and perform under the
Guaranty.
3.PREIT is a limited partnership subsisting and in good standing under the laws
of the State of Delaware, PREIT-RUBIN is a corporation subsisting under the laws
of the Commonwealth of Pennsylvania, and Parent is a business trust subsisting
under the laws of the Commonwealth of Pennsylvania, in each case based solely on
the good standing certificates and subsistence certificates identified on Annex
B.
4.Each Guarantor is an entity organized and subsisting or in good standing, as
applicable, under the laws of the State of its formation, based solely on the
good standing/subsistence certificate for such entity identified on Annex C.
5.The execution and delivery by each of the Loan Parties of the Transaction
Documents to which it is a party and the performance of all obligations of such
Loan Party thereunder have been duly authorized. Each of the Loan Parties and
each respective general partner or sole member on behalf of the applicable Loan
Parties has duly executed and delivered such Transaction Documents. The
individuals executing the Transaction Documents on behalf of the Loan Parties
and each respective general partner or sole member of the Loan Parties, as the
case may be, have been duly authorized to do so.
6.The execution and delivery by each of the Loan Parties of the Transaction
Documents to which it is a party do not, and, if each of the Loan Parties were
now to perform its obligations under such Transaction Documents, such
performance would not, result in any:

H-3
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




January 8, 2014
Page 4 of 18


(a)    violation of any such Loan Party's Organizational Documents;


(b)    violation of any existing constitution, statute, regulation, rule, order,
or law of Pennsylvania or the United States of America or the Acts, as the case
may be, to which any Loan Party or its assets are subject;


(c)    breach or violation of or default under any agreements, instruments,
indentures or other documents evidencing any indebtedness for money borrowed
shown on Schedule 6.1(h) of the Loan Agreement or any other Material Contract to
which, to our knowledge, a Loan Party is bound or under which a Loan Party or
its assets is subject;


(d)    creation or imposition of a contractual lien or security interest in, on
or against the assets of any Loan Party (other than the liens of the Transaction
Documents) under any Material Contract to which, to our knowledge, any Loan
Party is a party or by which any Loan Party or its assets are bound; or


(e)    violation of any judicial or administrative decree, writ, judgment or
order to which, to our knowledge, any Loan Party or its assets are subject.


7.The execution, delivery and performance by each of the Loan Parties of each
Transaction Document to which it is a party, and the consummation of the
transactions thereunder, do not and will not require any registration with,
consent or approval of, or notice to, or other action with or by, any
Governmental Authority of the United States of America or the Commonwealth of
Pennsylvania, except filings with the United States Securities and Exchange
Commission.
8.The Transaction Documents constitute the legal, valid and binding obligations
of each of the Loan Parties that is signatory thereto, enforceable against such
Loan Party in accordance with their respective terms.
9.No recording, mortgage, registration, intangible, documentary stamp, filing,
privilege or other tax must be paid in Pennsylvania in connection with the
execution, delivery, recordation or performance of any of the Transaction
Documents.
10.None of the Loan Parties is, or, after giving effect to any Loan, will be,
subject to regulation under the Investment Company Act of 1940 or to any federal
or Pennsylvania statute or regulation limiting its ability to incur indebtedness
for borrowed money.

H-4
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




January 8, 2014
Page 5 of 18


11.Assuming that Borrower applies the proceeds of the Loans as provided in the
Loan Agreement, the transactions contemplated by the Transaction Documents do
not violate the provisions of Regulations T, U or X of the Federal Reserve
Board.
12.The Loans, as made, will not violate any applicable civil usury laws of the
Commonwealth of Pennsylvania or other applicable laws regulating the interest
rate, fees and other charges that may be collected with respect to the Loans;
provided, however, that no opinion is expressed (a) as to whether the
Pennsylvania criminal usury limits of 25% and/or 36% would be applicable to
borrowings under the Transaction Documents, or (b) whether late charges,
prepayment premiums or other fees, costs, charges or expenses, in addition to
the interest charged at the rate recited could, under some circumstances, be
deemed to cause the effective rate of interest to increase to a rate in excess
of the foregoing limits.
The foregoing opinions are subject to the further qualifications, limitations
and assumptions that:


(A)    Our opinion as to the validity and enforceability of the Transaction
Documents is subject to the effect of applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, receivership, moratorium and
similar laws affecting creditor’s rights generally.


(B)    The availability and enforceability of particular remedies, and the
enforceability of particular provisions or waivers in the relevant documents may
be limited by equitable principles and federal bankruptcy law.


(C)    We express no opinion as to the availability of the remedy of specific
performance.


(D)    We express no opinion concerning any provisions of the Transaction
Documents which purport to (i) authorize a party to exercise any extra-judicial
remedy including self-help, except where permitted by law; (ii) waive personal
service of judicial process, right to jury trial, statutes of limitation, or
benefit of the automatic stay and other rights under the Federal Bankruptcy
Code; (iii) establish evidentiary standards; (iv) waive non-waiveable rights
including, without limitation, the obligation to mitigate damages; (v) waive
commercial reasonableness; (vi) retain a claim against a guarantor where the
primary debtor has been discharged or released or the claim been disallowed;
(vii) provide for post-judgment interest in excess of that permitted on
judgments in Pennsylvania; (viii) impose late charges, increased rates of
interest, penalties or forfeitures upon the occurrence of a default; (ix)
provide for the vesting of jurisdiction in, or the consent to the exercise of
jurisdiction by, any court where the exercise of jurisdiction is within
discretion of such court or the court is not a court of

H-5
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




January 8, 2014
Page 6 of 18


general jurisdiction; (x) grant a power of attorney to act on behalf of another
party; or (xi) grant a right to confess judgment.


Subject to the qualifications, exceptions, assumptions and limitations stated
herein, we confirm to you that to our knowledge, other than as disclosed in
writing to Administrative Agent, no litigation or other proceeding is pending
against any Loan Party before any court, governmental agency, self-regulatory
organization or arbitrator which could reasonably be expected to have a Material
Adverse Effect.


This opinion is furnished for the benefit of addressee and its successors and
assigns which become holders of the Transaction Documents and may not be used or
relied upon by any other person or entity or in connection with any other
transaction without our prior written consent. The opinions given herein are as
of the date hereof, limited by facts, circumstances and laws in effect on such
date, and, by rendering this opinion, we undertake no obligation to advise the
addressee or any other party entitled to rely on this opinion with the respect
to any changes therein. Our opinions as to subsistence and good standing in
paragraphs 3 and 4 hereof are as of the date of the good standing/subsistence
certificates identified on Annexes B and C respectively.




Very truly yours,
    
DRINKER BIDDLE & REATH LLP
RTH:HB





H-6
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




ANNEX A


GUARANTORS


Entity
(listed alphabetically)
State of Formation
1.      801 Developers, LP
Pennsylvania
2.      801 Developers GP, LLC
Pennsylvania
3.      801-Gallery Associates, L.P.
Pennsylvania
4.      801-Gallery GP, LLC
Pennsylvania
5.      801-Gallery C-3 GP, LLC
Pennsylvania
6.      801-Gallery C-3 Associates, L.P.
Pennsylvania
7.      801-Gallery Office Associates, L.P.
Pennsylvania
8.      801-Gallery Office GP, LLC
Pennsylvania
9.      Bala Cynwyd Associates
Pennsylvania
10.  Echelon Residential Unit Owner LLC
Delaware
11.  Echelon Title LLC
Delaware
12.  Keystone Philadelphia Properties, L.P.
Pennsylvania
13.  Keystone Philadelphia Properties, LLC
Delaware
14.  Moorestown Mall LLC
Delaware
15.  Plymouth Ground Associates LLC
Pennsylvania
16.  Plymouth Ground Associates LP
Pennsylvania
17.  PR 907 Market LP
Delaware
18.  PR 907 Market GP LLC
Delaware
19.  PR 907 Market Mezz LP
Delaware
20.  PR 907 Market Mezz GP LLC
Delaware
21.  PR AEKI Plymouth, L.P.
Delaware
22.  PR AEKI Plymouth LLC
Delaware
23.  PR Beaver Valley Limited Partnership
Pennsylvania
24.  PR Beaver Valley LLC
Delaware
25.  PR BOS GP, LLC
Delaware
26.  PR BOS LP
Pennsylvania
27.  PR BVM, LLC
Pennsylvania
28.  PR Cherry Hill Office GP, LLC
Delaware
29.  PR Crossroads I, LLC
Pennsylvania
30.  PR Crossroads II, LLC
Pennsylvania
31.  PR Cumberland Outparcel LLC
New Jersey
32.  PR Echelon Limited Partnership
Pennsylvania
33.  PR Echelon LLC
Pennsylvania
34.  PR Exton Limited Partnership
Pennsylvania
35.  PR Exton LLC
Pennsylvania


H-7
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




Entity
(listed alphabetically)
State of Formation
36.  PR Exton Outparcel GP, LLC
Delaware
37.  PR Exton Outparcel Holdings, LP
Pennsylvania
38.  PR Exton Outparcel Limited Partnership
Pennsylvania
39.  PR Exton Square Property L.P.
Delaware
40.  PR Fin Delaware, LLC
Delaware
41.  PR Financing I LLC
Delaware
42.  PR Financing II LLC
Delaware
43.  PR Financing Limited Partnership
Delaware
44.  PR Gainesville Limited Partnership
Delaware
45.  PR Gainesville LLC
Delaware
46.  PR Gallery I Limited Partnership
Pennsylvania
47.  PR Gallery I LLC
Pennsylvania
48.  PR Gallery II Limited Partnership
Pennsylvania
49.  PR Gallery II LLC
Delaware
50.  PR GV LLC
Delaware
51.  PR GV LP
Delaware
52.  PR Jacksonville Limited Partnership
Pennsylvania
53.  PR Jacksonville LLC
Delaware
54.  PR JK LLC
Delaware
55.  PR Monroe Old Trail Limited Partnership
Pennsylvania
56.  PR Monroe Old Trail Holdings, L.P.
Pennsylvania
57.  PR Monroe Old Trail, LLC
Delaware
58.  PR Monroe Old Trail Holdings, LLC
Delaware
59.  PR Monroe Unit One Limited Partnership
Pennsylvania
60.  PR Monroe Unit One Holdings, L.P.
Pennsylvania
61.  PR Monroe Unit One GP, LLC
Delaware
62.  PR Monroe Unit 10C Limited Partnership
Delaware
63.  PR Monroe Unit 10C Holdings, L.P.
Pennsylvania
64.  PR Monroe Unit 10C GP, LLC
Delaware
65.  PR Moorestown Limited Partnership
Pennsylvania
66.  PR Moorestown LLC
Pennsylvania
67.  PR New Garden LLC
Pennsylvania
68.  PR New Garden Limited Partnership
Pennsylvania
69.  PR New Garden Residential Limited Partnership
Pennsylvania
70.  PR New Garden Residential LLC
Delaware
71.  PR New Garden/Chesco Holdings, L.P.
Pennsylvania
72.  PR New Garden/Chesco Holdings, LLC
Delaware
73.  PR New Garden/Chesco Limited Partnership
Pennsylvania
74.  PR New Garden/Chesco, LLC
Delaware
75.  PR Palmer Park, L.P.
Pennsylvania




H-8
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




Entity
(listed alphabetically)
State of Formation
76.  PR Palmer Park Mall Limited Partnership
Pennsylvania
77.  PR Palmer Park Trust
Pennsylvania
78.  PR Pitney Lot 3 Limited Partnership
Pennsylvania
79.  PR Pitney Lot 3 Holdings, L.P.
Pennsylvania
80.  PR Pitney Lot 3 GP, LLC
Delaware
81.  PR Plymouth Meeting Associates PC LP
Delaware
82.  PR Plymouth Meeting Limited Partnership
Pennsylvania
83.  PR Plymouth Meeting LLC
Pennsylvania
84.  PR PM PC Associates LLC
Delaware
85.  PR PM PC Associates LP
Delaware
86.  PR Radio Drive LLC
South Carolina
87.  PR Sunrise Outparcel 1, LLC
New Jersey
88.  PR Sunrise Outparcel 2, LLC
New Jersey
89.  PR Swedes Square LLC
Delaware
90.  PR TP LLC
Delaware
91.  PR TP LP
Delaware
92.  PR Washington Crown Limited Partnership
Pennsylvania
93.  PR Washington Crown LLC
Delaware
94.  PR WC LLC
Delaware
95.  PR Westgate Limited Partnership
Pennsylvania
96.  PR Westgate LLC
Pennsylvania
97.  PR Wiregrass Anchor LLC
Delaware
98.  PR Wiregrass Commons LLC
Delaware
99.  PREIT Gadsden Mall LLC
Delaware
100.    PREIT-RUBIN, Inc.[1]
Pennsylvania
101.    PREIT-Rubin OP, Inc.
Pennsylvania
102.    WG Park – Anchor B, LLC
Delaware
103.    WG Park – Anchor B LP
Delaware
104.    XGP LLC
Delaware





[1] PREIT-RUBIN, Inc. is both a Borrower and a Guarantor.

H-9
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




ANNEX B


GOOD STANDING/SUBSISTENCE CERTIFICATE FOR BORROWER


PREIT Associates, L.P. - Certificate of Good Standing issued by the Secretary of
State of the State Delaware dated December 16, 2013.


PREIT-RUBIN, Inc. - Certificate of Subsistence issued by the Department of State
of the Commonwealth of Pennsylvania dated December 16, 2013.


Pennsylvania Real Estate Investment Trust - Certificate of Subsistence issued by
the Department of State of the Commonwealth of Pennsylvania dated December 17,
2013.



H-10
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




ANNEX C


GOOD STANDING/SUBSISTENCE CERTIFICATES FOR GUARANTORS


801-Gallery Associates, L.P. - Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


801-Gallery GP, LLC - Certificate of Subsistence issued by the Department of
State of the Commonwealth of Pennsylvania dated April 5, 2013.


801-Gallery C-3 GP, LLC - Certificate of Subsistence issued by the Department of
State of the Commonwealth of Pennsylvania dated April 5, 2013.


801-Gallery C-3 Associates, L.P. - Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


801-Gallery Office Associates, L.P. - Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


801-Gallery Office GP, LLC - Certificate of Subsistence issued by the Department
of State of the Commonwealth of Pennsylvania dated April 5, 2013.


Bala Cynwyd Associates, L.P. - Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated April 8, 2013.


801 Developers, LP - Certificate of Subsistence issued by the Department of
State of the Commonwealth of Pennsylvania dated April 5, 2013.


801 Developers GP, LLC - Certificate of Subsistence issued by the Department of
State of the Commonwealth of Pennsylvania dated April 5, 2013.


Echelon Residential Unit Owner LLC - Certificate of Good Standing issued by the
Secretary of State of the State of Delaware dated April 5, 2013.


Echelon Title LLC - Certificate of Good Standing issued by the Secretary of
State of the State of Delaware dated April 5, 2013.


Keystone Philadelphia Properties, L.P. - Certificate of Subsistence issued by
the Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


Keystone Philadelphia Properties, LLC - Certificate of Good Standing issued by
the Secretary of State of the State of Delaware dated April 5, 2013.





H-11
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




Moorestown Mall LLC -- Certificate of Good Standing issued by the Secretary of
State of the State of Delaware dated April 5, 2013.


Plymouth Ground Associates LLC - Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


Plymouth Ground Associates LP - Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR 907 Market LP - Certificate of Good Standing issued by the Secretary of State
of the State of Delaware dated April 12, 2013.


PR 907 Market GP LLC - Certificate of Good Standing issued by the Secretary of
State of the State of Delaware dated April 12, 2013.


PR 907 Market Mezz LP - Certificate of Good Standing issued by the Secretary of
State of the State of Delaware dated April 12, 2013.


PR 907 Market Mezz GP LLC - Certificate of Good Standing issued by the Secretary
of State of the State of Delaware dated April 12, 2013.


PR AEKI Plymouth, L.P. - Certificate of Good Standing issued by the Secretary of
State of the State of Delaware dated April 5, 2013.


PR AEKI Plymouth LLC - Certificate of Good Standing issued by the Secretary of
State of the State of Delaware dated April 5, 2013.


PR Beaver Valley Limited Partnership - Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated December 19, 2013.


PR Beaver Valley LLC - Certificate of Good Standing issued by the Secretary of
State of the State of Delaware dated December 19, 2013.


PR BOS GP, LLC -- Certificate of Good Standing issued by the Secretary of State
of the State of Delaware dated April 5, 2013.


PR BOS LP -- Certificate of Subsistence issued by the Department of State of the
Commonwealth of Pennsylvania dated April 5, 2013.


PR BVM, LLC - Certificate of Subsistence issued by the Department of State of
the Commonwealth of Pennsylvania dated April 5, 2013.


PR Cherry Hill Office GP, LLC -- Certificate of Good Standing issued by the
Secretary of State of the State of Delaware dated April 8, 2013.



H-12
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




PR Crossroads I, LLC - Certificate of Subsistence issued by the Department of
State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Crossroads II, LLC - Certificate of Subsistence issued by the Department of
State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Cumberland Outparcel LLC - Certificate of Good Standing issued by the
Department of the Treasury of the State of New Jersey dated April 5, 2013.


PR Echelon Limited Partnership - Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Echelon LLC - Certificate of Subsistence issued by the Department of State of
the Commonwealth of Pennsylvania dated April 5, 2013.


PR Exton Limited Partnership - Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Exton LLC - Certificate of Subsistence issued by the Department of State of
the Commonwealth of Pennsylvania dated April 5, 2013.


PR Exton Outparcel GP, LLC - Certificate of Good Standing issued by the
Secretary of State of the State of Delaware dated April 5, 2013.


PR Exton Outparcel Holdings, LP - Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Exton Outparcel Limited Partnership - Certificate of Subsistence issued by
the Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Exton Square Property L.P. - Certificate of Good Standing issued by the
Secretary of State of the State of Delaware dated April 5, 2013.


PR Fin Delaware, LLC - Certificate of Good Standing issued by the Secretary of
State of the State of Delaware dated April 5, 2013.


PR Financing I LLC - Certificate of Good Standing issued by the Secretary of
State of the State of Delaware dated April 5, 2013.


PR Financing II LLC - Certificate of Good Standing issued by the Secretary of
State of the State of Delaware dated April 5, 2013.



H-13
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




PR Financing Limited Partnership - Certificate of Good Standing issued by the
Secretary of State of the State of Delaware dated April 5, 2013.


PR Gainesville Limited Partnership - Certificate of Good Standing issued by the
Secretary of State of the State of Delaware dated April 5, 2013.


PR Gainesville LLC - Certificate of Good Standing issued by the Secretary of
State of the State of Delaware dated April 5, 2013.


PR Gallery I Limited Partnership - Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Gallery I LLC - Certificate of Subsistence issued by the Department of State
of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Gallery II Limited Partnership - Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Gallery II LLC - Certificate of Good Standing issued by the Secretary of
State of the State of Delaware dated April 5, 2013.


PR GV LLC - Certificate of Good Standing issued by the Secretary of State of the
State of Delaware dated April 5, 2013.


PR GV LP - Certificate of Good Standing issued by the Secretary of State of the
State of Delaware dated April 5, 2013.


PR Jacksonville Limited Partnership - Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated July 9, 2013.


PR Jacksonville LLC - Certificate of Good Standing issued by the Secretary of
State of the State of Delaware dated July 9, 2013.


PR JK LLC - Certificate of Good Standing issued by the Secretary of State of the
State of Delaware dated July 10, 2013.


PR Monroe Old Trail Limited Partnership - Certificate of Subsistence issued by
the Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Monroe Old Trail Holdings, L.P. - Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Monroe Old Trail, LLC - Certificate of Good Standing issued by the Secretary
of State of the State of Delaware dated April 5, 2013.



H-14
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




PR Monroe Old Trail Holdings, LLC - Certificate of Good Standing issued by the
Secretary of State of the State of Delaware dated April 5, 2013.


PR Monroe Unit One Limited Partnership - Certificate of Subsistence issued by
the Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Monroe Unit One Holdings, L.P. - Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Monroe Unit One GP, LLC - Certificate of Good Standing issued by the
Secretary of State of the State of Delaware dated April 5, 2013.


PR Monroe Unit 10C Limited Partnership - Certificate of Good Standing issued by
the Secretary of State of the State of Delaware dated April 5, 2013.


PR Monroe Unit 10C Holdings, L.P. - Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Monroe Unit 10C GP, LLC - Certificate of Good Standing issued by the
Secretary of State of the State of Delaware dated April 5, 2013.


PR Moorestown Limited Partnership - Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Moorestown LLC - Certificate of Subsistence issued by the Department of State
of the Commonwealth of Pennsylvania dated April 5, 2013.


PR New Garden LLC - Certificate of Subsistence issued by the Department of State
of the Commonwealth of Pennsylvania dated April 5, 2013.


PR New Garden Limited Partnership - Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR New Garden Residential Limited Partnership - Certificate of Subsistence
issued by the Department of State of the Commonwealth of Pennsylvania dated
April 5, 2013.


PR New Garden Residential LLC - Certificate of Good Standing issued by the
Secretary of State of the State of Delaware dated April 5, 2013.


PR New Garden/Chesco Limited Partnership - Certificate of Subsistence issued by
the Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.



H-15
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




PR New Garden/Chesco Holdings, L.P. - Certificate of Subsistence issued by the
Department of the State of the State of the Commonwealth of Pennsylvania dated
April 5, 2013.


PR New Garden/Chesco Holdings, LLC - Certificate of Good Standing issued by the
Secretary of State of the State of Delaware dated April 5, 2013.


PR New Garden/Chesco, LLC - Certificate of Good Standing issued by the Secretary
of State of the State of Delaware dated April 5, 2013.


PR Palmer Park, L.P. - Certificate of Subsistence issued by the Department of
State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Palmer Park Mall Limited Partnership - Certificate of Subsistence issued by
the Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Palmer Park Trust - Certificate of Subsistence issued by the Department of
State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Pitney Lot 3 Limited Partnership -- Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Pitney Lot 3 Holdings, L.P. -- Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Pitney Lot 3 GP, LLC -- Certificate of Good Standing issued by the Secretary
of State of the State of Delaware dated April 5, 2013.


PR Plymouth Meeting Associates PC LP - Certificate of Good Standing issued by
the Secretary of State of the State of Delaware dated April 5, 2013.


PR Plymouth Meeting Limited Partnership - Certificate of Subsistence issued by
the Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Plymouth Meeting LLC - Certificate of Subsistence issued by the Department of
State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR PM PC Associates LLC - Certificate of Good Standing issued by the Secretary
of State of the State of Delaware dated April 5, 2013.


PR PM PC Associates LP - Certificate of Good Standing issued by the Secretary of
State of the State of Delaware dated April 5, 2013.



H-16
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




PR Radio Drive LLC - Certificate of Existence issued by the Secretary of State
of the State of South Carolina dated April 10, 2013.


PR Sunrise Outparcel 1, LLC -- Certificate of Good Standing issued by the
Department of the Treasury of the State of New Jersey dated April 10, 2013.


PR Sunrise Outparcel 2, LLC -- Certificate of Good Standing issued by the
Department of the Treasury of the State of New Jersey dated April 10, 2013.


PR Swedes Square LLC - Certificate of Good Standing issued by the Secretary of
State of the Delaware dated April 5, 2013.


PR TP LLC - Certificate of Good Standing issued by the Secretary of State of the
Delaware dated April 5, 2013.


PR TP LP - Certificate of Good Standing issued by the Secretary of State of the
Delaware dated April 5, 2013.


PR Washington Crown Limited Partnership - Certificate of Subsistence issued by
the Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Washington Crown LLC - Certificate of Good Standing issued by the Secretary
of State of the Delaware dated April 5, 2013.


PR WC LLC - Certificate of Good Standing issued by the Secretary of State of the
Delaware dated April 5, 2013.


PR Westgate Limited Partnership - Certificate of Subsistence issued by the
Department of State of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Westgate LLC - Certificate of Subsistence issued by the Department of State
of the Commonwealth of Pennsylvania dated April 5, 2013.


PR Wiregrass Anchor LLC - Certificate of Good Standing issued by the Secretary
of State of the Delaware dated April 5, 2013.


PR Wiregrass Commons LLC - Certificate of Good Standing issued by the Secretary
of State of the State of Delaware dated April 5, 2013.


PREIT Gadsden Mall LLC - Certificate of Good Standing issued by the Secretary of
State of the State of Delaware dated April 5, 2013.



H-17
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




PREIT-RUBIN, Inc. - Certificate of Subsistence issued by the Department of State
of the Commonwealth of Pennsylvania dated April 5, 2013. PREIT-RUBIN, Inc. is
both a Borrower and a Guarantor. 2 


PREIT-Rubin OP, Inc. - Certificate of Subsistence issued by the Department of
State of the Commonwealth of Pennsylvania dated April 5, 2013.


WG Park-Anchor B, LLC - Certificate of Good Standing issued by the Secretary of
State of the State of Delaware dated April 5, 2013.


WG Park-Anchor B LP - Certificate of Good Standing issued by the Secretary of
State of the State of Delaware dated April 5, 2013.


XGP LLC - Certificate of Good Standing issued by the Secretary of State of the
State of Delaware dated April 5, 2013.
































[2] PREIT-RUBIN, Inc. is both a Borrower and a Guarantor.



H-18
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------






EXHIBIT I


FORM OF COMPLIANCE CERTIFICATE




Reference is made to that certain Five-Year Term Loan Agreement dated as of
January __, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PREIT Associates, L.P.
(“PREIT”), PREIT-Rubin, Inc. (“PREIT-Rubin”), Pennsylvania Real Estate
Investment Trust (the “Parent”; together with PREIT and PREIT-Rubin, each
individually, a “Borrower” and collectively, the “Borrower”), the financial
institutions party thereto and their assignees under Section 11.6.(b) thereof
(the “Lenders”), Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”), and the other parties thereto. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given to them in the Credit Agreement.


Pursuant to Section 7.1.(a)(iii) of the Credit Agreement, the undersigned, in
his or her capacity as Chief Financial Officer of the Parent and not in her or
her individual capacity, hereby certifies to the Administrative Agent and the
Lenders that:


1.    (a) The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Parent and its Subsidiaries as of, and during the relevant accounting period
ended on, _______________, 20___ and (b) such review has not disclosed the
existence during such accounting period, and the undersigned does not have
knowledge of the existence, as of the date hereof, of any condition or event
constituting a Default or Event of Default [except as set forth on Attachment A
hereto, which accurately describes the nature of the conditions(s) or event(s)
that constitute (a) Default(s) or (an) Event(s) of Default and the actions which
the Borrower (is taking)(is planning to take) with respect to such condition(s)
or event(s)].


2.    Schedule 1 attached hereto accurately and completely sets forth the
calculations required to establish compliance with Section 8.1. of the Credit
Agreement on the date of the financial statements for the accounting period set
forth above.


3.    As of the date hereof, (a) no Default or Event of Default exists and
(b) the representations and warranties of the Borrower and the other Loan
Parties contained in the Credit Agreement and the other Loan Documents are true
and correct in all material respects, except to the extent such representations
or warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and accurate on and as of such earlier
date) and except for changes in factual circumstances not prohibited under the
Credit Agreement or the other Loan Documents.




[Remainder of Page Intentionally Left Blank]



I-1
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate in
his or her capacity as Chief Financial Officer of the Parent and not in his or
her individual capacity on and as of ___________, 20__.




    
Name:     
Title: Chief Financial Officer





I-2
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------




EXHIBIT J


FORM OF PRICING CERTIFICATE




Reference is made to that certain Five-Year Term Loan Agreement dated as of
January __, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PREIT Associates, L.P.
(“PREIT”), PREIT-Rubin, Inc. (“PREIT-Rubin”), Pennsylvania Real Estate
Investment Trust (the “Parent”; together with PREIT and PREIT-Rubin, each
individually, a “Borrower” and collectively, the “Borrower”), the financial
institutions party thereto and their assignees under Section 11.6.(b) thereof
(the “Lenders”), Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”), and the other parties thereto. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given to them in the Credit Agreement.


Pursuant to Section 7.1.(a)(iv) of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders in his or her capacity as Chief Financial
Officer of Parent, and not in his or her individual capacity, that:


1.    (a) The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Borrower and the other Loan Parties as of, and during the relevant accounting
period ending on, _______________, 20__ (the “Pricing Date”) and (b) such review
has not disclosed the existence during such accounting period, and the
undersigned does not have knowledge of the existence, as of the date hereof, of
any condition or event constituting a Default or Event of Default.


2.    Schedule 1 attached hereto accurately and completely sets forth the
calculations required to determine the ratio of Total Liabilities to Gross Asset
Value on the Pricing Date.


3.    The ratio of Total Liabilities to Gross Asset Value as of such date is
______ to 1.00. The corresponding Level in clause (a) of the definition of
“Applicable Margin” in the Credit Agreement is Level __.




[Remainder of Page Intentionally Left Blank]



J-1
LEGAL02/34548948v3                                        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has signed this Pricing Certificate on and
as of ___________, 20__.




    
Name:     
Title: Chief Financial Officer





J-2
LEGAL02/34548948v3                                        